Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.164 Page 1 of 242




                             EXHIBIT A
     Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.165 Page 2 of 242




Ross C. Anderson (#0109)
LAW OFFICES OF ROCKY ANDERSON
The Judge Building
Eight East Broadway, Suite 450
Salt Lake City, Utah 84111
Telephone: (801) 349-1690
Fax: (801) 349-1682
rocky@andersonlawoffices.org

Attorney for Plaintiffs


                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION


CALVIN DONALD OSTLER, individually
and as personal representative of the Estate of
Lisa Marie Ostler, KIM OSTLER, and the
minor children of Lisa Marie Ostler, CALVIN
KENGIKE, ELIZABETH LAVINIA
KENGIKE, and LILLY MARIE OSTLER,
through their adoptive parents and next friends,
CALVIN DONALD OSTLER and KIM
OSTLER,
                                                   PLAINTIFFS’ FIRST SET OF
              Plaintiffs,                             INTERROGATORIES

v.

HOLLY PATRICE HARRIS, ZACHARY                       Case No. 2:18-cv-00254-001
PAUL FREDRICKSON, TODD ALLAN
BOOTH, TODD RANDALL WILCOX, M.D.,
RONALD PAUL ROUBIDOUX, COLBY                          Judge Bruce S. Jenkins
GREY JAMES, BRENT LEE TUCKER,
JAMES M. WINDER, PAM LOFGREEN, and
SALT LAKE COUNTY, a political
subdivision of the State of Utah,

              Defendants.
   Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.166 Page 3 of 242




       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Plaintiffs hereby request that

Defendants serve upon the undersigned attorney answers, under oath, to each of the following

interrogatories within thirty (30) days of service hereof.

                                              DEFINITIONS

       1.      “Document” is synonymous in meaning and equal in scope to its usage in Rule 34(a)(1)(A)

of the Federal Rules of Civil Procedure, which states “any designated documents or electronically stored

information—including writings, drawings, graphs, charts, photographs, sound recordings, images, and

other data or data compilations—stored in any medium from which information can be obtained either

directly or, if necessary, after translation by the responding party into a reasonably usable form” or any

designated tangible things, or entry onto land or other property.

       2.      “Defendants,” “You,” or “Your” shall mean the Defendants listed in the caption.

       3.      “Person” means any natural person or any legal entity, including but not limited to any

business or governmental entity, organization or association.

       4.      “Jail Staff” means any person who provided services at the Salt Lake County Metro Jail at

any time as an officer, agent, or employee of Salt Lake County, any of its subdivisions, or any person

contracting with Salt Lake County or any of its subdivisions.

       5.      “Incarcerated Person” means any person confined, at any time and for any reason, at Salt

Lake County Metro Jail.

       6.      “Serious Medical Event” shall mean any event that resulted in death, was life threatening,

required inpatient hospitalization, prolonged an inpatient hospitalization, resulted in a persistent or

significant disability or reduction in capacity, or required timely intervention to prevent permanent

impairment or damage.




                                                  2
   Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.167 Page 4 of 242




       7.      “Wellcon” shall mean WELLCON, INC., a Utah registered S-Corporation, and shall

include all officers, managers, employees, agents, partners, and affiliates of WELLCON, INC.

       8.      “Relate” or “relating” means consisting of, referring to, reflecting, concerning or being in

any way logically or factually connected with the matter discussed.

       9.      “Communication” means the transmission of information or data in any form including,

without limitation, written, oral, or electronic transmissions.

       10.     “Identify” with respect to a person means to give, to the extent known, the person’s (a) full

name; (b) current or last known home and business address; (c) current or last known home and business

telephone number; (d) current or last known place of employment; (e) job title; (f) job description; and (g)

any other contact information, including any other information for any person identified as an emergency

or other contact person.

       11.      “Identify” with respect to a document means to give, to the extent known, the (a) type of

document; (b) general subject matter; (c) date of the document; and (d) author(s), addressee(s) and

recipient(s). In the alternative, the responding party may produce the documents, together with identifying

information sufficient to satisfy Rule 33 of the Federal Rules of Civil Procedure.

       12.     “Identify” with respect to communications means to give, to the extent known, (a) a

description of the substance of the communication; (b) the form of the communication (e.g., telephone,

facsimile, e-mail); (c) the identity of all parties to and/or present at the time of the communication, as well

as the full name, present or last known address, and the current or last known place of employment of

each person; (d) the identity of the person whom you contend initiated the communication; and (e) the

time, date and place of the communication.




                                                  3
   Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.168 Page 5 of 242




        13.        The terms “and” and “or” shall be construed either conjunctively or disjunctively as

necessary to bring within the scope of the request all responses that might otherwise fall outside the scope

of this request.

        14.        The terms “all,” “any” or “each” encompass any and all of the matters discussed.

        15.        The use of singular form includes plural, and vice versa.

        16.        The use of present tense includes past tense, and vice versa.

                                               INSTRUCTIONS

        1.         Each interrogatory is to be answered fully based on information in your possession,

custody, or control, or in the possession, custody, or control of your representatives, agents, or attorneys.

        2.         If you object to any interrogatory or any portion of an interrogatory on the ground that the

answer reflects or would reveal the substance of a privileged communication, identify:

                   a.     the nature of the privilege claimed;

                   b.     the person who made the communication, whether oral or in writing;

                   c.     if the communication was oral, all persons present while the communication was

                          made;

                   d.     if the communication was written, the author, addressees, and any other recipients;

                   e.     the relationship of the author of the communication to each recipient;

                   f.     the relationship of the persons present to the person who made the communication;

                   g.     the date and place of the communication; and

                   h.     the general subject matter of the communication.

        3.         Unless otherwise specified in any of the interrogatories below, these interrogatories cover

the time period from ten years prior to March 29, 2016, to the present.




                                                    4
   Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.169 Page 6 of 242




       4.      These interrogatories are continuing in nature. If you receive or otherwise become aware

of information responsive to any interrogatory after you have served your answers to these interrogatories,

you must promptly supplement your answers to these interrogatories to provide such information, as

required by Federal Rule of Civil Procedure 26(e).

       5.      Answers to these interrogatories shall be served upon the undersigned attorneys within

thirty (30) days of service of these interrogatories.

       6.      The response to these interrogatories must repeat in full each request to which response is

made, and the responding party must also number sequentially each request to which response is made as

required by District of Utah Civil Rule 26-1(a).

                                          INTERROGATORIES

       INTERROGATORY NO. 1: Identify all Jail Staff who had any contact or communication with

Lisa Marie Ostler or who had any role in determining whether medical monitoring, diagnosis, evaluation,

or treatment would be provided to Lisa Marie Ostler from March 29, 2016, until her death, including

anyone involved, either directly or in a supervisory or consulting capacity, in the screening, interviewing,

evaluating, diagnosing, monitoring, triaging, receiving requests for medical treatment, medical decision-

making, providing treatment, and choosing to withhold treatment pertaining to Lisa Marie Ostler.

       INTERROGATORY NO. 2: For each person identified in response to Interrogatory No. 1,

describe in detail his or her conduct pertaining to Lisa Marie Ostler, including, but not limited to, all

failures to act, all information reviewed, all communications made or received, all medical decisions made,

all documentation created, all treatment provided, all referrals made, all monitoring performed, and all

duties or responsibilities delegated.

       INTERROGATORY NO. 3: Identify all Incarcerated Persons in Unit 8C of the Salt Lake County

Metro Jail during any of the time in which Lisa Marie Ostler was incarcerated in Unit 8C.




                                                   5
   Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.170 Page 7 of 242




       INTERROGATORY NO. 4: Describe in detail the relationship between Salt Lake County Metro

Jail or Salt Lake County and Wellcon, including, but not limited to, the services provided by Wellcon, the

manner in which compensation to Wellcon is determined, what types of decisions Wellcon is authorized

to make, what information is reported by Wellcon, and what information is communicated between Salt

Lake County Metro Jail and Wellcon pertaining to medical treatment.

       INTERROGATORY NO. 5: Identify all communications that occurred from and including

March 29, 2016, through and including April 2, 2016, between Wellcon and any Jail Staff.

       INTERROGATORY NO. 6: Describe in detail all changes within the last ten years to policies,

whether written or unwritten, applicable to the medical diagnosis, evaluation, monitoring, and treatment

of persons incarcerated at Salt Lake County Metro Jail, including, but not limited to, the Salt Lake County

Jail Health Services Unit Polices and Procedures, the Salt Lake County Jail Policy Manual, and any other

policy, practice, pattern, or custom.

       INTERROGATORY NO. 7: Describe in detail each instance of conduct or inaction relating to

Lisa Marie Ostler by any employee or agent of Salt Lake County, including any person associated with

Wellcon, Inc., that violated any policy applicable to the Salt Lake County Metro Jail, including, but not

limited to, the Salt Lake County Jail Policy Manual, Salt Lake County Jail Health Services Unit Policies

and Procedures, and any other applicable policy, practice, or procedure, whether written or unwritten, and

identify each policy that was violated.

       INTERROGATORY NO. 8: Identify all Incarcerated Persons who had a Serious Medical Event

in the Salt Lake County Metro Jail in the last 10 years, pursuant to an appropriate protective order if

required, including, but not limited to, Incarcerated Persons who died in custody in Salt Lake County

Metro Jail, were released from Salt Lake County Metro Jail for medical reasons, or were transported from

the Salt Lake County Metro Jail to any hospital or medical facility.




                                                 6
   Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.171 Page 8 of 242




       INTERROGATORY NO. 9: For each person identified in response to Interrogatory No. 8,

pursuant to an appropriate protective order if required, describe in detail the Serious Medical Event,

including, but not limited to, the following, if applicable: the dates on which symptoms were reported, to

whom the symptoms were reported, what those symptoms were, what diagnoses were made, on what date

each diagnosis was made, who made each diagnosis, what treatment was provided, when each treatment

was provided, who provided each treatment, all referrals for medical treatment, all transfers to medical

units or medical facilities, the medical outcome, and the cause of death.

       INTERROGATORY NO. 10: Describe in detail the practices and policies of the Salt Lake

County Metro Jail when an Incarcerated Person does not eat one or more meals.

       INTERROGATORY NO. 11: Describe in detail the practices and policies of the Salt Lake

County Metro Jail when an Incarcerated Person requests medical assistance, whether formally or

informally, whether for herself or for another person.

       INTERROGATORY NO. 12: Describe in detail any way in which the conduct of any agent of

Salt Lake County, including all employees, all officers, all of the individually named Defendants, and all

persons affiliated with Wellcon, deviated from the practices or policies described in response to

Interrogatories 10 and 11.

       INTERROGATORY NO. 13: For each instance in the last 10 years in which an Incarcerated

Person was known to have not eaten for a period that extended for at least three consecutive meals,

pursuant to an appropriate protective order if required, describe in detail the response by Salt Lake

County and its agents, officers, and employees, including, but not limited to, all medical evaluations

performed, all diagnoses made, and all referrals for treatment made.

       INTERROGATORY NO. 14: Describe in detail all training provided to each of the

individually named Defendants, including, but not limited to, all academic degrees earned, all




                                                 7
   Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.172 Page 9 of 242




certificates awarded, and all vocational training programs completed at any time and all training

provided within the last ten years in connection to the individual’s employment.

        INTERROGATORY NO. 15: Describe in detail the job description for the positions held by

each of the individually named Defendants for the period of March 29, 2016, to April 2, 2016, including,

but not limited to, the position’s supervisory responsibilities, duties to respond to requests for medical

treatment, duties to provide medical treatment, duties to make referrals for medical treatment, and duties

to monitor or evaluate the health and safety of people incarcerated at Salt Lake County Metro Jail,

        INTERROGATORY NO. 16: Describe in detail the supervisory duties, including what persons

or entities are responsible for each aspect of the supervision, of the Salt Lake County Metro Jail,

including, but not limited to, the implementation and establishment of policies and procedures

applicable to the Salt Lake County Metro Jail and the supervision and training of officers, agents, and

employees assigned to work at the Salt Lake County Metro Jail.

        INTERROGATORY NO. 17: Describe in detail all evidentiary bases for Defendants’ denials

of the factual assertions in each of the paragraphs of Plaintiffs’ Complaint that were denied in their

entirety.

        INTERROGATORY NO. 18: Describe in detail all disciplinary investigations or decisions by

any body, whether or not the investigation ultimately resulted in disciplinary action, regarding any of the

individually named Defendants.

        INTERROGATORY NO. 19: Describe in detail all requests that were made by any person to

any of the Defendants, including their employees and agents, for Lisa Marie Ostler to receive medical

evaluation or assistance.




                                                  8
   Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.173 Page 10 of 242




        INTERROGATORY NO. 20: Describe in detail all responses, including communications to

Lisa Marie Ostler, by Defendants, including their employees and agents, to requests for Lisa Marie

Ostler to receive medical evaluation or treatment.

        INTERROGATORY NO. 21: Describe in detail any evidence or facts that support Defendants’

Fifth Affirmative Defense that “Lisa Ostler’s own conduct, or that of others, illegal and otherwise, and

Ms. Ostler’s own contributory negligence and/or affirmative acts, directly caused or contributed to

Plaintiffs’ alleged injuries.”

        INTERROGATORY NO. 22: Describe in detail the exact sequence of events at the Salt Lake

County Metro Jail from April 29, 2016, until April 2, 2016, involving Lisa Marie Ostler.

        INTERROGATORY NO. 23: Describe in detail the policies and practices implemented at the

Salt Lake County Metro Jail relating to discharging from confinement injured or ill Incarcerated Persons

to be taken to a hospital or other medical facility.



        DATED this 23rd day of August 2018.


                                                       /s/ Ross C. Anderson
                                                       Ross C. Anderson (#0109)
                                                       LAW OFFICES OF ROCKY ANDERSON
                                                       The Judge Building
                                                       Eight East Broadway, Suite 450
                                                       Salt Lake City, Utah 84111
                                                       Telephone: (801) 349-1690
                                                       Fax: (801) 349-1682
                                                       rocky@andersonlawoffices.org

                                                       Attorney for Plaintiffs




                                                  9
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.174 Page 11 of 242




                                    CERTIFICATE OF SERVICE


        I certify that on August 23, 2018, a true and correct copy of Plaintiffs’ First Set of Interrogatories
was delivered by electronic mail to the following:

jmramos@slco.org

Jacque M. Ramos
Salt Lake County District Attorney’s Office
35 East 500 South
Salt Lake City, Utah 84111

Attorney for Defendants


                                                  /s/ Walter M. Mason
                                                  Walter M. Mason
                                                  Law Clerk
                                                  LAW OFFICES OF ROCKY ANDERSON
                                                  The Judge Building
                                                  Eight East Broadway, Suite 450
                                                  Salt Lake City, Utah 84111
                                                  Telephone: (801) 349-1690
                                                  Fax: (801) 349-1682
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.175 Page 12 of 242




                              EXHIBIT B
     Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.176 Page 13 of 242




Ross C. Anderson (#0109)
LAW OFFICES OF ROCKY ANDERSON
The Judge Building
Eight East Broadway, Suite 450
Salt Lake City, Utah 84111
Telephone: (801) 349-1690
Fax: (801) 349-1682
rocky@andersonlawoffices.org

Attorney for Plaintiffs


                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION


CALVIN DONALD OSTLER, individually
and as personal representative of the Estate of
Lisa Marie Ostler, KIM OSTLER, and the
minor children of Lisa Marie Ostler, CALVIN
KENGIKE, ELIZABETH LAVINIA
KENGIKE, and LILLY MARIE OSTLER,
through their adoptive parents and next friends,
CALVIN DONALD OSTLER and KIM
OSTLER,
                                                    PLAINTIFFS’ FIRST SET OF
              Plaintiffs,                          REQUESTS FOR PRODUCTION
                                                        OF DOCUMENTS
v.

HOLLY PATRICE HARRIS, ZACHARY
PAUL FREDRICKSON, TODD ALLAN                         Case No. 2:18-cv-00254-001
BOOTH, TODD RANDALL WILCOX, M.D.,
RONALD PAUL ROUBIDOUX, COLBY
GREY JAMES, BRENT LEE TUCKER,                          Judge Bruce S. Jenkins
JAMES M. WINDER, PAM LOFGREEN, and
SALT LAKE COUNTY, a political
subdivision of the State of Utah,

              Defendants.
   Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.177 Page 14 of 242




          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiffs hereby request that

Defendants respond to the following request for production of documents within thirty (30) days of service

hereof.

                                                DEFINITIONS

          1.       “Document” includes all tangible things and is otherwise synonymous in meaning and

equal in scope to its usage in FRCP 34(a)(1)(A), which states "any designated documents or electronically

stored information—including writings, drawings, graphs, charts, photographs, sound recordings, images,

and other data or data compilations—stored in any medium from which information can be obtained either

directly or, if necessary, after translation by the responding party into a reasonably usable form."

          2.       “Defendants,” “You,” or “Your” shall mean the Defendants listed in the caption.

          3.       “Wellcon” shall mean WELLCON, INC., a Utah registered S-Corporation, and shall

include all officers, managers, employees, agents, partners, and affiliates of WELLCON, INC.

          4.       “Incarcerated Person” means any person involuntarily confined, at any time and for any

reason, at Salt Lake County Metro Jail.

          5.       “Person” means any natural person or any legal entity, including but not limited to any

business or governmental entity, organization or association.

          6.       “Relate” or “relating” means consisting of, referring to, reflecting, concerning or being in

any way logically or factually connected with the matter discussed.

          7.       “Communication” means the transmission of information or data in any form including,

without limitation, written, oral, or electronic transmissions.

          8.       The terms “and” and “or” shall be construed either conjunctively or disjunctively as

necessary to bring within the scope of the request all responses that might otherwise fall outside the scope

of this request.



                                                    2
   Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.178 Page 15 of 242




       9.        The terms “all,” “any” or “each” encompass any and all of the matters discussed.

       10.       The use of singular form includes plural, and vice versa.

       11.       The use of present tense includes past tense, and vice versa.

                                             INSTRUCTIONS

       1.        All objections to the production of documents requested herein shall be made in writing

and delivered to the Law Offices of Rocky Anderson at Eight East Broadway, Suite 450, Salt Lake City,

Utah, on or before the date set for production.

       2.        All documents are to be produced as they are kept in the usual course of business including

any labels, file markings or similar identifying features, or shall be organized and labeled to correspond

to the categories requested herein. If there are no documents in response to a particular request, or if you

withhold any responsive documents or categories of documents based on any objections, you shall state

so in writing.

       3.        Electronically stored information (ESI) must be produced on USB flash drive or CD in its

original native format including its accompanying metadata. For example:

                 (a)    documents created using Microsoft Word must be produced as .DOC or .DOCX

                        files and

                 (b)    emails must be produced in a form that readily supports import into standard email

                        client programs, or the form of production should adhere to the conventions set out

                        in the internet email standard.

       4.        These requests call for the production of all responsive documents in your possession,

custody or control, or in the possession, custody or control of your employees, predecessors, successors,

parents, subsidiaries, divisions, affiliates, partners, brokers, accountants, financial advisors,




                                                  3
  Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.179 Page 16 of 242




representatives, and agents or other persons acting on your behalf, without regard to the physical location

of such documents.

       5.      In responding to these requests, include documents obtained on your behalf by your

counsel, employees, agents or any other persons acting on your behalf. If your response is that the

documents are not within your possession or custody, describe in detail the unsuccessful efforts you made

to locate each such document. If your response is that documents are not under your control, identify who

has control and the location of the documents.

       6.      If any document was, but no longer is, in your possession, subject to your control or in

existence, include a statement:

               (a)     identifying the document;

               (b)     describing where the document is now;

               (c)     identifying who has control of the document;

               (d)     describing how the document became lost or destroyed or was transferred; and

               (e)     identifying each of those persons responsible for or having knowledge of the loss,

                       destruction or transfer of the document from your possession, custody or control.

       7.      Each request contemplates production of all documents in their entirety. If only a portion

of a document is responsive to one or more requests, the document shall be produced in its entirety.

       8.      If any document is withheld in whole or in part for any reason including, without limitation,

a claim of privilege or other protection from disclosure such as the work product doctrine or other business

confidentiality or trade secret protection, set forth separately with respect to each withheld document:

               (a) the ground of privilege or protection claimed;

               (b) every basis for the privilege or protection claimed;

               (c) the type of document;




                                                 4
   Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.180 Page 17 of 242




                 (d) its general subject matter;

                 (e) the document's date; and

                 (f) other information sufficient to enable a full assessment of the applicability of the

privilege or protection claims, as required by Rule 26(b)(5) of the Federal Rules of Civil Procedure, the

court’s local rules and the judge’s individual practice rules.

       9.        If the Defendants object to any document request on any ground other than privilege, the

Defendants must specify:

                 (a)    the part of the request that is objectionable and respond and allow inspection of

                        materials responsive to the remainder of the request; and

                 (b)    whether any responsive materials are being withheld on the basis of an objection.

       10.       To the extent the Defendants assert that a document contains information that should be

protected from disclosure (based on the attorney-client privilege, work product doctrine or another

protection) and non-privileged information, the non-privileged portions of the document must be

produced. For each such document, indicate the portion of the document withheld by stamping the words

“MATERIAL REDACTED” on the document in an appropriate location that does not obscure the

remaining text.

       11.       If there are no documents in response to any particular request, the Defendants shall state

so in writing.

       12.       Unless otherwise stated herein, all documents requested cover the time period from ten

years prior to March 29, 2016, through and including the present.

       13.       Requests for production should be read so as to encompass any and all items responsive to

the request.




                                                   5
  Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.181 Page 18 of 242




       14.     These requests are continuing, and the Defendants’ response to these requests must be

promptly supplemented when appropriate or necessary in accordance with Rule 26(e) of the Federal Rules

of Civil Procedure.

       15.     The response to these requests for production of documents must repeat in full each request

to which response is made, and the responding party must also number sequentially each request to which

response is made as required by District of Utah Civil Rule 26-1(a).

                                    DOCUMENTS REQUESTED

               DOCUMENT REQUEST NO. 1: All Documents consisting of, containing, or

referencing medical records pertaining to Lisa Marie Ostler, including mental health records and records

of diagnoses, interviews, screenings, monitoring, medications, medical decisions, triage, requests for

treatment, and treatment.

               DOCUMENT REQUEST NO. 2: The complete Salt Lake County Jail Health Services

Unit Policies and Procedures that were in effect on April 2, 2016.

               DOCUMENT REQUEST NO. 3: The complete Salt Lake County Jail Policy Manual in

effect on April 2, 2016.

               DOCUMENT REQUEST NO. 4: All Documents reflecting any changes, suggested or

proposed, orally or in writing, by anyone, whether or not implemented, in the policies, written or

unwritten, of the Salt Lake County Metro Jail since April 2, 2016.

               DOCUMENT REQUEST NO. 5: All Documents relating to any video recordings of Lisa

Marie Ostler, including, but not limited to, her intake and booking on March 29, 2016, to March 30, 2016,

and her incarceration in the Salt Lake County Metro Jail and including, but not limited to, the video

recordings themselves, all communications about the video recordings, all Documents reflecting any

maintenance logs, control logs, or access logs pertaining to the video recordings and the video recording



                                                6
   Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.182 Page 19 of 242




equipment, and all Documents identifying who viewed, maintained, deleted, or destroyed any video

recordings.

               DOCUMENT REQUEST NO. 6: All Documents reflecting the relationship between Salt

Lake County Jail and Wellcon as of April 2, 2016.

               DOCUMENT REQUEST NO. 7: All Documents reflecting any relationship between

Wellcon and the medical treatment provided, and not provided, to Lisa Marie Ostler, including all “Tiger

Texts”, all other communications pertaining to Lisa Marie Ostler that involved any person affiliated with

Wellcon, all invoices or other billing documents that reflect payment to Wellcon for services pertaining

to Lisa Marie Ostler, all Documents reflecting that persons affiliated with Wellcon provided any service

or made any decision relating to providing, or not providing, medical treatment to Lisa Marie Ostler, and

all records provided by Wellcon pertaining to Lisa Marie Ostler.

               DOCUMENT REQUEST NO. 8: For all persons identified in response to Plaintiffs’

Interrogatory No. 1, produce photographs of each person sufficient to identify the person based upon how

he or she appeared at the Salt Lake County Jail between March 29, 2016, to April 2, 2016.

               DOCUMENT REQUEST NO. 9: All Documents reviewed in preparing Defendants’

responses to Plaintiffs’ Interrogatories.

               DOCUMENT REQUEST NO. 10: All Documents provided to any expert witness,

whether the person is merely a potential expert witness or is actually designated as an expert witness, to

review in the above-captioned matter.

               DOCUMENT REQUEST NO. 11: All writings made by any agent of the Salt Lake

County Jail, including all employees, the individually named Defendants, and any persons affiliated with

Wellcon, that refer in any way to any part of the events of Lisa Marie Ostler’s incarceration at the Salt




                                                7
   Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.183 Page 20 of 242




Lake County Metro Jail, her medical condition, and her death, including, but not limited to, all reports,

text messages, emails, journal entries, diary entries, letters, log entries, and notes.

                DOCUMENT REQUEST NO. 12: All Documents reflecting any disciplinary action,

including disciplinary investigations and reports that did not lead to any punishment, concerning any agent

of the Salt Lake County Jail, including all employees, all individually named Defendants, and Wellcon,

that related to a failure to provide adequate medical treatment, medical monitoring, or referral for medical

observation, diagnosis, treatment, or evaluation to any Incarcerated Person, including failure to respond

to a request, made by any person, for the Incarcerated Person to receive medical treatment, diagnosis, or

evaluation.

                DOCUMENT REQUEST NO. 13: All Documents reflecting any disciplinary action,

including disciplinary investigations and reports that did not lead to any punishment, concerning any agent

of the Salt Lake County Jail, including all employees, all individually named Defendants, and Wellcon,

that related to a failure to adequately respond when an Incarcerated Person refused or otherwise did not

take one or more meals.

                DOCUMENT REQUEST NO. 14: All Documents reflecting the training provided to

staff, within the period beginning March 29, 2006, through and until the present, at Salt Lake County

Metro Jail relating to inmate health, including, but not limited to, requests for medical assistance,

diagnosing medical conditions, making referrals for medical treatment, monitoring health status,

providing medical treatment, and responding when an inmate does not take one or more meals.

                DOCUMENT REQUEST NO. 15: All Documents not otherwise produced that are in the

Defendants’ possession or control that refer in any way to Lisa Marie Ostler.




                                                   8
  Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.184 Page 21 of 242




              DOCUMENT REQUEST NO. 16: All Documents not otherwise produced that reflect

any policy or procedure relied upon or implemented by any of the Defendants, including, but not limited

to, documents provided by Gary DeLand or any person affiliated with him.



       DATED this 23rd day of August 2018.


                                                   /s/ Ross C. Anderson
                                                   Ross C. Anderson (#0109)
                                                   LAW OFFICES OF ROCKY ANDERSON
                                                   The Judge Building
                                                   Eight East Broadway, Suite 450
                                                   Salt Lake City, Utah 84111
                                                   Telephone: (801) 349-1690
                                                   Fax: (801) 349-1682
                                                   rocky@andersonlawoffices.org

                                                   Attorney for Plaintiffs




                                               9
   Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.185 Page 22 of 242




                                        CERTIFICATE OF SERVICE


       I certify that on August 23, 2018, a true and correct copy of Plaintiffs’ First Set of Requests for
Production of Documents was delivered by electronic mail to the following:

jmramos@slco.org

Jacque M. Ramos
Salt Lake County District Attorney’s Office
35 East 500 South
Salt Lake City, Utah 84111

Attorney for Defendants


                                                  /s/ Walter M. Mason
                                                  Walter M. Mason
                                                  Law Clerk
                                                  LAW OFFICES OF ROCKY ANDERSON
                                                  The Judge Building
                                                  Eight East Broadway, Suite 450
                                                  Salt Lake City, Utah 84111
                                                  Telephone: (801) 349-1690
                                                  Fax: (801) 349-1682
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.186 Page 23 of 242




                              EXHIBIT C
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.187 Page 24 of 242




Sim Gill (USB # 6389)
DISTRICT ATTORNEY FOR SALT LAKE COUNTY
Jacque M. Ramos (USB # 10720)
Deputy District Attorneys
Salt Lake County District Attorney’s Office
35 East 500 South
Salt Lake City, Utah 84111
Email: jmramos@slco.org
Telephone: 385.468.7700
Facsimile: 385.468.7800
Attorneys for Defendants


                             IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


        CALVIN OSTLER, et al.                    DEFENDANTS’ RESPONSES TO
                                                 PLAINTIFFS’ FIRST SET OF REQUESTS
                        Plaintiff,               FOR PRODUCTION OF DOCUMENTS
        v.
                                                         Case No. 2:18-cv-00254-001
        HOLLY PATRICE HARRIS, et al.,

                      Defendants.                        Judge: Bruce S. Jenkins



       Defendants, Holly Patrice Harris; Zachary Paul Fredrickson; Todd Allan Booth; Todd

Randall Wilcox, M.D.; Colby Grey James; Brent Lee Tucker; James M. Winder; Pam Lofgreen,

and Salt Lake County (collectively “Defendants”), by and through their undersigned counsel,

hereby object to and provide responses to Plaintiffs’ First Set of Requests for Production of

Documents as follows:

                                     GENERAL OBJECTIONS:

 1.    Defendants object generally to Plaintiff's First Set of Interrogatories and First Set of

 Requests for Production of Documents to the extent they are overly broad, compound, unduly
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.188 Page 25 of 242




 burdensome and purport to impose obligations that differ from or exceed those imposed by the

 Federal Rules of Civil Procedure and Scheduling Order entered July 17, 2018. In providing

 these responses and answers, Defendants give the wording of Plaintiffs’ requests their normal

 and plain meaning, and answers and responds in conformity with the Federal Rules of Civil

 Procedure subject to any specific objection(s) that follow(s). Additionally, Defendants do not

 waive their right to object to future interrogatories and/or documents requests propounded on

 Defendants for exceeding the obligations and number allowed pursuant to the Federal Rules of

 Civil Procedure and Scheduling Order entered July 17, 2018.

 2.     Defendants object generally to Plaintiffs’ First Set of Interrogatories and First Set of

 Requests for Production of Documents to the extent they seek information that is protected

 from disclosure by the attorney-client privilege, the attorney work product doctrine or is

 otherwise privileged, protected or exempted from discovery under Utah or federal law.

 3.     Defendants object generally to the Introduction, Instructions, and Definitions contained

 within Plaintiff's First Set of Interrogatories and/or First Set of Requests for Production of

 Documents to the extent they purport to impose obligations that differ from or exceed those

 imposed by the Federal Rules of Civil Procedure. In providing these responses and answers,

 Defendants give the wording of Plaintiffs’ requests their normal and plain meaning, and answers

 and responds in conformity with the Federal Rules of Civil Procedure subject to any specific

 objection(s) that follow(s).

 4.     Defendants has made reasonable efforts to answer Plaintiff's First Set of Interrogatories

 and First Set of Requests for Production of Documents as required by the Federal Rules of




                                                 1
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.189 Page 26 of 242




 Civil Procedure; but as discovery is ongoing and the investigation continues, Defendants

 hereby reserves the right to supplement or amend their responses as discovery progresses.


                                DOCUMENTS REQUESTED

       DOCUMENT REQUEST NO. 1: All Documents consisting of, containing, or

referencing medical records pertaining to Lisa Marie Ostler, including mental health records and

records of diagnoses, interviews, screenings, monitoring, medications, medical decisions, triage,

requests for treatment, and treatment.


       RESPONSE: A complete set of medical records within the possession and control of

Defendants has been produced as part of Defendants’ initial disclosures, including supplements

thereto identified as Bates Nos. SLCo Ostler 000121-214.


       DOCUMENT REQUEST NO. 2: The complete Salt Lake County Jail Health Services

Unit Policies and Procedures that were in effect on April 2, 2016.


       RESPONSE: Please see enclosed documents identified as Bates Nos. SLCo Ostler

001576-001762.


       DOCUMENT REQUEST NO. 3: The complete Salt Lake County Jail Policy Manual in

effect on April 2, 2016.


       RESPONSE: Please see enclosed documents identified as Bates Nos. SLCo Ostler

000270-001575.




                                                2
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.190 Page 27 of 242




       DOCUMENT REQUEST NO. 4: All Documents reflecting any changes, suggested or

proposed, orally or in writing, by anyone, whether or not implemented, in the policies, written or

unwritten, of the Salt Lake County Metro Jail since April 2, 2016.

        RESPONSE: The County objects to this interrogatory as overly broad, vague, unduly

burdensome, and not proportionate. The County further objects to the extent this interrogatory calls

for information that constitutes subsequent remedial measures.


       Without waiving these objections and subject to them, this information, Please see

enclosed documents identified as Bates Nos. SLCo Ostler 000270-001995.


       DOCUMENT REQUEST NO. 5: All Documents relating to any video recordings of Lisa

Marie Ostler, including, but not limited to, her intake and booking on March 29, 2016, to March 30,

2016, and her incarceration in the Salt Lake County Metro Jail and including, but not limited to, the

video recordings themselves, all communications about the video recordings, all Documents

reflecting any maintenance logs, control logs, or access logs pertaining to the video recordings and

the video recording equipment, and all Documents identifying who viewed, maintained, deleted,

or destroyed any video recordings.


       RESPONSE: Defendants object to this interrogatory to the extent it calls for information

that is protected under the attorney-client privilege and/or constitutes attorney work product.

Defendants further objects to this interrogatory as overly broad, vague, unduly burdensome, and

not proportionate.




                                                  3
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.191 Page 28 of 242




       Without waiving these objections and subject to them, enclosed are 22 videos within

Defendants’ possession. Additionally, please see jail records previously produced as part of

Defendants’ initial disclosures identified as SLCo Ostler 000001 – 000120, SLCo Ostler 000215-

000258.


       DOCUMENT REQUEST NO. 6: All Documents reflecting the relationship between Salt

Lake County Jail and Wellcon as of April 2, 2016.


       RESPONSE: These documents are publicly available at

https://www.slcounty.org/sire/portal.aspx.


       DOCUMENT REQUEST NO. 7: All Documents reflecting any relationship between

Wellcon and the medical treatment provided, and not provided, to Lisa Marie Ostler, including

all “Tiger Texts”, all other communications pertaining to Lisa Marie Ostler that involved any

person affiliated with Wellcon, all invoices or other billing documents that reflect payment to

Wellcon for services pertaining to Lisa Marie Ostler, all Documents reflecting that persons

affiliated with Wellcon provided any service or made any decision relating to providing, or not

providing, medical treatment to Lisa Marie Ostler, and all records provided by Wellcon pertaining

to Lisa Marie Ostler.


       RESPONSE: Defendants object to this interrogatory to the extent it calls for information

that is protected under the attorney-client privilege and/or constitutes attorney work product.

Defendants further objects to this interrogatory as overly broad, vague, unduly burdensome, not

proportionate, and calls for expert opinions.


                                                4
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.192 Page 29 of 242




        Without waiving these objections and subject to them, documents responsive to this

request within Defendants’ possession and control have been produced as part of Defendants’

initial disclosures and these responses, including supplements thereto, including documents

identified as SLCo Ostler 000001-000258. Additionally, on May 7, 2018, pursuant to Mr.

Calvin Donald Ostler’s GRAMA request Defendants informed Plaintiffs that TigerText is an

instant messaging application that is paid for and operated by Wellcon, Inc. and its Licensed

Independent Practitioners (“LIPs”) under an agreement between Wellcon, Inc. and TigerText.

Consequently, neither the Salt Lake County Sheriff’s Office, nor the County Jail ultimately own,

control or retain the subject records, it is not a record under the Government Records Access and

Management Act, Utah Code § 63G-2-103(22)(a)(i). Wellcon, Inc. is not a defendant in this

action. Please direct your request to Wellcon, Inc. A copy of the May 7, 2018, response is

produced herewith as Bates Nos. 002100-002101.


        Additionally, our present understanding is that in its default setting in TigerText automatically

drops all instant messaging 5 days after being sent. Accordingly Defendants are not in possession of

any records responsive to your request.


        DOCUMENT REQUEST NO. 8: For all persons identified in response to Plaintiffs’

Interrogatory No. 1, produce photographs of each person sufficient to identify the person based

upon how he or she appeared at the Salt Lake County Jail between March 29, 2016, to April 2,

2016.


        RESPONSE: Defendants objects to this interrogatory as overly broad, vague, unduly

burdensome, and not proportionate.


                                                    5
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.193 Page 30 of 242




       Without waiving these objections and subject to them, Defendants are not in possession of

photographs depicting individuals as they appeared between March 29, 2016 – April 2, 2016.

However, please see Defendants’ response to document request No. 5 where individuals who

interacted with Ms. Ostler are depicted.


       DOCUMENT REQUEST NO. 9: All Documents reviewed in preparing Defendants’

responses to Plaintiffs’ Interrogatories.


       RESPONSE: Please see all documents produced as part of Defendants’ initial disclosure

or herewith as responses to Defendants’ Requests for Production of Documents, including

supplements thereto.


       DOCUMENT REQUEST NO. 10: All Documents provided to any expert witness,

whether the person is merely a potential expert witness or is actually designated as an expert

witness, to review in the above-captioned matter.


       RESPONSE: Defendants object to this interrogatory to the extent it calls for information

that is protected under the attorney-client privilege and/or constitutes attorney work product.


       Without waiving these objections and subject to them, please see all documents produced

as part of Defendants’ initial disclosure or herewith as responses to Defendants’ Requests for

Production of Documents, including supplements thereto.


       DOCUMENT REQUEST NO. 11: All writings made by any agent of the Salt Lake

County Jail, including all employees, the individually named Defendants, and any persons

affiliated with Wellcon, that refer in any way to any part of the events of Lisa Marie Ostler’s

                                                 6
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.194 Page 31 of 242




incarceration at the Salt Lake County Metro Jail, her medical condition, and her death, including,

but not limited to, all reports, text messages, emails, journal entries, diary entries, letters, log

entries, and notes.


       RESPONSE: Defendants object to this interrogatory to the extent it calls for information

that is protected under the attorney-client privilege and/or constitutes attorney work product.


       Without waiving these objections and subject to them, please see documents produced as

part Defendants’ initial disclosures, including documents identified as SLCo Ostler 000001 –

000258. Additionally, please see documents produced in response to Plaintiff Calvin Ostler’s

GRAMA requests on April 22, 2016, February 27, 2017, November 30, 2017, March 7, 2018,

March 26, 2018, May 7, 2018 and August 23, 2018.


        DOCUMENT REQUEST NO. 12: All Documents reflecting any disciplinary action,

 including disciplinary investigations and reports that did not lead to any punishment, concerning

 any agent of the Salt Lake County Jail, including all employees, all individually named

 Defendants, and Wellcon, that related to a failure to provide adequate medical treatment, medical

 monitoring, or referral for medical observation, diagnosis, treatment, or evaluation to any

 Incarcerated Person, including failure to respond to a request, made by any person, for the

 Incarcerated Person to receive medical treatment, diagnosis, or evaluation.


        RESPONSE: Defendants object to this request to the extent it calls for information that

 is protected under the attorney-client privilege and/or constitutes attorney work product.

 Defendants further objects to this interrogatory as overly broad, vague, unduly burdensome, and


                                                 7
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.195 Page 32 of 242




 not proportionate. Moreover, Defendants object to the request because it calls for the release of

 information protected from disclosure under HIPAA irrespective of DUCivR 26-2 Standard

 Protective Order and Stays of Depositions and/or expert opinion.


        Without waiving theses objections and subject to them, to the best of Defendants’ present

 knowledge, there are no documents responsive to this request that involve the named Defendants.


        DOCUMENT REQUEST NO. 13: All Documents reflecting any disciplinary action,

 including disciplinary investigations and reports that did not lead to any punishment, concerning

 any agent of the Salt Lake County Jail, including all employees, all individually named

 Defendants, and Wellcon, that related to a failure to adequately respond when an Incarcerated

 Person refused or otherwise did not take one or more meals.


        RESPONSE: Defendants object to this request to the extent it calls for information that

 is protected under the attorney-client privilege and/or constitutes attorney work product.

 Defendants further objects to this interrogatory as overly broad, vague, unduly burdensome, and

 not proportionate. Moreover, Defendants object to the request because it calls for the release of

 information protected from disclosure under HIPAA irrespective of DUCivR 26-2 Standard

 Protective Order and Stays of Depositions and/or expert opinion.


        Without waiving theses objections and subject to them, to the best of Defendants’ present

 knowledge, there are no documents responsive to this request that involve the named Defendants.


        DOCUMENT REQUEST NO. 14: All Documents reflecting the training provided to

 staff, within the period beginning March 29, 2006, through and until the present, at Salt Lake

                                                8
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.196 Page 33 of 242




 County Metro Jail relating to inmate health, including, but not limited to, requests for medical

 assistance, diagnosing medical conditions, making referrals for medical treatment, monitoring

 health status, providing medical treatment, and responding when an inmate does not take one or

 more meals.


        RESPONSE: Defendants object to this interrogatory as overly broad, vague, unduly

 burdensome, and not proportionate.


        Without waiving these objections and subject to them, please see training records for

 Defendants Brent Tucker, Colby James, Holly Harris, James Winder, Pamela Lofgreen, Todd

 Booth, and Zach Frederickson, enclosed herewith as Bates Nos. SLCo Ostler 002062-002099.


        DOCUMENT REQUEST NO. 15: All Documents not otherwise produced that are in

 the Defendants’ possession or control that refer in any way to Lisa Marie Ostler.


       RESPONSE: Defendants object to this interrogatory to the extent it calls for information

that is protected under the attorney-client privilege and/or constitutes attorney work product.


       Without waiving these objections and subject to them, please see documents produced as

part Defendants’ initial disclosures, including documents identified as SLCo Ostler 000001 –

000258 and these responses, including any supplements thereto.           Additionally, please see

documents produced in response to Plaintiff Calvin Ostler’s GRAMA requests on April 22, 2016,

February 27, 2017, November 30, 2017, March 7, 2018, March 26, 2018, May 7, 2018 and August

23, 2018.




                                                 9
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.197 Page 34 of 242




       DOCUMENT REQUEST NO. 16: All Documents not otherwise produced that reflect
any policy or procedure relied upon or implemented by any of the Defendants, including, but not
limited to, documents provided by Gary DeLand or any person affiliated with him.

       RESPONSE: Defendants object to this interrogatory as overly broad, vague, unduly
burdensome, and not proportionate. The County further objects to the extent this request calls for
information that constitutes subsequent remedial measures.

       Without waiving these objections and subject to them, policies and procedures from April
2016 to the present are produced herewith as Bates Nos. SLCo Ostler 002019-002061,

       Respectfully submitted this 1st day of October 2018.


                                             SIM GILL
                                             District Attorney for Salt Lake County

As to Objections:                            /s/ Jacque M. Ramos
                                             JACQUE M. RAMOS
                                             Deputy District Attorney
                                             Attorney for Defendants




                                                10
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.198 Page 35 of 242




                                 CERTIFICATE OF SERVICE:

       I hereby certify that a true and correct copy of the foregoing Responses to Plaintiffs’ first

Set of Production of Documents was SERVED via U.S. Mail, first-class, postage prepaid on this

the ___ day of September, 2018, to the following:

Ross C. Anderson
Law Offices of Rocky Anderson
The Judge Building
Eight East Broadway, Suite 450
Salt Lake City, UT 84111

                                                     /s/ Iris Pittman
                                                     Paralegal




                                                11
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.199 Page 36 of 242




                              EXHIBIT D-1
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.200 Page 37 of 242




Sim Gill (USB # 6389)
DISTRICT ATTORNEY FOR SALT LAKE COUNTY
Jacque M. Ramos (USB # 10720)
Deputy District Attorneys
Salt Lake County District Attorney’s Office
35 East 500 South
Salt Lake City, Utah 84111
Email:jmramos@slco.org
Telephone: 385.468.7700
Facsimile: 385.468.7800
Attorneys for Defendants


                         IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 CALVIN OSTLER, et al.                      RESPONSES TO PLAINTIFFS’ REQUEST
                                            FOR INTERROGATORIES
                 Plaintiff,
 v.                                         Case No. 2:18-cv-00254-001

 HOLLY PATRICE HARRIS, et al.,
                                            Judge: Bruce S. Jenkins
               Defendants.


       Defendant, SALT LAKE COUNTY (hereinafter referred to as the “County”) pursuant to

Federal Rule of Civil Procedure 33, respectfully objects to and answers Plaintiff’s First Set of

Interrogatories as follows:

                                   GENERAL OBJECTIONS:

 1.    The County objects generally to Plaintiff's First Set of Interrogatories and First Set of

 Requests for Production of Documents to the extent they are overly broad, compound, unduly

 burdensome and purport to impose obligations that differ from or exceed those imposed by the

 Federal Rules of Civil Procedure and Scheduling Order entered July 17, 2018. In providing
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.201 Page 38 of 242




 these responses and answers, the County gives the wording of Plaintiff's requests their normal

 and plain meaning, and answers and responds in conformity with the Federal Rules of Civil

 Procedure subject to any specific objection(s) that follow(s). Additionally, the County does not

 waive its right to object to future interrogatories propounded on the County for exceeding the

 obligations and number allowed pursuant to the Federal Rules of Civil Procedure and

 Scheduling Order entered July 17, 2018.

 2.     The County objects generally to Plaintiff's First Set of Interrogatories and First Set of

 Requests for Production of Documents to the extent they seek information that is protected

 from disclosure by the attorney-client privilege, the attorney work product doctrine or is

 otherwise privileged, protected or exempted from discovery under Utah or federal law.

 3.     The County objects generally to the Introduction, Instructions, and Definitions contained

 within Plaintiff's First Set of Interrogatories and/or First Set of Requests for Production of

 Documents to the extent they purport to impose obligations that differ from or exceed those

 imposed by the Federal Rules of Civil Procedure. In providing these responses and answers, the

 County gives the wording of Plaintiff's requests their normal and plain meaning, and answers and

 responds in conformity with the Federal Rules of Civil Procedure subject to any specific

 objection(s) that follow(s).

 4.     The County has made reasonable efforts to answer Plaintiff's First Set of Interrogatories

 and First Set of Requests for Production of Documents as required by the Federal Rules of

 Civil Procedure; but as discovery is ongoing and the investigation continues, the County hereby

 reserves the right to supplement or amend their responses as discovery progresses.

 ...
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.202 Page 39 of 242




                             ANSWERS TO INTERROGATORIES:

        INTERROGATORY NO. 1: Identify all Jail Staff who had any contact or

communication with Lisa Marie Ostler or who had any role in determining whether medical

monitoring, diagnosis, evaluation, or treatment would be provided to Lisa Marie Ostler from March

29, 2016, until her death, including anyone involved, either directly or in a supervisory or

consulting capacity, in the screening, interviewing, evaluating, diagnosing, monitoring, triaging,

receiving requests for medical treatment, medical decision-making, providing treatment, and

choosing to withhold treatment pertaining to Lisa Marie Ostler.

       Answer to Interrogatory No. 1: The County objects to this interrogatory to the extent it

is overbroad and compound. The County further objects to the extent it calls for expert medical

testimony.


        Without waving these objections and subject to them, this information is best described

in the medical and jail records Bates Nos. SLCo Ostler 000001-000258 that were provided in

Defendants’ initial disclosures and in response to Requests for Production of Documents,

including supplements thereto. Please see those documents in accordance with Federal Rule of

Civil Procedure 33(d).

        INTERROGATORY NO. 2: For each person identified in response to Interrogatory No.

1, describe in detail his or her conduct pertaining to Lisa Marie Ostler, including, but not limited

to, all failures to act, all information reviewed, all communications made or received, all medical

decisions made, all documentation created, all treatment provided, all referrals made, all

monitoring performed, and all duties or responsibilities delegated.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.203 Page 40 of 242




       Answer to Interrogatory No. 2: The County objects to this interrogatory to the extent it

is overbroad and compound. The County further objects to the extent it calls for expert testimony.


        Without waving these objections and subject to them, this information is best described

in the medical and jail records Bates Nos. SLCo Ostler 000001-000258 that were provided in

Defendants’ initial disclosures and in response to Requests for Production of Documents,

including supplements thereto. Please see those documents in accordance with Federal Rule of

Civil Procedure 33(d).

        INTERROGATORY NO. 3: Identify all Incarcerated Persons in Unit 8C of the Salt

Lake County Metro Jail during any of the time in which Lisa Marie Ostler was incarcerated in

Unit 8C.

       Answer to Interrogatory No. 3: This information is best described in the Unit History

(redacted) Bates Nos. SLCo Ostler 000268-000269 that was provided in Defendants’ initial

disclosures and in response to Requests for Production of Documents, including supplements

thereto. Please see those documents in accordance with Federal Rule of Civil Procedure 33(d).


       INTERROGATORY NO. 4: Describe in detail the relationship between Salt Lake

County Metro Jail or Salt Lake County and Wellcon, including, but not limited to, the services

provided by Wellcon, the manner in which compensation to Wellcon is determined, what types

of decisions Wellcon is authorized to make, what information is reported by Wellcon, and what

information is communicated between Salt Lake County Metro Jail and Wellcon pertaining to

medical treatment.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.204 Page 41 of 242




         Answer to Interrogatory No. 4: The County objects to this interrogatory to the extent it

calls for expert opinions.

         Without waving these objections and subject to them, this information is described in the

contracts publicly available at https://www.slcounty.org/sire/portal.aspx. Please see those

documents in accordance with Federal Rule of Civil Procedure 33(d).


         INTERROGATORY NO. 5: Identify all communications that occurred from and

including March 29, 2016, through and including April 2, 2016, between Wellcon and any Jail

Staff.

         Answer to Interrogatory No. 5: The County objects to this interrogatory to the extent it

calls for information that is protected under the attorney-client privilege and/or constitutes

attorney work product. The County further objects to this interrogatory as overly broad, vague,

unduly burdensome, and not proportionate. Moreover, the County objects to the interrogatory

because it calls for the release of information protected from disclosure under HIPAA.

         Without waiving these objections and subject to them, to the best the County’s present

knowledge and information all communications between Wellcon and Jail Staff concerning or

relating to Lisa Ostler have been documented in Ms. Ostler’s medical and jail records Bates Nos.

SLCo Ostler 000001-000258 produced as part of Defendants’ initial disclosures and in response

to Requests for Production of Documents, including supplements thereto. Please see those

documents in accordance with Federal Rule of Civil Procedure 33(d).


         INTERROGATORY NO. 6: Describe in detail all changes within the last ten years to

policies, whether written or unwritten, applicable to the medical diagnosis, evaluation,
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.205 Page 42 of 242




monitoring, and treatment of persons incarcerated at Salt Lake County Metro Jail, including, but

not limited to, the Salt Lake County Jail Health Services Unit Policies and Procedures, the Salt

Lake County Jail Policy Manual, and any other policy, practice, pattern, or custom.

        Answer to Interrogatory No. 6: The County objects to this interrogatory as overly broad,

vague, unduly burdensome, and not proportionate. The County further objects to the extent this

interrogatory calls for information that constitutes subsequent remedial measures.

        Without waiving these objections and subject to them, this information is best described

in the policy and procedures Bates Nos. SLCo Ostler 0001576-001762 that were provided in

Defendants’ initial disclosures and in response to Requests for Production of Documents,

including supplements thereto. Please see those documents in accordance with Federal Rule of

Civil Procedure 33(d).

       INTERROGATORY NO. 7: Describe in detail each instance of conduct or inaction

relating to Lisa Marie Ostler by any employee or agent of Salt Lake County, including any person

associated with Wellcon, Inc., that violated any policy applicable to the Salt Lake County Metro

Jail, including, but not limited to, the Salt Lake County Jail Policy Manual, Salt Lake County Jail

Health Services Unit Policies and Procedures, and any other applicable policy, practice, or

procedure, whether written or unwritten, and identify each policy that was violated.

        Answer to Interrogatory No. 7: The County objects to this interrogatory to the extent

it calls for information that is protected under the attorney-client privilege and/or constitutes

attorney work product. The County further objects to this interrogatory as overly broad, vague,

unduly burdensome, and not proportionate. Moreover, the County objects to the interrogatory
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.206 Page 43 of 242




because it calls for the release of information protected from disclosure under HIPAA and/or expert

opinion.

       Without waiving these objections and subject to them, the County is not aware of any

employee or agent of Salt Lake County that violated any policy applicable to the Salt Lake

County Metro Jail relating to Ms. Ostler.


       INTERROGATORY NO. 8: Identify all Incarcerated Persons who had a Serious

Medical Event in the Salt Lake County Metro Jail in the last 10 years, pursuant to an appropriate

protective order if required, including, but not limited to, Incarcerated Persons who died in

custody in Salt Lake County Metro Jail, were released from Salt Lake County Metro Jail for

medical reasons, or were transported from the Salt Lake County Metro Jail to any hospital or

medical facility.

           Answer to Interrogatory No. 8:      The County objects to this interrogatory as overly

broad, vague, unduly burdensome, and not proportionate. Moreover, the County objects to the

interrogatory because it calls for the release of information protected from disclosure under HIPAA

irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions and calls for

expert testimony.

       INTERROGATORY NO. 9: For each person identified in response to Interrogatory No.

8, pursuant to an appropriate protective order if required, describe in detail the Serious Medical

Event, including, but not limited to, the following, if applicable: the dates on which symptoms

were reported, to whom the symptoms were reported, what those symptoms were, what

diagnoses were made, on what date each diagnosis was made, who made each diagnosis, what

treatment was provided, when each treatment was provided, who provided each treatment, all
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.207 Page 44 of 242




referrals for medical treatment, all transfers to medical units or medical facilities, the medical

outcome, and the cause of death.

       Answer to Interrogatory No. 9: The County objects to this interrogatory as overly broad,

vague, unduly burdensome, and not proportionate pursuant to Federal Rule of Civil Procedure 26.

Moreover, the County objects to the interrogatory because it calls for the release of information

protected from disclosure under HIPAA irrespective of DUCivR 26-2 Standard Protective Order

and Stays of Depositions and expert opinions.


       Without waiving these objections and subject to them, the medical and jail records

regarding decedent, Lisa Marie Ostler, Bates Nos. SLCo Ostler 000001-000258, that summarize

the information responsive to this request were produced as part of Defendants’ initial disclosures

and in response to Requests for Production of Documents, including supplements thereto. Please

see those documents in accordance with Federal Rule of Civil Procedure 33(d).


       INTERROGATORY NO. 10: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person does not eat one or more meals.

        Answer to Interrogatory No. 10: The practices and policies of the Salt Lake County

Metro Jail responsive to this request are identified as SLCo Ostler 000270-001575 and are

produced as part of Defendants’ initial disclosures and in response to Requests for Production of

Documents, including supplements thereto. Please see those documents in accordance with

Federal Rule of Civil Procedure 33(d).
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.208 Page 45 of 242




       INTERROGATORY NO. 11: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person requests medical assistance, whether

 formally or informally, whether for herself or for another person.

        Answer to Interrogatory No. 11: The practices and policies of the Salt Lake County

Metro Jail responsive to this request are identified as SLCo Ostler 001576-001995 and are

produced as part of Defendants’ initial disclosures and in response to Requests for Production of

Documents, including supplements thereto. Please see those documents in accordance with

Federal Rule of Civil Procedure 33(d).

       INTERROGATORY NO. 12: Describe in detail any way in which the conduct of any

 agent of Salt Lake County, including all employees, all officers, all of the individually named

 Defendants, and all persons affiliated with Wellcon, deviated from the practices or policies

 described in response to Interrogatories 10 and 11.

        Answer to Interrogatory No. 12: The County objects to this interrogatory to the extent

it calls for information that is protected under the attorney-client privilege and/or constitutes

attorney work product. The County further objects to this interrogatory as overly broad, vague,

unduly burdensome, and not proportionate. Moreover, the County objects to the interrogatory

because it calls for the release of information protected from disclosure under HIPAA irrespective

of DUCivR 26-2 Standard Protective Order and Stays of Depositions and calls for expert

testimony.

       Without waiving these objections and subject to them, the County is not aware of any

employee or agent of Salt Lake County or an individual affiliated with Wellcon, Inc. that deviated
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.209 Page 46 of 242




from the practices or policies identified in the County’s responses to Interrogatories 10 and 11

relating to Ms. Ostler.


       INTERROGATORY NO. 13: For each instance in the last 10 years in which an

 Incarcerated Person was known to have not eaten for a period that extended for at least three

 consecutive meals, pursuant to an appropriate protective order if required, describe in detail

 the response by Salt Lake County and its agents, officers, and employees, including, but not

 limited to, all medical evaluations performed, all diagnoses made, and all referrals for

 treatment made.

        Answer to Interrogatory No. 13: The County objects to this interrogatory to the extent

it calls for information that is protected under the attorney-client privilege and/or constitutes

attorney work product. The County further objects to this interrogatory as overly broad, vague,

unduly burdensome, and not proportionate. Moreover, the County objects to the interrogatory

because it calls for the release of information protected from disclosure under HIPAA irrespective

of DUCivR 26-2 Standard Protective Order and Stays of Depositions.

       INTERROGATORY NO. 14: Describe in detail all training provided to each of the

 individually named Defendants, including, but not limited to, all academic degrees earned, all

 certificates awarded, and all vocational training programs completed at any time and all

 training provided within the last ten years in connection to the individual’s employment.

        Answer to Interrogatory No. 14: The County objects to this interrogatory as overly

broad, vague, not proportionate, unduly burdensome, and compound.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.210 Page 47 of 242




        Without waiving these objections and subject to them, this information is more accurately

described in the individual Defendants’ responses to these interrogatories and information

provided as Bates Nos. SLCo Ostler 002019-002099.

        INTERROGATORY NO. 15: Describe in detail the job description for the positions

 held by each of the individually named Defendants for the period of March 29, 2016, to April 2,

 2016, including, but not limited to, the position’s supervisory responsibilities, duties to respond to

 requests for medical treatment, duties to provide medical treatment, duties to make referrals for

 medical treatment, and duties to monitor or evaluate the health and safety of people incarcerated

 at Salt Lake County Metro Jail.

        Answer to Interrogatory No. 15: The County objects to this interrogatory as overly

broad, vague, not proportionate, unduly burdensome, and compound.

        Without waiving these objections and subject to them, this information is best

summarized in the individual job descriptions SLCo Ostler 000259-000266 with respect to the

Sheriff see Utah Code § 17-22-2 (Sheriff General duties) produced as part of Defendants’ initial

disclosures and in response to Requests for Production of Documents, including supplements

thereto. Please see those documents in accordance with Federal Rule of Civil Procedure 33(d).

        INTERROGATORY NO. 16: Describe in detail the supervisory duties, including

 what persons or entities are responsible for each aspect of the supervision, of the Salt Lake

 County Metro Jail, including, but not limited to, the implementation and establishment of

 policies and procedures applicable to the Salt Lake County Metro Jail and the supervision and

 training of officers, agents, and employees assigned to work at the Salt Lake County Metro Jail.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.211 Page 48 of 242




        Answer to Interrogatory No. 16: The County objects to this interrogatory as overly

broad, vague, not proportionate, unduly burdensome, and compound.

        Without waiving these objections and subject to them, this information is summarized in

documents Bates Nos. SLCo Ostler 000259-000267 with respect to the Sheriff see Utah Code §

17-22-2 (Sheriff General duties). Additionally, generally, the Jail Policy Advisory Committee

(JPAC) consists of members of the Corrections Bureau and the District Attorney’s Office. These

members under direction and of a committee chair (lieutenant) systematically review existing

policies for necessary changes and puts forth language for new policy creation. The committee

members facilitate a review and comment process through their respective chains of command

and return the product to the committee. Once a product is complete, the committee chair has each

division commander sign off on the policy with any comments prior to being submitted to the

bureau chief for final approval and distribution.

        Training of jail personnel is managed by the Training Unit under the direction of a

Division Commander. Training academies for new officers are facilitated by internal training staff

and external partners under the authority of and following established curriculum and testing

standards of Utah POST.

        Corrections Training Officer (CTO) Program is an in-house field training that begins once

an officer has successfully graduated from the academy and is immersed in department specific,

hands-on training under the supervision of another specially trained and seasoned officer and

program supervisors. The trainee is not allowed to complete the program until they have

demonstrated competence in all objectives.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.212 Page 49 of 242




           Annual training in-service training curriculum is created by the Training Unit and

submitted through the chain of command for final approval by the Sheriff and/or his designee.

When possible, the individual courses are pre-screened by the division commanders and

administration. Minimum number of training hours for sworn personnel is 40 and records are

provided to POST annually to ensure certifications are maintained.

           INTERROGATORY NO. 17: Describe in detail all evidentiary bases for Defendants’

 denials of the factual assertions in each of the paragraphs of Plaintiffs’ Complaint that were

 denied in their entirety.

           Answer to Interrogatory No. 17: The County objects to this interrogatory as overly

broad, vague, not proportionate, unduly burdensome, and compound. The County further objects

to the extent it calls for information protected by attorney-client privilege and/or attorney work-

product.

           Without waiving these objections and subject to them, on September 19, 2018, the parties

agreed that Plaintiffs withdraw this question as each individual denial would constitute a discrete

subpart under Fed. R. Civ. P. 33 and therefore would exceed the number allowed under the

Scheduling Order.

           INTERROGATORY NO. 18: Describe in detail all disciplinary investigations or

 decisions by anybody, whether or not the investigation ultimately resulted in disciplinary action,

 regarding any of the individually named Defendants.

           Answer to Interrogatory No. 18: The County objects to this interrogatory as overly

broad, vague, not proportionate, unduly burdensome, and compound. The County further objects
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.213 Page 50 of 242




to the extent it calls for information protected by attorney-client privilege and/or attorney work-

product.

           Without waiving these objections and subject to them, this information is summarized in

the individual Defendants’ responses to these interrogatories and documents Bates Nos. SLCo

Ostler 0001996-002003 produced as part of Defendants’ initial disclosures and in response to

Requests for Production of Documents, including supplements thereto.            Please see those

documents in accordance with Federal Rule of Civil Procedure 33(d).

           INTERROGATORY NO. 19: Describe in detail all requests that were made by any

 person to any of the Defendants, including their employees and agents, for Lisa Marie Ostler

 to receive medical evaluation or assistance.

           Answer to Interrogatory No. 19: The County objects to this interrogatory as overly

broad, vague, not proportionate, and unduly burdensome.

           Without waiving these objections and subject to them, this information is summarized in

the individual Defendants’ responses to these interrogatories and medical and jail records Bates

Nos. SLCo Ostler 000001-258 produced as part of Defendants’ initial disclosures and in response

to Requests for Production of Documents, including supplements thereto. Please see those

documents in accordance with Federal Rule of Civil Procedure 33(d).

           INTERROGATORY NO. 20: Describe in detail all responses, including

 communications to Lisa Marie Ostler, by Defendants, including their employees and agents, to

 requests for Lisa Marie Ostler to receive medical evaluation or treatment.

           Answer to Interrogatory No. 20: The County objects to this interrogatory as overly

broad, vague, not proportionate, and unduly burdensome.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.214 Page 51 of 242




        Without waiving these objections and subject to them, this information is summarized in

the individual Defendants’ responses to these interrogatories and medical and jail records Bates

Nos. SLCo Ostler 000001-258 produced as part of Defendants’ initial disclosures and in response

to Requests for Production of Documents, including supplements thereto. Please see those

documents in accordance with Federal Rule of Civil Procedure 33(d).

        INTERROGATORY NO. 21: Describe in detail any evidence or facts that support

Defendants’ Fifth Affirmative Defense that “Lisa Ostler’s own conduct, or that of others, illegal

and otherwise, and Ms. Ostler’s own contributory negligence and/or affirmative acts, directly

caused or contributed to Plaintiffs’ alleged injuries.”

        Answer to Interrogatory No. 21: The County objects to this interrogatory as overly

broad, vague, and unduly burdensome. The County further objects to the extent this information

calls for information that is subject to attorney-client privilege and/or attorney work product.

Moreover, the County objects to the extent that discovery, including fact discovery is not

complete.

        Without waiving these objections and subject to them, Lisa Marie Ostler died as a result

of peritonitis due to gastrointestinal perforation at the location of her gastric bypass she had

performed in or about 2006. See Bates No. SLCo Ostler 000160.

        On March 30, 2016, Ms. Ostler disclosed that she abused illicit drugs, including heroin

and that she had recently used illicit drugs. See Bates No. SLCo Ostler 000128. During the

Comprehensive Nurse Examination, Ms. Ostler was instructed on proper procedure to access

medical staff through the sick call request process and the information on health services was also

available in writing, including medical request forms at the kiosk in each housing unit. See Bates
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.215 Page 52 of 242




No. SLCo Ostler 000130; Information on Health Services No. J-E-01 SLCo Bates No. 001644-

001645. On present belief and information, Ms. Ostler failed to report and/or utilize the proper

sick call request procedure from March 30, 2016 – April 2, 2016, including J-E-07.

           INTERROGATORY NO. 22: Describe in detail the exact sequence of events at the

 Salt Lake County Metro Jail from April 29, 2016, until April 2, 2016, involving Lisa Marie

 Ostler.

           Answer to Interrogatory No. 22: The County objects to this interrogatory as overly

broad, vague, not proportionate, and unduly burdensome.


           Without waiving these objections and subject to them, the sequence of events related to

Ms. Ostler while incarcerated at the Salt Lake County Adult Detention Center is more accurately

described and depicted in the medical and jail records Bates Nos. SLCo Ostler 000001-000258

produced as part of Defendants’ initial disclosures and in response to Requests for Production of

Documents, including supplements thereto. Please see those documents in accordance with

Federal Rule of Civil Procedure 33(d).


           INTERROGATORY NO. 23: Describe in detail the policies and practices

 implemented at the Salt Lake County Metro Jail relating to discharging from confinement

 injured or ill Incarcerated Persons to be taken to a hospital or other medical facility.

           Answer to Interrogatory No. 23: The County objects to this interrogatory as overly

broad, vague, not proportionate, and unduly burdensome.


           Without waiving these objections and subject to them, information responsive to this

request is best described in the Salt Lake County Jail Health Services Unit Policies and
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.216 Page 53 of 242




Procedures, Bates Nos. SLCo Ostler 001576-001995, including but not limited to Communication

on Patients’ Health Needs No. J-A-08, Procedure in the Event of an Inmate Death No. J-A-10,

and Hospital and Specialty Care No. J-D-05.

       Respectfully submitted this 1st day of October 2018.


                                              SIM GILL
                                              District Attorney for Salt Lake County

       As to Objections                       /s/ Jacque M. Ramos
                                              JACQUE M. RAMOS
                                              Deputy District Attorney
                                              Attorney for Defendants
10/1/2018Case   2:18-cv-00254-BSJ Document 46-1    Filed- Outlook
                                             Corey Kiddle 01/06/19Web AppPageID.217 Page 54 of 242




                                                               VERIFICATION:

                       I, Corey Kiddle, in my capacity as Corrections Lieutenant of the Salt Lake County Adult Detention Center,
             hereby swear and affirm that the foregoing Answers to the Interrogatories concerning responses that touch or
             concern jail records, jail policies, and jail personnel served upon the County by Plaintiff are true to the best of my
             knowled         d belief.


                  .,
                                                                   COREY KIDDLE
                                                                   Corrections Lieutenant
                                                                   Salt Lake County Adult Detention Center




 https.//owa slco.org/owa/#viewmodel=IAttachmenlVlewModelPopoulFactory&AttuchmentJson=%7B%22_ type%22%3A%22FileAttachment%3A%23...    1/1
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.218 Page 55 of 242
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.219 Page 56 of 242




                                 CERTIFICATE OF SERVICE:

       I hereby certify that a true and correct copy of the foregoing Responses to Plaintiffs’ first

Set of Interrogatories was SERVED via U.S. Mail, first-class, postage prepaid on this the 1st day

of October, 2018, to the following:

Ross C. Anderson
Law Offices of Rocky Anderson
The Judge Building
Eight East Broadway, Suite 450
Salt Lake City, UT 84111

                                                     /s/ Iris Pittman
                                                     Paralegal
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.220 Page 57 of 242




                              EXHIBIT D-2
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.221 Page 58 of 242




Sim Gill (USB # 6389)
DISTRICT ATTORNEY FOR SALT LAKE COUNTY
Jacque M. Ramos (USB # 10720)
Deputy District Attorneys
Salt Lake County District Attorney’s Office
35 East 500 South
Salt Lake City, Utah 84111
Email:jmramos@slco.org
Telephone: 385.468.7700
Facsimile: 385.468.7800
Attorneys for Defendants


                         IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 CALVIN OSTLER, et al.                      RESPONSES TO PLAINTIFFS’ REQUEST
                                            FOR INTERROGATORIES
                 Plaintiff,
 v.                                         Case No. 2:18-cv-00254-001

 HOLLY PATRICE HARRIS, et al.,
                                            Judge: Bruce S. Jenkins
               Defendants.


       Zachary Paul Frederickson (“Defendant Frederickson”), pursuant to Federal Rule of Civil

Procedure 33, respectfully objects to and answers Plaintiffs’ First Set of Interrogatories as

follows:

                                    GENERAL OBJECTIONS

 1.    Defendant Frederickson objects generally to Plaintiffs’ First Set of Interrogatories and

 First Set of Requests for Production of Documents to the extent they are overly broad,

 compound, unduly burdensome and purport to impose obligations that differ from or exceed

 those imposed by the Federal Rules of Civil Procedure and the Scheduling Order entered July
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.222 Page 59 of 242




 17, 2018. In providing these responses and answers, Defendant Frederickson gives the wording

 of Plaintiffs’ requests their normal and plain meaning, and answers and responds in conformity

 with the Federal Rules of Civil Procedure subject to any specific objection(s) that follow(s).

 Additionally, Defendant Frederickson does not waive his right to object to future interrogatories

 propounded on him for exceeding the obligations and number allowed pursuant to the Federal

 Rules of Civil Procedure and Scheduling Order entered July 17, 2018.

 2.     Defendant Frederickson objects generally to Plaintiffs’ First Set of Interrogatories and

 First Set of Requests for Production of Documents to the extent they seek information that is

 protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine or is otherwise privileged, protected or exempted from discovery under Utah or

 federal law.

 3.     Defendant Frederickson objects generally to the Introduction, Instructions, and

 Definitions contained within Plaintiffs’ First Set of Interrogatories and/or First Set of Requests

 for Production of Documents to the extent they purport to impose obligations that differ from or

 exceed those imposed by the Federal Rules of Civil Procedure. In providing these responses and

 answers, Defendant Frederickson gives the wording of Plaintiffs’ requests their normal and plain

 meaning, and answers and responds in conformity with the Federal Rules of Civil Procedure

 subject to any specific objection(s) that follow(s).

 4.     Defendant Frederickson has made reasonable efforts to answer Plaintiffs’ First Set of

 Interrogatories and First Set of Requests for Production of Documents as required by the

 Federal Rules of Civil Procedure; but as discovery is ongoing and the investigation continues,

 he hereby reserves the right to supplement or amend her responses as discovery progresses.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.223 Page 60 of 242




                             ANSWERS TO INTERROGATORIES:

        INTERROGATORY NO. 1: Identify all Jail Staff who had any contact or

communication with Lisa Marie Ostler or who had any role in determining whether medical

monitoring, diagnosis, evaluation, or treatment would be provided to Lisa Marie Ostler from March

29, 2016, until her death, including anyone involved, either directly or in a supervisory or

consulting capacity, in the screening, interviewing, evaluating, diagnosing, monitoring, triaging,

receiving requests for medical treatment, medical decision-making, providing treatment, and

choosing to withhold treatment pertaining to Lisa Marie Ostler.

       Answer to Interrogatory No. 1: Defendant Frederickson objects to this interrogatory to

the extent it calls for information that is outside the scope of his personal knowledge and calls for

expert medical opinions. Defendant Frederickson further objects to the extent it is overbroad and

compound.


        Without waving these objections and subject to them, this information is more accurately

described in the medical and jail records Bates Nos. SCLo Ostler 000001-258 that were provided

in Defendants’ initial disclosures and in response to Requests for Production of Documents,

including supplements thereto. Please see those documents in accordance with Federal Rule of

Civil Procedure 33(d). Additionally, I had contact with Ms. Ostler. Other than myself, I am aware

of an additional nurse who conducted diabetic checks, but I do not recall who it was with me. I

do not know who was involved with Ms. Ostler in any capacity in the days leading up to her death.

        INTERROGATORY NO. 2: For each person identified in response to Interrogatory No.

1, describe in detail his or her conduct pertaining to Lisa Marie Ostler, including, but not limited

to, all failures to act, all information reviewed, all communications made or received, all medical
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.224 Page 61 of 242




decisions made, all documentation created, all treatment provided, all referrals made, all

monitoring performed, and all duties or responsibilities delegated.

       Answer to Interrogatory No. 2: Defendant Frederickson objects to this interrogatory to

the extent it calls for information that is outside the scope of his personal knowledge and calls for

expert opinions.


        Without waving these objections and subject to them, this information is more accurately

described in the medical and jail records Bates Nos. SLCo Ostler 000001-000258 that were

provided in Defendants’ initial disclosures and in response to Requests for Production of

Documents, including supplements thereto. Please see those documents in accordance with

Federal Rule of Civil Procedure 33(d).

        Additionally, I recall that I was told there was an inmate in 8 Charlie that had been asking

for medical help all night. I was informed she constantly pushed her intercom button asking for a

nurse. I was also told that medical had been down several times over the course of the night and

she had been evaluated and cleared to remain in her housing unit. I spoke with her about why she

hadn’t been eating and urged her to try to eat something at lunch time, I told her that would help

her feel better and that her body needed food to get her through her sickness. Lisa responded by

asking to soak in the shower. I informed Lisa that she would be able to soak in a hot shower for

as long as she wanted to after the unit was taken off lockdown. She agreed to eat something at

lunch and told me she had some vaginal bleeding. I did not see any blood in her cell to verify this

but still placed a call to medical to inform them. I was told they were aware of Ms. Ostler and that

unless she was having a medical emergency then she would need to fill out a Sick Call Request

Form and turn it in when they made their rounds. I also told them that she had not eaten for a few
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.225 Page 62 of 242




meals and was told that would not be considered a serious concern until 72 hours had passed.

Which at the time of my involvement with her had not passed. All of this information was

documented on our shift logs. I notified my supervisor of everything listed above and she told me

just to keep an eye on her. I checked on her cell a second time just before taking the unit off

lockdown and Ms. Ostler had moved herself to her bed and appeared to be asleep. I watched her

for a few moments and could see she was breathing. I know this because I observed her chest rise

and fall. I did not want to wake her up because I felt the best way for her to get well was rest.

        I did speak briefly with the unit inmate workers. I do not recall their names. They did tell

me about Ms. Ostler refusing her meals. I also spoke with another inmate while walking along the

top tier. I do not recall her name either, but she was concerned about Ms. Ostler and told me she

had been yelling for help all night. I assured her that Ms. Ostler would receive any and all help I

was capable of providing.

        INTERROGATORY NO. 3: Identify all Incarcerated Persons in Unit 8C of the Salt

Lake County Metro Jail during any of the time in which Lisa Marie Ostler was incarcerated in

Unit 8C.

        Answer to Interrogatory No. 3: Defendant Frederickson objects to this interrogatory to

the extent it calls for information that is outside the scope of his personal knowledge.

       Without waiving these objections and subject to them, I do not recall or possess specific

information to respond.


       INTERROGATORY NO. 4: Describe in detail the relationship between Salt Lake

County Metro Jail or Salt Lake County and Wellcon, including, but not limited to, the services

provided by Wellcon, the manner in which compensation to Wellcon is determined, what types
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.226 Page 63 of 242




of decisions Wellcon is authorized to make, what information is reported by Wellcon, and what

information is communicated between Salt Lake County Metro Jail and Wellcon pertaining to

medical treatment.

         Answer to Interrogatory No. 4: Defendant Frederickson objects to this interrogatory to

the extent it calls for information that is outside the scope of his personal knowledge and calls for

expert opinions.

         Without waving these objections and subject to them, this information is described in the

contracts publicly available at https://www.slcounty.org/sire/portal.aspx. Please see those

documents in accordance with Federal Rule of Civil Procedure 33(d).


         INTERROGATORY NO. 5: Identify all communications that occurred from and

including March 29, 2016, through and including April 2, 2016, between Wellcon and any Jail

Staff.


         Answer to Interrogatory No. 5: Defendant Frederickson objects to this interrogatory to

the extent it calls for information that is outside the scope of his personal knowledge and or

attorney-client privilege. Defendant Frederickson further objects to this interrogatory as overly

broad, vague, unduly burdensome, and not proportionate. Moreover, Defendant Frederickson

objects to the interrogatory because it calls for the release of information protected from disclosure

under HIPAA.

         Without waiving these objections and subject to them, I do not recall or possess specific

information to respond.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.227 Page 64 of 242




       INTERROGATORY NO. 6: Describe in detail all changes within the last ten years to

policies, whether written or unwritten, applicable to the medical diagnosis, evaluation,

monitoring, and treatment of persons incarcerated at Salt Lake County Metro Jail, including, but

not limited to, the Salt Lake County Jail Health Services Unit Policies and Procedures, the Salt

Lake County Jail Policy Manual, and any other policy, practice, pattern, or custom.


        Answer to Interrogatory No. 6: Defendant Frederickson objects to this interrogatory to

the extent it calls for information that is outside the scope of his personal knowledge. Defendant

Frederickson further objects to this interrogatory as overly broad, vague, unduly burdensome, and

not proportionate. Defendant Frederickson further objects to the extent this interrogatory calls for

information that constitutes subsequent remedial measures.

       Without waiving these objections and subject to them, I do not recall specific policy

changes to be able to respond to this interrogatory. However, I do recall the jail changed the

medications provided to inmates coming off of narcotics. Medical staff now provide medicine to

help with nausea, diarrhea and other symptoms of “detoxing” off of drugs. As to when this

change occurred I am not sure but possibly within the last 5 years.


       INTERROGATORY NO. 7: Describe in detail each instance of conduct or inaction

relating to Lisa Marie Ostler by any employee or agent of Salt Lake County, including any person

associated with Wellcon, Inc., that violated any policy applicable to the Salt Lake County Metro

Jail, including, but not limited to, the Salt Lake County Jail Policy Manual, Salt Lake County Jail

Health Services Unit Policies and Procedures, and any other applicable policy, practice, or

procedure, whether written or unwritten, and identify each policy that was violated.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.228 Page 65 of 242




       Answer to Interrogatory No. 7: Defendant Frederickson objects to this interrogatory to

the extent it calls for information that is outside the scope of his personal knowledge and calls for

expert opinions. Defendant Frederickson further objects to this interrogatory as overly broad,

vague, unduly burdensome, and not proportionate. Moreover, Defendant Frederickson objects to

the interrogatory because it calls for the release of information protected from disclosure under

HIPAA.


       Without waving these objections and subject to them, I did not nor am I aware of any

employee or agent of Salt Lake County that violated any policy applicable to the Salt Lake

County Metro Jail relating to Ms. Ostler.


       INTERROGATORY NO. 8: Identify all Incarcerated Persons who had a Serious

Medical Event in the Salt Lake County Metro Jail in the last 10 years, pursuant to an appropriate

protective order if required, including, but not limited to, Incarcerated Persons who died in

custody in Salt Lake County Metro Jail, were released from Salt Lake County Metro Jail for

medical reasons, or were transported from the Salt Lake County Metro Jail to any hospital or

medical facility.

         Answer to Interrogatory No. 8: Defendant Frederickson objects to this interrogatory to

the extent it calls for information that is outside the scope of his personal knowledge and calls for

expert opinions. Defendant Frederickson further objects to this interrogatory as overly broad,

vague, unduly burdensome, and not proportionate. Moreover, Defendant Frederickson objects to

the interrogatory because it calls for the release of information protected from disclosure under

HIPAA irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.229 Page 66 of 242




       Without waving these objections and subject to them, I do not recall or possess specific

information to respond.


       INTERROGATORY NO. 9: For each person identified in response to Interrogatory No.

8, pursuant to an appropriate protective order if required, describe in detail the Serious Medical

Event, including, but not limited to, the following, if applicable: the dates on which symptoms

were reported, to whom the symptoms were reported, what those symptoms were, what

diagnoses were made, on what date each diagnosis was made, who made each diagnosis, what

treatment was provided, when each treatment was provided, who provided each treatment, all

referrals for medical treatment, all transfers to medical units or medical facilities, the medical

outcome, and the cause of death.

        Answer to Interrogatory No. 9: Defendant Frederickson objects to this interrogatory to

the extent it calls for information that is outside the scope of his personal knowledge and calls for

expert opinions. Defendant Frederickson further objects to this interrogatory as overly broad,

vague, unduly burdensome, and not proportionate. Moreover, Defendant Frederickson objects to

the interrogatory because it calls for the release of information protected from disclosure under

HIPAA irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.

       Without waving these objections and subject to them, I do not recall or possess specific

information to respond.


       INTERROGATORY NO. 10: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person does not eat one or more meals.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.230 Page 67 of 242




       Answer to Interrogatory No. 10: Defendant Frederickson objects to this interrogatory to

the extent it calls for information that is outside the scope of his personal knowledge.


        Without waving these objections and subject to them, this information is best described

in the policies and procedures that were provided in Defendants’ initial disclosures and in

response to Requests for Production of Documents, including supplements thereto. Please see

those documents in accordance with Federal Rule of Civil Procedure 33(d).

        Generally, however, we try to find out why they aren’t eating. We attempt to asses each

inmate on an individual basis and inform them that they should eat to keep their health up and ask

them to eat at the next meal provided. Each missed meal is documented on the shift logs we keep.

If meals are continually missed by the same inmate, supervisors are notified and medical is notified.

       INTERROGATORY NO. 11: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person requests medical assistance, whether

 formally or informally, whether for herself or for another person.

       Answer to Interrogatory No. 11: Defendant Frederickson objects to this interrogatory to

the extent it calls for information that is outside the scope of his personal knowledge and calls for

expert opinions.


        Without waving these objections and subject to them, this information is more accurately

described in the policies and procedures that were provided in Defendants’ initial disclosures and

in response to Requests for Production of Documents, including supplements thereto. Please see

those documents in accordance with Federal Rule of Civil Procedure 33(d).
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.231 Page 68 of 242




        Generally, we speak to the inmate in question to find out what is wrong. If they aren’t

having symptoms of something considered life threatening i.e. chest pains, shortness of breath or

excessive bleeding, the inmate is provided a Sick Call Request form. On this form they write down

what is bothering them. They are then instructed to leave the form in the cell window. Every

morning a nurse comes to every housing unit in the jail to conduct Medical Triage. This is where

the inmate will present their Sick Call request form. Often times the triage nurse will take vital

signs and either have the inmate put on a waiting list to see a doctor, or attempt to treat the inmate

right there. This is done by offering a drink designed to replenish electrolytes in the body or by

giving the inmate advice, like drink more water, eat more food, keep a wound clean and dry,

exercise and keep tabs on pain levels. If the inmate experiences symptoms of an emergent nature

the housing officer will call over the radio for a medical response. Several nurses will then rush to

the unit as soon as possible and take care of the inmate in question. Other officers and supervisors

will also respond. A camera is started to film the incident. Once the incident is resolved a case

number is retrieved and reports are taken.

       INTERROGATORY NO. 12: Describe in detail any way in which the conduct of any

 agent of Salt Lake County, including all employees, all officers, all of the individually named

 Defendants, and all persons affiliated with Wellcon, deviated from the practices or policies

 described in response to Interrogatories 10 and 11.

       Answer to Interrogatory No. 12: Defendant Frederickson objects to this interrogatory to

the extent it calls for information that is outside the scope of his personal knowledge and calls for

expert opinions. Defendant Frederickson further objects to this interrogatory to the extent it calls

for information that is protected under the attorney-client privilege and/or constitutes attorney
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.232 Page 69 of 242




work product. Furthermore, Defendant Frederickson objects to this interrogatory as overly broad,

vague, unduly burdensome, and not proportionate. Moreover, Defendant Frederickson objects to

the interrogatory because it calls for the release of information protected from disclosure under

HIPAA irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.


        Without waving these objections and subject to them, I do not recall or possess specific

information to respond.

       INTERROGATORY NO. 13: For each instance in the last 10 years in which an

 Incarcerated Person was known to have not eaten for a period that extended for at least three

 consecutive meals, pursuant to an appropriate protective order if required, describe in detail the

 response by Salt Lake County and its agents, officers, and employees, including, but not limited

 to, all medical evaluations performed, all diagnoses made, and all referrals for treatment made.

       Answer to Interrogatory No. 13: Defendant Frederickson objects to this interrogatory to

the extent it calls for information that is outside the scope of his personal knowledge. Defendant

Frederickson also objects to this interrogatory as overly broad, vague, unduly burdensome, and not

proportionate. Moreover, Defendant Frederickson objects to this interrogatory because it calls for

the release of information protected from disclosure under HIPAA irrespective of DUCivR 26-2

Standard Protective Order and Stays of Depositions.


        Without waving these objections and subject to them, I do not recall or possess specific

information to respond.

       INTERROGATORY NO. 14: Describe in detail all training provided to each of the

 individually named Defendants, including, but not limited to, all academic degrees earned, all
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.233 Page 70 of 242




 certificates awarded, and all vocational training programs completed at any time and all

 training provided within the last ten years in connection to the individual’s employment.

        Answer to Interrogatory No. 14: Defendant Frederickson objects to this interrogatory to

the extent it calls for information that is outside the scope of his personal knowledge. Defendant

Frederickson also objects to this interrogatory as overly broad, vague, not proportionate, unduly

burdensome, and compound.


        Without waving these objections and subject to them, I am not aware of what others have

completed or accomplished over the last ten years. For myself I complete my mandatory 40 hours

of training classes every year, I was at one point CIT (crisis intervention) certified but it has since

expired. I am CPR certified as well. The Sheriff’s Office Training Division should have a record

of my attendance.

        INTERROGATORY NO. 15: Describe in detail the job description for the positions

 held by each of the individually named Defendants for the period of March 29, 2016, to April 2,

 2016, including, but not limited to, the position’s supervisory responsibilities, duties to respond to

 requests for medical treatment, duties to provide medical treatment, duties to make referrals for

 medical treatment, and duties to monitor or evaluate the health and safety of people incarcerated

 at Salt Lake County Metro Jail.

        Answer to Interrogatory No. 15: Defendant Frederickson objects to this interrogatory to

the extent it calls for information that is outside the scope of his personal knowledge. Defendant

Frederickson also objects to this interrogatory as overly broad, vague, not proportionate, unduly

burdensome, and compound.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.234 Page 71 of 242




        Without waiving these objections and subject to them, this information is best

summarized in the individual job descriptions SLCo Ostler 000259-000266 with respect to the

Sheriff please see Utah Code § 17-22-2 (Sheriff General duties) produced as part of Defendants’

initial disclosures and in response to Requests for Production of Documents, including

supplements thereto. Please see those documents in accordance with Federal Rule of Civil

Procedure 33(d).

        Additionally, I am a housing Officer and generally my duties are to provide safety and

security of the jail and its prisoner population, civilian staff and each other.

        INTERROGATORY NO. 16: Describe in detail the supervisory duties, including

 what persons or entities are responsible for each aspect of the supervision, of the Salt Lake

 County Metro Jail, including, but not limited to, the implementation and establishment of

 policies and procedures applicable to the Salt Lake County Metro Jail and the supervision and

 training of officers, agents, and employees assigned to work at the Salt Lake County Metro Jail.

        Answer to Interrogatory No. 16: Defendant Frederickson objects to this interrogatory

as overly broad, vague, not proportionate, unduly burdensome, and compound. Defendant

Frederickson further objects to this interrogatory to the extent such information is outside the

scope of his personal knowledge.

        Without waiving these objections and subject to them, this information is summarized in

documents SLCo Ostler 000259-000267 with respect to the Sheriff please see Utah Code § 17-

22-2 (Sheriff General duties). Please see those documents in accordance with Federal Rule of

Civil Procedure 33(d).
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.235 Page 72 of 242




         INTERROGATORY NO. 17: Describe in detail all evidentiary bases for Defendants’

 denials of the factual assertions in each of the paragraphs of Plaintiffs’ Complaint that were

 denied in their entirety.

         Answer to Interrogatory No. 17: Defendant Frederickson objects to this interrogatory

as overly broad, vague, not proportionate, unduly burdensome, and compound. Defendant

Frederickson further objects to the extent it calls for information protected by attorney-client

privilege and/or attorney work-product.

         Without waiving these objections and subject to them, on September 19, 2018, the parties

agreed that Plaintiffs withdraw this question as each individual denial would constitute a discrete

subpart under Fed. R. Civ. P. 33 and therefore exceed the number allowed under the Scheduling

Order.

         INTERROGATORY NO. 18: Describe in detail all disciplinary investigations or

 decisions by anybody, whether or not the investigation ultimately resulted in disciplinary action,

 regarding any of the individually named Defendants.

         Answer to Interrogatory No. 18: Defendant Frederickson objects to this interrogatory

as overly broad, vague, not proportionate, unduly burdensome, and compound. Defendant

Frederickson further objects to the extent it calls for information protected by attorney-client

privilege and/or attorney work-product.

         Without waiving these objections and subject to them, there had not been any disciplinary

action taken against me. I do not recall or possess specific information to respond regarding the

other Defendants.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.236 Page 73 of 242




         INTERROGATORY NO. 19: Describe in detail all requests that were made by any

 person to any of the Defendants, including their employees and agents, for Lisa Marie Ostler

 to receive medical evaluation or assistance.

         Answer to Interrogatory No. 19: Defendant Frederickson objects to this interrogatory

as overly broad, vague, not proportionate, unduly burdensome, and compound. Defendant

Frederickson further objects to the extent that such information is outside the scope of his

knowledge.

         Without waiving these objections and subject to them, Ms. Ostler asked me for help, I

provided it in the best way I felt possible. I asked her to try and eat, I told her why it was important.

I told her about the sick call request forms. I notified medical of her condition, meal refusal and

alleged vaginal bleeding. I tried to assure her that she would be okay, that she wouldn’t feel so bad

for much longer. I told her she would be able to soak in the shower for as long as she wanted to. I

spoke to the triage nurse about her as well, notified my supervisor and documented everything I

could.

         INTERROGATORY NO. 20: Describe in detail all responses, including

 communications to Lisa Marie Ostler, by Defendants, including their employees and agents, to

 requests for Lisa Marie Ostler to receive medical evaluation or treatment.

         Answer to Interrogatory No. 20: Defendant Frederickson objects to this interrogatory

as overly broad, vague, not proportionate, and unduly burdensome. Defendant Frederickson

further objects to the extent it calls for information outside the scope of his personal knowledge.

         Without waiving these objections and subject to them, please see my response to

Interrogatory Nos. 2 and 19.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.237 Page 74 of 242




           INTERROGATORY NO. 21: Describe in detail any evidence or facts that support

 Defendants’ Fifth Affirmative Defense that “Lisa Ostler’s own conduct, or that of others,

 illegal and otherwise, and Ms. Ostler’s own contributory negligence and/or affirmative acts,

 directly caused or contributed to Plaintiffs’ alleged injuries.”

           Answer to Interrogatory No. 21: Defendant Frederickson objects to this interrogatory

as overly broad, vague, unduly burdensome, and calls for information that outside the scope of

his personal knowledge. Defendant Frederickson further objects to the extent this information

calls for information that is subject to attorney-client privilege and/or attorney work product.

Moreover, Defendant Frederickson objects to the extent that discovery, including fact discovery

is not complete.

           Without waiving these objections and subject to them, see my response to Interrogatories

Nos. 2, 19, and 20.

           INTERROGATORY NO. 22: Describe in detail the exact sequence of events at the

 Salt Lake County Metro Jail from April 29, 2016, until April 2, 2016, involving Lisa Marie

 Ostler.

           Answer to Interrogatory No. 22: Defendant Frederickson objects to this interrogatory

as overly broad, vague, not proportionate, unduly burdensome, and calls for information that is

outside the scope of his personal knowledge.

           Without waiving these objections and subject to them, based on present recollection and

knowledge on April 2, 2016 I arrived for shift briefing, this is where events from the following

night are discussed. Ms. Ostler was mentioned and it was advised to keep an eye on her. I

approached my assigned housing unit. The Deputy from grave yard shift tells me I had 64 inmates
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.238 Page 75 of 242




and no issues other than a female in cell 16 who had been asking for medical all night. I was told

then she had been assessed by medical and cleared. I was given my unit keys and entered the

housing unit. It was quiet. I signed into my computer, placed my stuff down and began my unit

inspection. This is where we walk around the unit to make sure everything is secure, in its place

and safe. We check for contraband or missing items. We walk by each cell and verify the inmates

are in their assigned bunks, cells and show signs of life. I approached cell 16 where Ms. Ostler

was assigned. She was awake and sitting on the floor in front of the door. She was responsive, I

asked her if she was okay and she nodded. She was alive and moving, responsive so I continued

my inspection. On the upper tier I am informed that Ms. Ostler had been yelling for help all night.

The inmate was worried she might die, she mentioned that she had not gotten any help and didn’t

want anything bad to happen to her. I informed her that would not happen on my watch, I told this

inmate I would take care of Ms. Ostler. I finished my inspection and let the inmate workers out of

the cell to prepare breakfast trays and serve them up. As they were doing this a nurse arrived at

my unit to conduct diabetic checks and provide insulin for those who needed it. I asked him about

Ms. Ostler and was told to have her fill out a sick call request form for medical triage later in the

day. I documented this on my shift log. The nurse left. Inmate workers had finished serving

breakfast by this time and informed me that Ms. Ostler had again refused her meals. They told me

she didn’t eat the day before either. I went to Ms. Ostler’s cell and she was still sitting on the floor

in front of the door. Awake and responsive. I asked her why she wasn’t eating. I remember she

told me she just didn’t feel good. She said she only wanted to soak in a shower. I told her she

would be welcome to do that as soon as the unit was taken off of lockdown and the inmates were

able to come out of their cells and start their day. She said that would be fine. I then asked her to
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.239 Page 76 of 242




try and eat something at lunch time, I told her it’s important to give her body the fuel it needs to

function and that if she could just eat a little bit she would start to feel better much sooner. She

agreed to try, then mentioned that she had experienced some vaginal bleeding. This concerned me

so I told her to wait while I called medical. I used my desk phone and called medical. I told them

who I was and where I was calling from. I told them first that she had not been eating, at least 3

meals had been missed. The nurse told me they don’t typically worry about meals until 72 hours

had passed. I then informed him of the alleged vaginal bleeding, he asked me. “Is she having a

medical emergency?” I told him that it did not appear to be one, he then said to have her fill out a

sick call request form and turn it into the triage nurse when they arrived in the unit that day. I

notified my Sergeant and was told to document everything and just keep an eye on her. I told Ms.

Ostler about the sick call request form and placed one in her cell for her to use. She thanked me.

The unit workers were finished with clean up and it was almost time to allow the inmates out of

their cells. I did another unit inspection to make sure everyone in my care that day was alive. By

the time I walked passed Ms. Ostler’s cell, she had moved to the bed and appeared to be sleeping.

I stopped for a minute to watch and see if I could see visible respirations. I watched her chest rise

and fall several times before moving on. I finished my inspection and prepared to allow the unit

out. Shortly after that the same inmate I had spoken to on the top tier alerted me that Ms. Ostler

was not breathing. I immediately approached the cell to see that Ms. Ostler had moved off the

bed, was sitting on the floor with her back against the bottom bunk, Her legs were out in a V

formation, arms and hands draped at her sides. Her head was slightly cocked to the side, mouth

open and eyes glassed over. She appeared to be dead. I called for help telling my responders that

the inmate was not breathing, I ordered the inmates back to their cells and did not wait for help. I
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.240 Page 77 of 242




entered the cell and attempted to rouse Ms. Ostler, she did not wake up. I then moved her to the

prone position and began doing chest compressions. The next thing I remember is a nurse taking

over for me. I left the cell and sat at the inmate meal tables for a while. They moved Ms. Ostler

onto a stretcher and were continuing chest compressions as they exited the unit. I was then

escorted out of the unit by my supervisor.


        INTERROGATORY NO. 23: Describe in detail the policies and practices

 implemented at the Salt Lake County Metro Jail relating to discharging from confinement

 injured or ill Incarcerated Persons to be taken to a hospital or other medical facility.

        Answer to Interrogatory No. 23: Defendant Frederickson objects to this interrogatory to

the extent it calls for information that is outside the scope of his personal knowledge.


        Without waving these objections and subject to them, this information is best described

in the policy and procedures that were provided in Defendants’ initial disclosures and in response

to Requests for Production of Documents, including supplements thereto, that include those

policies and procedures in the Salt Lake County Jail Health Services Unit Policies and Procedures.

Please see those documents in accordance with Federal Rule of Civil Procedure 33(d).

        Respectfully submitted this 1st day of October 2018.


                                               SIM GILL
                                               District Attorney for Salt Lake County

        As to Objections                       /s/ Jacque M. Ramos
                                               JACQUE M. RAMOS
                                               Deputy District Attorney
                                               Attorney for Defendants
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.241 Page 78 of 242




                                       VERIFICATION:

       I, Zach Frederickson, in my capacity as Corrections Officer at the Salt Lake County

Adult Detention Center, declare under criminal penalty under the law of Utah that the foregoing

Answers to the Interrogatories served upon me by Plaintiff are true to the best of my knowledge

and belief.


                                                    ________________________________
                                                    Zach Frederickson
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.242 Page 79 of 242




                                 CERTIFICATE OF SERVICE:

       I hereby certify that a true and correct copy of the foregoing Responses to Plaintiffs’ first

Set of Interrogatories was SERVED via U.S. Mail, first-class, postage prepaid on this the 1st day

of October, 2018, to the following:

Ross C. Anderson
Law Offices of Rocky Anderson
The Judge Building
Eight East Broadway, Suite 450
Salt Lake City, UT 84111

                                                     /s/ Iris Pittman
                                                     Paralegal
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.243 Page 80 of 242




                              EXHIBIT D-3
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.244 Page 81 of 242




Sim Gill (USB # 6389)
DISTRICT ATTORNEY FOR SALT LAKE COUNTY
Jacque M. Ramos (USB # 10720)
Deputy District Attorneys
Salt Lake County District Attorney’s Office
35 East 500 South
Salt Lake City, Utah 84111
Email:jmramos@slco.org
Telephone: 385.468.7700
Facsimile: 385.468.7800
Attorneys for Defendants


                         IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 CALVIN OSTLER, et al.                       RESPONSES TO PLAINTIFFS’ REQUEST
                                             FOR INTERROGATORIES
                 Plaintiff,
 v.                                          Case No. 2:18-cv-00254-001

 HOLLY PATRICE HARRIS, et al.,
                                             Judge: Bruce S. Jenkins
               Defendants.


       Holly Patrice Harris (“Defendant Harris”), pursuant to Federal Rule of Civil Procedure

33, respectfully objects to and answers Plaintiffs’ First Set of Interrogatories as follows:

                                    GENERAL OBJECTIONS

 1.    Defendant Harris objects generally to Plaintiffs’ First Set of Interrogatories and First Set

 of Requests for Production of Documents to the extent they are overly broad, compound,

 unduly burdensome and purport to impose obligations that differ from or exceed those imposed

 by the Federal Rules of Civil Procedure and the Scheduling Order entered July 17, 2018. In

 providing these responses and answers, Ms. Harris gives the wording of Plaintiffs’ requests
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.245 Page 82 of 242




 their normal and plain meaning, and answers and responds in conformity with the Federal

 Rules of Civil Procedure subject to any specific objection(s) that follow(s). Additionally, the

 Ms. Harris does not waive her right to object to future interrogatories propounded on her for

 exceeding the obligations and number allowed pursuant to the Federal Rules of Civil Procedure

 and Scheduling Order entered July 17, 2018.

 2.     Defendant Harris objects generally to Plaintiffs’ First Set of Interrogatories and First

 Set of Requests for Production of Documents to the extent they seek information that is

 protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine or is otherwise privileged, protected or exempted from discovery under Utah or

 federal law.

 3.     Defendant Harris objects generally to the Introduction, Instructions, and Definitions

 contained within Plaintiffs’ First Set of Interrogatories and/or First Set of Requests for Production

 of Documents to the extent they purport to impose obligations that differ from or exceed those

 imposed by the Federal Rules of Civil Procedure. In providing these responses and answers, Ms.

 Harris gives the wording of Plaintiffs’ requests their normal and plain meaning, and answers and

 responds in conformity with the Federal Rules of Civil Procedure subject to any specific

 objection(s) that follow(s).

 4.     Defendant Harris has made reasonable efforts to answer Plaintiffs’ First Set of

 Interrogatories and First Set of Requests for Production of Documents as required by the

 Federal Rules of Civil Procedure; but as discovery is ongoing and the investigation continues,

 she hereby reserves the right to supplement or amend her responses as discovery progresses.

 ...
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.246 Page 83 of 242




                             ANSWERS TO INTERROGATORIES:

        INTERROGATORY NO. 1: Identify all Jail Staff who had any contact or

communication with Lisa Marie Ostler or who had any role in determining whether medical

monitoring, diagnosis, evaluation, or treatment would be provided to Lisa Marie Ostler from March

29, 2016, until her death, including anyone involved, either directly or in a supervisory or

consulting capacity, in the screening, interviewing, evaluating, diagnosing, monitoring, triaging,

receiving requests for medical treatment, medical decision-making, providing treatment, and

choosing to withhold treatment pertaining to Lisa Marie Ostler.

       Answer to Interrogatory No. 1: Defendant Harris objects to this interrogatory to the extent

it calls for information that is outside the scope of her personal knowledge and calls for expert

medical opinions. Ms. Harris further objects to the extent it is overbroad and compound.


        Without waving these objections and subject to them, this information is more accurately

described in the medical and jail records Bates Nos. SLCo Ostler 000001-000258 that were

provided in Defendants’ initial disclosures and in response to Requests for Production of

Documents, including supplements thereto. Please see those documents in accordance with

Federal Rule of Civil Procedure 33(d).

        INTERROGATORY NO. 2: For each person identified in response to Interrogatory No.

1, describe in detail his or her conduct pertaining to Lisa Marie Ostler, including, but not limited

to, all failures to act, all information reviewed, all communications made or received, all medical

decisions made, all documentation created, all treatment provided, all referrals made, all

monitoring performed, and all duties or responsibilities delegated.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.247 Page 84 of 242




       Answer to Interrogatory No. 2: Defendant Harris objects to this interrogatory to the extent

it calls for information that is outside the scope of her personal knowledge and calls for expert

opinions.


        Without waving these objections and subject to them, this information is more accurately

described in the medical and jail records Bates Nos. SLCo Ostler 000001-000258 that were

provided in Defendants’ initial disclosures and in response to Requests for Production of

Documents, including supplements thereto. Please see those documents in accordance with

Federal Rule of Civil Procedure 33(d).

        Additionally, generally, I work the graveyard shift and don’t have much interaction with

the prisoners except for watch tours, and clothing exchange. A few of the female prisoners were

concerned about her, so I called the nursing staff and had asked about Lisa Ostler. I don’t

remember who the nurse was that I had talked to, but he informed me that her vitals were taken a

few hours prior and her vitals were good. During most of the watch tours she was laying down in

her bed. She did not ask to see a nurse. I recall looking in the cell and checked on her during the

watch tours.

        INTERROGATORY NO. 3: Identify all Incarcerated Persons in Unit 8C of the Salt

Lake County Metro Jail during any of the time in which Lisa Marie Ostler was incarcerated in

Unit 8C.

        Answer to Interrogatory No. 3: Defendant Harris objects to this interrogatory to the

extent it calls for information that is outside the scope of her personal knowledge.

       Without waiving these objections and subject to them, I do not recall or possess specific

information to respond.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.248 Page 85 of 242




         INTERROGATORY NO. 4: Describe in detail the relationship between Salt Lake

County Metro Jail or Salt Lake County and Wellcon, including, but not limited to, the services

provided by Wellcon, the manner in which compensation to Wellcon is determined, what types

of decisions Wellcon is authorized to make, what information is reported by Wellcon, and what

information is communicated between Salt Lake County Metro Jail and Wellcon pertaining to

medical treatment.

         Answer to Interrogatory No. 4: Defendant Harris objects to this interrogatory to the

extent it calls for information that is outside the scope of her personal knowledge and calls for

expert opinions.

         Without waving these objections and subject to them, this information is described in the

contracts publicly available at https://www.slcounty.org/sire/portal.aspx. Please see those

documents in accordance with Federal Rule of Civil Procedure 33(d).


         INTERROGATORY NO. 5: Identify all communications that occurred from and

including March 29, 2016, through and including April 2, 2016, between Wellcon and any Jail

Staff.


         Answer to Interrogatory No. 5: Defendant Harris objects to this interrogatory to the

extent it calls for information that is outside the scope of her personal knowledge and or attorney-

client privilege. Defendant Harris further objects to this interrogatory as overly broad, vague,

unduly burdensome, and not proportionate.          Moreover, Defendant Harris objects to the

interrogatory because it calls for the release of information protected from disclosure under

HIPAA.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.249 Page 86 of 242




       Without waiving these objections and subject to them, I do not recall or possess specific

information to respond.


       INTERROGATORY NO. 6: Describe in detail all changes within the last ten years to

policies, whether written or unwritten, applicable to the medical diagnosis, evaluation,

monitoring, and treatment of persons incarcerated at Salt Lake County Metro Jail, including, but

not limited to, the Salt Lake County Jail Health Services Unit Policies and Procedures, the Salt

Lake County Jail Policy Manual, and any other policy, practice, pattern, or custom.


        Answer to Interrogatory No. 6: Defendant Harris objects to this interrogatory to the

extent it calls for information that is outside the scope of her personal knowledge. Defendant

Harris further objects to this interrogatory as overly broad, vague, unduly burdensome, and not

proportionate. Ms. Harris further objects to the extent that this interrogatory calls for information

that constitutes subsequent remedial measures.

       Without waiving these objections and subject to them, I do not recall specific policy

changes to be able to respond to this interrogatory.


       INTERROGATORY NO. 7: Describe in detail each instance of conduct or inaction

relating to Lisa Marie Ostler by any employee or agent of Salt Lake County, including any person

associated with Wellcon, Inc., that violated any policy applicable to the Salt Lake County Metro

Jail, including, but not limited to, the Salt Lake County Jail Policy Manual, Salt Lake County Jail

Health Services Unit Policies and Procedures, and any other applicable policy, practice, or

procedure, whether written or unwritten, and identify each policy that was violated.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.250 Page 87 of 242




       Answer to Interrogatory No. 7: Defendant Harris objects to this interrogatory to the

extent it calls for information that is outside the scope of her personal knowledge and calls for

expert opinions. Defendant Harris further objects to this interrogatory as overly broad, vague,

unduly burdensome, and not proportionate. Moreover, Defendant Harris objects to this

interrogatory because it calls for the release of information protected from disclosure under

HIPAA.


       Without waving these objections and subject to them, I am not aware of information

responsive to this request nor do I recall or possess specific information to respond.


       INTERROGATORY NO. 8: Identify all Incarcerated Persons who had a Serious

Medical Event in the Salt Lake County Metro Jail in the last 10 years, pursuant to an appropriate

protective order if required, including, but not limited to, Incarcerated Persons who died in

custody in Salt Lake County Metro Jail, were released from Salt Lake County Metro Jail for

medical reasons, or were transported from the Salt Lake County Metro Jail to any hospital or

medical facility.

         Answer to Interrogatory No. 8: Defendant Harris objects to this interrogatory to the

extent it calls for information that is outside the scope of her personal knowledge and calls for

expert opinions. Defendant Harris further objects to this interrogatory as overly broad, vague,

unduly burdensome, and not proportionate. Moreover, Defendant Harris objects to this

interrogatory because it calls for the release of information protected from disclosure under HIPAA

irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.251 Page 88 of 242




       Without waving these objections and subject to them, I do not recall or possess specific

information to respond.


       INTERROGATORY NO. 9: For each person identified in response to Interrogatory No.

8, pursuant to an appropriate protective order if required, describe in detail the Serious Medical

Event, including, but not limited to, the following, if applicable: the dates on which symptoms

were reported, to whom the symptoms were reported, what those symptoms were, what

diagnoses were made, on what date each diagnosis was made, who made each diagnosis, what

treatment was provided, when each treatment was provided, who provided each treatment, all

referrals for medical treatment, all transfers to medical units or medical facilities, the medical

outcome, and the cause of death.

        Answer to Interrogatory No. 9: Defendant Harris objects to this interrogatory to the

extent it calls for information that is outside the scope of her personal knowledge and calls for

expert opinions. Defendant Harris further objects to this interrogatory as overly broad, vague,

unduly burdensome, and not proportionate. Moreover, Defendant Harris objects to the

interrogatory because it calls for the release of information protected from disclosure under HIPAA

irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.

       Without waving these objections and subject to them, I do not recall or possess specific

information to respond.


       INTERROGATORY NO. 10: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person does not eat one or more meals.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.252 Page 89 of 242




       Answer to Interrogatory No. 10: Defendant Harris objects to this interrogatory to the

extent it calls for information that is outside the scope of her personal knowledge.


        Without waving these objections and subject to them, this information is best described

in the policies and procedures that were provided in Defendants’ initial disclosures and in

response to Requests for Production of Documents, including supplements thereto. Please see

those documents in accordance with Federal Rule of Civil Procedure 33(d).

        Additionally, generally and in my own words my present understanding is that when one

does not eat, it is to be put on the unit’s log. Then the Sgt on shift is to be notified. And then the

nursing supervisor will be notified. I work on graveyard and I do not deal with meals or food.

       INTERROGATORY NO. 11: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person requests medical assistance, whether

 formally or informally, whether for herself or for another person.

       Answer to Interrogatory No. 11: Defendant Harris objects to this interrogatory to the

extent it calls for information that is outside the scope of her personal knowledge and calls for

expert opinions.


        Without waving these objections and subject to them, this information is more accurately

described in the policies and procedures that were provided in Defendants’ initial disclosures and

in response to Requests for Production of Documents, including supplements thereto. Please see

those documents in accordance with Federal Rule of Civil Procedure 33(d).
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.253 Page 90 of 242




        Generally however, it depends on the severity of the needs for medical. For most medical

needs prisoners are given a medical kite to fill out and are treated through triage. More severe

situations medical is notified.

        INTERROGATORY NO. 12: Describe in detail any way in which the conduct of any

 agent of Salt Lake County, including all employees, all officers, all of the individually named

 Defendants, and all persons affiliated with Wellcon, deviated from the practices or policies

 described in response to Interrogatories 10 and 11.

        Answer to Interrogatory No. 12: Defendant Harris objects to this interrogatory to the

extent it calls for information that is outside the scope of her personal knowledge and calls for

expert opinions. Ms. Harris further objects to this interrogatory to the extent it calls for information

that is protected under the attorney-client privilege and/or constitutes attorney work product.

Furthermore, Ms. Harris objects to this interrogatory as overly broad, vague, unduly burdensome,

and not proportionate. Moreover, Ms. Harris objects to the interrogatory because it calls for the

release of information protected from disclosure under HIPAA irrespective of DUCivR 26-2

Standard Protective Order and Stays of Depositions.


        Without waving these objections and subject to them, I do not recall or possess specific

information to respond.

        INTERROGATORY NO. 13: For each instance in the last 10 years in which an

 Incarcerated Person was known to have not eaten for a period that extended for at least three

 consecutive meals, pursuant to an appropriate protective order if required, describe in detail

 the response by Salt Lake County and its agents, officers, and employees, including, but not
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.254 Page 91 of 242




 limited to, all medical evaluations performed, all diagnoses made, and all referrals for

 treatment made.

        Answer to Interrogatory No. 13: Defendant Harris objects to this interrogatory to the

extent it calls for information that is outside the scope of her personal knowledge. Ms. Harris also

objects to this interrogatory as overly broad, vague, unduly burdensome, and not proportionate.

Moreover, Ms. Harris objects to the interrogatory because it calls for the release of information

protected from disclosure under HIPAA irrespective of DUCivR 26-2 Standard Protective Order

and Stays of Depositions.


         Without waving these objections and subject to them, I do not recall or possess specific

information to respond because I don’t conduct with meal service due to working on graveyard shift.

Generally, my understanding is that Deputies are to log meal refusal, email or notify the unit Sgt. and the

nursing supervisor.

        INTERROGATORY NO. 14: Describe in detail all training provided to each of the

 individually named Defendants, including, but not limited to, all academic degrees earned, all

 certificates awarded, and all vocational training programs completed at any time and all

 training provided within the last ten years in connection to the individual’s employment.

        Answer to Interrogatory No. 14: Defendant Harris objects to this interrogatory to the

extent it calls for information that is outside the scope of her personal knowledge. Ms. Harris also

objects to this interrogatory as overly broad, vague, not proportionate, unduly burdensome, and

compound.


         Without waving these objections and subject to them, I participate in various mandatory

and elective training opportunities, but I have not kept a list of those to refer to and provide a
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.255 Page 92 of 242




specific response. The Sheriff’s Office should have a record of my attendance. I do not know

specific information about other defendants to respond.

        INTERROGATORY NO. 15: Describe in detail the job description for the positions

 held by each of the individually named Defendants for the period of March 29, 2016, to April 2,

 2016, including, but not limited to, the position’s supervisory responsibilities, duties to respond to

 requests for medical treatment, duties to provide medical treatment, duties to make referrals for

 medical treatment, and duties to monitor or evaluate the health and safety of people incarcerated

 at Salt Lake County Metro Jail.

        Answer to Interrogatory No. 15: Defendant Harris objects to this interrogatory to the

extent it calls for information that is outside the scope of her personal knowledge. Ms. Harris also

objects to this interrogatory as overly broad, vague, not proportionate, unduly burdensome, and

compound.


        Without waiving these objections and subject to them, this information is best

summarized in the individual job descriptions SLCo Ostler 000259-000266 with respect to the

Sheriff please see Utah Code § 17-22-2 (Sheriff General duties) produced as part of Defendants’

initial disclosures and in response to Requests for Production of Documents, including

supplements thereto. Please see those documents in accordance with Federal Rule of Civil

Procedure 33(d).

        Additionally, I have only worked on graveyards as an officer and can only answer for

what I have worked. Generally, we have shift briefing. After shift briefing I go to the units that I

am working and get briefed from the afternoon officers. Being on graveyard I usually get two

units to work. I sign in the computers and pull up the shift logs. I then do a watch tour. While
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.256 Page 93 of 242




doing a watch tour, I do a head to locator check. I make sure the heads of the prisoners are by the

window and uncovered. I make sure there is nothing obstructing the view and the light in the cell,

and I conduct a security check. After the watch tour, I do a unit supply check. Then I go onto the

next unit and do the same thing, watch tour and unit supply log. Clothing exchange starts shortly

after. During clothing exchange, per on duty Sgt, we have everyone get up out of bed and out of

the cells so the cells can be searched. While their cells are being searched, the prisoners go and

get a new set of clothing. After clothing, I turn off lights and the unit panel. I and other officers

working the pod continue to other units until all units have completed clothing exchange.

Throughout the night I conduct watch tours checking on prisoners. When it gets close to 0600

hrs. I brief the dayshift officers.

         INTERROGATORY NO. 16: Describe in detail the supervisory duties, including

 what persons or entities are responsible for each aspect of the supervision, of the Salt Lake

 County Metro Jail, including, but not limited to, the implementation and establishment of

 policies and procedures applicable to the Salt Lake County Metro Jail and the supervision and

 training of officers, agents, and employees assigned to work at the Salt Lake County Metro Jail.

         Answer to Interrogatory No. 16: Ms. Harris objects to this interrogatory as overly broad,

vague, not proportionate, unduly burdensome, and compound.

         Without waiving these objections and subject to them, this information is summarized in

documents Bates Nos. SLCo Ostler 000259-000267 with respect to the Sheriff see Utah Code §

17-22-2 (Sheriff General duties). Please see those documents in accordance with Federal Rule of

Civil Procedure 33(d).
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.257 Page 94 of 242




         INTERROGATORY NO. 17: Describe in detail all evidentiary bases for Defendants’

 denials of the factual assertions in each of the paragraphs of Plaintiffs’ Complaint that were

 denied in their entirety.

         Answer to Interrogatory No. 17: Ms. Harris objects to this interrogatory as overly broad,

vague, not proportionate, unduly burdensome, and compound. Ms. Harris further objects to the

extent it calls for information protected by attorney-client privilege and/or attorney work-product.

         Without waiving these objections and subject to them, on September 19, 2018, the parties

agreed that Plaintiffs withdraw this question as each individual denial would constitute a discrete

subpart under Fed. R. Civ. P. 33 and therefore exceed the number allowed under the Scheduling

Order.

         INTERROGATORY NO. 18: Describe in detail all disciplinary investigations or

 decisions by anybody, whether or not the investigation ultimately resulted in disciplinary

 action, regarding any of the individually named Defendants.

         Answer to Interrogatory No. 18: Ms. Harris objects to this interrogatory as overly broad,

vague, not proportionate, unduly burdensome, and compound. Ms. Harris further objects to the

extent it calls for information protected by attorney-client privilege and/or attorney work-product.

         Without waiving these objections and subject to them, I do not recall or possess specific

information to respond.

         INTERROGATORY NO. 19: Describe in detail all requests that were made by any

 person to any of the Defendants, including their employees and agents, for Lisa Marie Ostler

 to receive medical evaluation or assistance.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.258 Page 95 of 242




        Answer to Interrogatory No. 19: Ms. Harris objects to this interrogatory as overly broad,

vague, not proportionate, unduly burdensome, and compound.

        Without waiving these objections and subject to them, please see my response to

Interrogatory Nos. 22.

        INTERROGATORY NO. 20: Describe in detail all responses, including

 communications to Lisa Marie Ostler, by Defendants, including their employees and agents, to

 requests for Lisa Marie Ostler to receive medical evaluation or treatment.

        Answer to Interrogatory No. 20: Ms. Harris objects to this interrogatory as overly broad,

vague, not proportionate, and unduly burdensome. Ms. Harris further objects to the extent it calls

for information outside the scope of her personal knowledge.

        Without waiving these objections and subject to them, I do not recall specific information

to respond.

        INTERROGATORY NO. 21: Describe in detail any evidence or facts that support

 Defendants’ Fifth Affirmative Defense that “Lisa Ostler’s own conduct, or that of others,

 illegal and otherwise, and Ms. Ostler’s own contributory negligence and/or affirmative acts,

 directly caused or contributed to Plaintiffs’ alleged injuries.”

        Answer to Interrogatory No. 21: Ms. Harris objects to this interrogatory as overly broad,

vague, unduly burdensome, and calls for information that is outside the scope of her personal

knowledge. Ms. Harris further objects to the extent that this information calls for information that

is subject to attorney-client privilege and/or attorney work product. Moreover, Ms. Harris objects

to the extent that discovery, including fact discovery is not complete.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.259 Page 96 of 242




           Without waiving these objections and subject to them, I do not recall or possess specific

information to respond.

           INTERROGATORY NO. 22: Describe in detail the exact sequence of events at the

 Salt Lake County Metro Jail from April 29, 2016, until April 2, 2016, involving Lisa Marie

 Ostler.

           Answer to Interrogatory No. 22: Ms. Harris objects to this interrogatory as overly broad,

vague, not proportionate, unduly burdensome, and calls for information that is outside the scope

of her personal knowledge.

           Without waiving these objections and subject to them, I can only answer for the time I

was there. I was assigned to 7c and 8c on the night (2200) of April 1 and morning (until 0600)

of April 2. During clothing exchange, Prisoner Ostler voluntarily exchanged her clothes. Watch

tours were completed. Medical was contacted and informed regarding other female prisoners, in

the unit, concerned about Prisoner Ostler. A male nurse informed me that her vitals were good

and I briefed on the incoming officer. Then I was off duty.


           INTERROGATORY NO. 23: Describe in detail the policies and practices

 implemented at the Salt Lake County Metro Jail relating to discharging from confinement

 injured or ill Incarcerated Persons to be taken to a hospital or other medical facility.

           Answer to Interrogatory No. 23: Defendant Harris objects to this interrogatory to the

extent it calls for information that is outside the scope of her personal knowledge.


           Without waving these objections and subject to them, this information is best described

in the policy and procedures that were provided in Defendants’ initial disclosures and in response
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.260 Page 97 of 242




to Requests for Production of Documents, including supplements thereto, that include those

policies and procedures in the Salt Lake County Jail Health Services Unit Policies and Procedures.

Please see those documents in accordance with Federal Rule of Civil Procedure 33(d).

       Respectfully submitted this 1st day of October 2018.


                                             SIM GILL
                                             District Attorney for Salt Lake County

       As to Objections                      /s/ Jacque M. Ramos
                                             JACQUE M. RAMOS
                                             Deputy District Attorney
                                             Attorney for Defendants
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.261 Page 98 of 242




                                       VERIFICATION:

       I, Holly Patrice Harris, in my capacity as Corrections Officer at the Salt Lake County

Adult Detention Center, declare under criminal penalty under the law of Utah that the foregoing

Answers to the Interrogatories served upon me by Plaintiff are true to the best of my knowledge

and belief.


                                                    ________________________________
                                                    Holly Patrice Harris
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.262 Page 99 of 242




                                 CERTIFICATE OF SERVICE:

       I hereby certify that a true and correct copy of the foregoing Responses to Plaintiffs’ first

Set of Interrogatories was SERVED via U.S. Mail, first-class, postage prepaid on this the 1st day

of October, 2018, to the following:

Ross C. Anderson
Law Offices of Rocky Anderson
The Judge Building
Eight East Broadway, Suite 450
Salt Lake City, UT 84111

                                                     /s/ Iris Pittman
                                                     Paralegal
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.263 Page 100 of 242




                              EXHIBIT D-4
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.264 Page 101 of 242




 Sim Gill (USB # 6389)
 DISTRICT ATTORNEY FOR SALT LAKE COUNTY
 Jacque M. Ramos (USB # 10720)
 Deputy District Attorneys
 Salt Lake County District Attorney’s Office
 35 East 500 South
 Salt Lake City, Utah 84111
 Email:jmramos@slco.org
 Telephone: 385.468.7700
 Facsimile: 385.468.7800
 Attorneys for Defendants


                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  CALVIN OSTLER, et al.                       RESPONSES TO PLAINTIFFS’ REQUEST
                                              FOR INTERROGATORIES
                  Plaintiff,
  v.                                          Case No. 2:18-cv-00254-001

  HOLLY PATRICE HARRIS, et al.,
                                              Judge: Bruce S. Jenkins
                Defendants.


        Todd Allan Booth (“Defendant Booth”), pursuant to Federal Rule of Civil Procedure 33,

 respectfully objects to and answers Plaintiffs’ First Set of Interrogatories as follows:

                                     GENERAL OBJECTIONS

 1.     Defendant Booth objects generally to Plaintiffs’ First Set of Interrogatories and First Set

 of Requests for Production of Documents to the extent they are overly broad, compound,

 unduly burdensome and purport to impose obligations that differ from or exceed those imposed

 by the Federal Rules of Civil Procedure and the Scheduling Order entered July 17, 2018. In

 providing these responses and answers, Mr. Booth gives the wording of Plaintiffs’ requests
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.265 Page 102 of 242




 their normal and plain meaning, and answers and responds in conformity with the Federal

 Rules of Civil Procedure subject to any specific objection(s) that follow(s). Additionally, the

 Mr. Booth does not waive his right to object to future interrogatories propounded on him for

 exceeding the obligations and number allowed pursuant to the Federal Rules of Civil Procedure

 and Scheduling Order entered July 17, 2018.

 2.     Defendant Booth objects generally to Plaintiffs’ First Set of Interrogatories and First

 Set of Requests for Production of Documents to the extent they seek information that is

 protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine or is otherwise privileged, protected or exempted from discovery under Utah or

 federal law.

 3.     Defendant Booth objects generally to the Introduction, Instructions, and Definitions

 contained within Plaintiffs’ First Set of Interrogatories and/or First Set of Requests for Production

 of Documents to the extent they purport to impose obligations that differ from or exceed those

 imposed by the Federal Rules of Civil Procedure. In providing these responses and answers, Mr.

 Booth gives the wording of Plaintiffs’ requests their normal and plain meaning, and answers and

 responds in conformity with the Federal Rules of Civil Procedure subject to any specific

 objection(s) that follow(s).

 4.     Defendant Booth has made reasonable efforts to answer Plaintiffs’ First Set of

 Interrogatories and First Set of Requests for Production of Documents as required by the

 Federal Rules of Civil Procedure; but as discovery is ongoing and the investigation continues,

 he hereby reserves the right to supplement or amend her responses as discovery progresses.

 ...
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.266 Page 103 of 242




                              ANSWERS TO INTERROGATORIES:

         INTERROGATORY NO. 1: Identify all Jail Staff who had any contact or

 communication with Lisa Marie Ostler or who had any role in determining whether medical

 monitoring, diagnosis, evaluation, or treatment would be provided to Lisa Marie Ostler from March

 29, 2016, until her death, including anyone involved, either directly or in a supervisory or

 consulting capacity, in the screening, interviewing, evaluating, diagnosing, monitoring, triaging,

 receiving requests for medical treatment, medical decision-making, providing treatment, and

 choosing to withhold treatment pertaining to Lisa Marie Ostler.

        Answer to Interrogatory No. 1: Defendant Booth objects to this interrogatory to the extent

 it calls for information that is outside the scope of his personal knowledge and calls for expert

 medical opinions. Mr. Booth further objects to the extent it is overbroad and compound.


         Without waving these objections and subject to them, this information is more accurately

 described in the medical and jail records Bates Nos. SLCo Ostler 000001-000258 that were

 provided in Defendants’ initial disclosures and in response to Requests for Production of

 Documents, including supplements thereto. Please see those documents in accordance with

 Federal Rule of Civil Procedure 33(d). Additionally, I had contact with Ms. Ostler.

         INTERROGATORY NO. 2: For each person identified in response to Interrogatory No.

 1, describe in detail his or her conduct pertaining to Lisa Marie Ostler, including, but not limited

 to, all failures to act, all information reviewed, all communications made or received, all medical

 decisions made, all documentation created, all treatment provided, all referrals made, all

 monitoring performed, and all duties or responsibilities delegated.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.267 Page 104 of 242




        Answer to Interrogatory No. 2: Defendant Booth objects to this interrogatory to the extent

 it calls for information that is outside the scope of his personal knowledge and calls for expert

 opinions.


         Without waving these objections and subject to them, this information is more accurately

 described in the medical and jail records Bates Nos. SLCo Ostler 000001-000258 that were

 provided in Defendants’ initial disclosures and in response to Requests for Production of

 Documents, including supplements thereto. Please see those documents in accordance with

 Federal Rule of Civil Procedure 33(d).

         Additionally, I made the medical referral on April 1, 2016 at 15:25 hours.

         INTERROGATORY NO. 3: Identify all Incarcerated Persons in Unit 8C of the Salt

 Lake County Metro Jail during any of the time in which Lisa Marie Ostler was incarcerated in

 Unit 8C.

         Answer to Interrogatory No. 3: Defendant Booth objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge.

        Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.


        INTERROGATORY NO. 4: Describe in detail the relationship between Salt Lake

 County Metro Jail or Salt Lake County and Wellcon, including, but not limited to, the services

 provided by Wellcon, the manner in which compensation to Wellcon is determined, what types

 of decisions Wellcon is authorized to make, what information is reported by Wellcon, and what
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.268 Page 105 of 242




 information is communicated between Salt Lake County Metro Jail and Wellcon pertaining to

 medical treatment.

          Answer to Interrogatory No. 4: Defendant Booth objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions.

          Without waving these objections and subject to them, this information is described in the

 contracts publicly available at https://www.slcounty.org/sire/portal.aspx. Please see those

 documents in accordance with Federal Rule of Civil Procedure 33(d).


          INTERROGATORY NO. 5: Identify all communications that occurred from and

 including March 29, 2016, through and including April 2, 2016, between Wellcon and any Jail

 Staff.


          Answer to Interrogatory No. 5: Defendant Booth objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and or attorney-

 client privilege. Defendant Booth further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate.           Moreover, Defendant Booth objects to the

 interrogatory because it calls for the release of information protected from disclosure under

 HIPAA.

          Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.


          INTERROGATORY NO. 6: Describe in detail all changes within the last ten years to

 policies, whether written or unwritten, applicable to the medical diagnosis, evaluation,
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.269 Page 106 of 242




 monitoring, and treatment of persons incarcerated at Salt Lake County Metro Jail, including, but

 not limited to, the Salt Lake County Jail Health Services Unit Policies and Procedures, the Salt

 Lake County Jail Policy Manual, and any other policy, practice, pattern, or custom.


         Answer to Interrogatory No. 6: Defendant Booth objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant

 Booth further objects to this interrogatory as overly broad, vague, unduly burdensome, and not

 proportionate. Defendant Booth further objects to the extent this interrogatory calls for information

 that constitutes subsequent remedial measures.

        Without waiving these objections and subject to them, I do not recall specific policy

 changes to be able to respond to this interrogatory.


        INTERROGATORY NO. 7: Describe in detail each instance of conduct or inaction

 relating to Lisa Marie Ostler by any employee or agent of Salt Lake County, including any person

 associated with Wellcon, Inc., that violated any policy applicable to the Salt Lake County Metro

 Jail, including, but not limited to, the Salt Lake County Jail Policy Manual, Salt Lake County Jail

 Health Services Unit Policies and Procedures, and any other applicable policy, practice, or

 procedure, whether written or unwritten, and identify each policy that was violated.

        Answer to Interrogatory No. 7: Defendant Booth objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant Booth further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant Booth objects to this
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.270 Page 107 of 242




 interrogatory because it calls for the release of information protected from disclosure under

 HIPAA.


        Without waving these objections and subject to them, I did not nor am I aware of any

 employee or agent of Salt Lake County that violated any policy applicable to the Salt Lake

 County Metro Jail relating to Ms. Ostler.


        INTERROGATORY NO. 8: Identify all Incarcerated Persons who had a Serious

 Medical Event in the Salt Lake County Metro Jail in the last 10 years, pursuant to an appropriate

 protective order if required, including, but not limited to, Incarcerated Persons who died in

 custody in Salt Lake County Metro Jail, were released from Salt Lake County Metro Jail for

 medical reasons, or were transported from the Salt Lake County Metro Jail to any hospital or

 medical facility.

          Answer to Interrogatory No. 8: Defendant Booth objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant Booth further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant Booth objects to this

 interrogatory because it calls for the release of information protected from disclosure under HIPAA

 irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.

        Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.


        INTERROGATORY NO. 9: For each person identified in response to Interrogatory No.

 8, pursuant to an appropriate protective order if required, describe in detail the Serious Medical
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.271 Page 108 of 242




 Event, including, but not limited to, the following, if applicable: the dates on which symptoms

 were reported, to whom the symptoms were reported, what those symptoms were, what

 diagnoses were made, on what date each diagnosis was made, who made each diagnosis, what

 treatment was provided, when each treatment was provided, who provided each treatment, all

 referrals for medical treatment, all transfers to medical units or medical facilities, the medical

 outcome, and the cause of death.

         Answer to Interrogatory No. 9: Defendant Booth objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant Booth further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant Booth objects to this

 interrogatory because it calls for the release of information protected from disclosure under HIPAA

 irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.

        Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.


        INTERROGATORY NO. 10: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person does not eat one or more meals.

        Answer to Interrogatory No. 10: Defendant Booth objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge.


         Without waving these objections and subject to them, this information is best described

 in the policies and procedures that were provided in Defendants’ initial disclosures and in
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.272 Page 109 of 242




 response to Requests for Production of Documents, including supplements thereto. Please see

 those documents in accordance with Federal Rule of Civil Procedure 33(d).

        INTERROGATORY NO. 11: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person requests medical assistance, whether

 formally or informally, whether for herself or for another person.

        Answer to Interrogatory No. 11: Defendant Booth objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions.


         Without waving these objections and subject to them, this information is more accurately

 described in the policies and procedures that were provided in Defendants’ initial disclosures and

 in response to Requests for Production of Documents, including supplements thereto. Please see

 those documents in accordance with Federal Rule of Civil Procedure 33(d).

         Generally however, it depends on the severity of the needs for medical. For most medical

 needs prisoners are given a medical kite to fill out, the information is passed onto medical staff

 and are treated through triage. More severe situations medical is notified.

        INTERROGATORY NO. 12: Describe in detail any way in which the conduct of any

 agent of Salt Lake County, including all employees, all officers, all of the individually named

 Defendants, and all persons affiliated with Wellcon, deviated from the practices or policies

 described in response to Interrogatories 10 and 11.

        Answer to Interrogatory No. 12: Defendant Booth objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant Booth further objects to this interrogatory to the extent it calls for
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.273 Page 110 of 242




 information that is protected under the attorney-client privilege and/or constitutes attorney work

 product. Furthermore, Defendant Booth objects to this interrogatory as overly broad, vague, unduly

 burdensome, and not proportionate. Moreover, Defendant Booth objects to the interrogatory

 because it calls for the release of information protected from disclosure under HIPAA irrespective

 of DUCivR 26-2 Standard Protective Order and Stays of Depositions.


         Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.

        INTERROGATORY NO. 13: For each instance in the last 10 years in which an

 Incarcerated Person was known to have not eaten for a period that extended for at least three

 consecutive meals, pursuant to an appropriate protective order if required, describe in detail the

 response by Salt Lake County and its agents, officers, and employees, including, but not limited

 to, all medical evaluations performed, all diagnoses made, and all referrals for treatment made.

        Answer to Interrogatory No. 13: Defendant Booth objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant Booth

 also objects to this interrogatory as overly broad, vague, unduly burdensome, and not proportionate.

 Moreover, Defendant Booth objects to the interrogatory because it calls for the release of

 information protected from disclosure under HIPAA irrespective of DUCivR 26-2 Standard

 Protective Order and Stays of Depositions.


         Without waving these objections and subject to them, I do not recall or possesses specific

 information to respond.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.274 Page 111 of 242




        INTERROGATORY NO. 14: Describe in detail all training provided to each of the

 individually named Defendants, including, but not limited to, all academic degrees earned, all

 certificates awarded, and all vocational training programs completed at any time and all

 training provided within the last ten years in connection to the individual’s employment.

        Answer to Interrogatory No. 14: Defendant Booth objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant Booth

 also objects to this interrogatory as overly broad, vague, not proportionate, unduly burdensome,

 and compound.


         Without waving these objections and subject to them, I participate in various mandatory

 and elective training opportunities, including at least 40 hours of in-service training per year, but I

 have not kept a list of those to refer to and provide a specific response. The Sheriff’s Office

 Training Division should have a record of my attendance. I do not know specific information about

 other defendants to respond.

         INTERROGATORY NO. 15: Describe in detail the job description for the positions

 held by each of the individually named Defendants for the period of March 29, 2016, to April 2,

 2016, including, but not limited to, the position’s supervisory responsibilities, duties to respond to

 requests for medical treatment, duties to provide medical treatment, duties to make referrals for

 medical treatment, and duties to monitor or evaluate the health and safety of people incarcerated

 at Salt Lake County Metro Jail.

        Answer to Interrogatory No. 15: Defendant Booth objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant Booth
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.275 Page 112 of 242




 also objects to this interrogatory as overly broad, vague, not proportionate, unduly burdensome,

 and compound.


         Without waiving these objections and subject to them, this information is best

 summarized in the individual job descriptions SLCo Ostler 000259-000266 with respect to the

 Sheriff please see Utah Code § 17-22-2 (Sheriff General duties) produced as part of Defendants’

 initial disclosures and in response to Requests for Production of Documents, including

 supplements thereto. Please see those documents in accordance with Federal Rule of Civil

 Procedure 33(d).

         Additionally, I am a housing Officer and generally my duties are to provide safety and

 security, and to continuously scan the unit to watch the prisoners. I observe each prisoner at least

 once per hour by physically walking the housing area, to visually look around and communicate

 with prisoners to respond to concerns and assess their wellbeing and to contemporaneously

 document such checks.

         INTERROGATORY NO. 16: Describe in detail the supervisory duties, including

 what persons or entities are responsible for each aspect of the supervision, of the Salt Lake

 County Metro Jail, including, but not limited to, the implementation and establishment of

 policies and procedures applicable to the Salt Lake County Metro Jail and the supervision and

 training of officers, agents, and employees assigned to work at the Salt Lake County Metro Jail.

         Answer to Interrogatory No. 16: Defendant Booth objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and compound. Defendant Booth further

 objects to this interrogatory to the extent such information is outside the scope of his personal

 knowledge.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.276 Page 113 of 242




          Without waiving these objections and subject to them, this information is summarized in

 documents Bates Nos. SLCo Ostler 000259-000267 with respect to the Sheriff please see Utah

 Code § 17-22-2 (Sheriff General duties). Please see those documents in accordance with Federal

 Rule of Civil Procedure 33(d).

          INTERROGATORY NO. 17: Describe in detail all evidentiary bases for Defendants’

 denials of the factual assertions in each of the paragraphs of Plaintiffs’ Complaint that were

 denied in their entirety.

          Answer to Interrogatory No. 17: Defendant Booth objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and compound. Defendant Booth further

 objects to the extent it calls for information protected by attorney-client privilege and/or attorney

 work-product.

          Without waiving these objections and subject to them, on September 19, 2018, the parties

 agreed that Plaintiffs withdraw this question as each individual denial would constitute a discrete

 subpart under Fed. R. Civ. P. 33 and therefore exceed the number allowed under the Scheduling

 Order.

          INTERROGATORY NO. 18: Describe in detail all disciplinary investigations or

 decisions by anybody, whether or not the investigation ultimately resulted in disciplinary action,

 regarding any of the individually named Defendants.

          Answer to Interrogatory No. 18: Defendant Booth objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and compound. Defendant Booth further

 objects to the extent it calls for information protected by attorney-client privilege and/or attorney

 work-product.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.277 Page 114 of 242




         Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.

         INTERROGATORY NO. 19: Describe in detail all requests that were made by any

 person to any of the Defendants, including their employees and agents, for Lisa Marie Ostler

 to receive medical evaluation or assistance.

         Answer to Interrogatory No. 19: Defendant Booth objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and compound. Defendant Booth further

 objects to the extent that such information is outside the scope of his knowledge.

         Without waiving these objections and subject to them, please see my response to

 Interrogatory Nos. 2 and 21.

         INTERROGATORY NO. 20: Describe in detail all responses, including

 communications to Lisa Marie Ostler, by Defendants, including their employees and agents, to

 requests for Lisa Marie Ostler to receive medical evaluation or treatment.

         Answer to Interrogatory No. 20: Defendant Booth objects to this interrogatory as overly

 broad, vague, not proportionate, and unduly burdensome. Defendant Booth further objects to the

 extent it calls for information outside the scope of his personal knowledge.

         Without waiving these objections and subject to them, please see my response to

 Interrogatory Nos. 2 and 21.

         INTERROGATORY NO. 21: Describe in detail any evidence or facts that support

 Defendants’ Fifth Affirmative Defense that “Lisa Ostler’s own conduct, or that of others,

 illegal and otherwise, and Ms. Ostler’s own contributory negligence and/or affirmative acts,

 directly caused or contributed to Plaintiffs’ alleged injuries.”
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.278 Page 115 of 242




           Answer to Interrogatory No. 21: Defendant Booth objects to this interrogatory as overly

 broad, vague, unduly burdensome, and calls for information that is outside the scope of his

 personal knowledge. Defendant Booth further objects to the extent this information calls for

 information that is subject to attorney-client privilege and/or attorney work product. Moreover,

 Defendant Booth objects to the extent that discovery, including fact discovery is not complete.

           Without waiving these objections and subject to them, Ms. Ostler did not request to see

 medical to me.

           INTERROGATORY NO. 22: Describe in detail the exact sequence of events at the

 Salt Lake County Metro Jail from April 29, 2016, until April 2, 2016, involving Lisa Marie

 Ostler.

           Answer to Interrogatory No. 22: Defendant Booth objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and calls for information that is outside the

 scope of his personal knowledge.

           Without waiving these objections and subject to them, I can only answer that I had

 medical screen Ms. Ostler at approximately 15:25 hours. I briefed the oncoming Housing Officer

 that I had medical assess Prisoner Ostler. Then I was off duty.


           INTERROGATORY NO. 23: Describe in detail the policies and practices

 implemented at the Salt Lake County Metro Jail relating to discharging from confinement

 injured or ill Incarcerated Persons to be taken to a hospital or other medical facility.

           Answer to Interrogatory No. 23: Defendant Booth objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.279 Page 116 of 242




         Without waving these objections and subject to them, this information is best described

 in the policy and procedures that were provided in Defendants’ initial disclosures and in response

 to Requests for Production of Documents, including supplements thereto, that include those

 policies and procedures in the Salt Lake County Jail Health Services Unit Policies and Procedures.

 Please see those documents in accordance with Federal Rule of Civil Procedure 33(d).

        Respectfully submitted this 1st day of October 2018.


                                              SIM GILL
                                              District Attorney for Salt Lake County

                                              /s/ Jacque M. Ramos
                                              JACQUE M. RAMOS
                                              Deputy District Attorney
                                              Attorney for Defendants
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.280 Page 117 of 242
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.281 Page 118 of 242




                                  CERTIFICATE OF SERVICE:

        I hereby certify that a true and correct copy of the foregoing Responses to Plaintiffs’ first

 Set of Interrogatories was SERVED via U.S. Mail, first-class, postage prepaid on this the 1st day

 of October, 2018, to the following:

 Ross C. Anderson
 Law Offices of Rocky Anderson
 The Judge Building
 Eight East Broadway, Suite 450
 Salt Lake City, UT 84111

                                                      /s/ Iris Pittman
                                                      Paralegal
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.282 Page 119 of 242




                              EXHIBIT D-5
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.283 Page 120 of 242




 Sim Gill (USB # 6389)
 DISTRICT ATTORNEY FOR SALT LAKE COUNTY
 Jacque M. Ramos (USB # 10720)
 Deputy District Attorneys
 Salt Lake County District Attorney’s Office
 35 East 500 South
 Salt Lake City, Utah 84111
 Email:jmramos@slco.org
 Telephone: 385.468.7700
 Facsimile: 385.468.7800
 Attorneys for Defendants


                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  CALVIN OSTLER, et al.                       RESPONSES TO PLAINTIFFS’ REQUEST
                                              FOR INTERROGATORIES
                  Plaintiff,
  v.                                          Case No. 2:18-cv-00254-001

  HOLLY PATRICE HARRIS, et al.,
                                              Judge: Bruce S. Jenkins
                Defendants.


        Brent Tucker (“Defendant Tucker”), pursuant to Federal Rule of Civil Procedure 33,

 respectfully objects to and answers Plaintiffs’ First Set of Interrogatories as follows:

                                     GENERAL OBJECTIONS

 1.     Defendant Tucker objects generally to Plaintiffs’ First Set of Interrogatories and First

 Set of Requests for Production of Documents to the extent they are overly broad, compound,

 unduly burdensome and purport to impose obligations that differ from or exceed those imposed

 by the Federal Rules of Civil Procedure and the Scheduling Order entered July 17, 2018. In

 providing these responses and answers, Defendant Tucker gives the wording of Plaintiffs’
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.284 Page 121 of 242




 requests their normal and plain meaning, and answers and responds in conformity with the

 Federal Rules of Civil Procedure subject to any specific objection(s) that follow(s).

 Additionally, Defendant Tucker does not waive his right to object to future interrogatories

 propounded on him for exceeding the obligations and number allowed pursuant to the Federal

 Rules of Civil Procedure and Scheduling Order entered July 17, 2018.

 2.     Defendant Tucker objects generally to Plaintiffs’ First Set of Interrogatories and First

 Set of Requests for Production of Documents to the extent they seek information that is

 protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine or is otherwise privileged, protected or exempted from discovery under Utah or

 federal law.

 3.     Defendant Tucker objects generally to the Introduction, Instructions, and Definitions

 contained within Plaintiffs’ First Set of Interrogatories and/or First Set of Requests for Production

 of Documents to the extent they purport to impose obligations that differ from or exceed those

 imposed by the Federal Rules of Civil Procedure. In providing these responses and answers,

 Defendant Tucker gives the wording of Plaintiffs’ requests their normal and plain meaning, and

 answers and responds in conformity with the Federal Rules of Civil Procedure subject to any

 specific objection(s) that follow(s).

 4.     Defendant Tucker has made reasonable efforts to answer Plaintiffs’ First Set of

 Interrogatories and First Set of Requests for Production of Documents as required by the

 Federal Rules of Civil Procedure; but as discovery is ongoing and the investigation continues,

 he hereby reserves the right to supplement or amend her responses as discovery progresses.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.285 Page 122 of 242




                              ANSWERS TO INTERROGATORIES:

         INTERROGATORY NO. 1: Identify all Jail Staff who had any contact or

 communication with Lisa Marie Ostler or who had any role in determining whether medical

 monitoring, diagnosis, evaluation, or treatment would be provided to Lisa Marie Ostler from March

 29, 2016, until her death, including anyone involved, either directly or in a supervisory or

 consulting capacity, in the screening, interviewing, evaluating, diagnosing, monitoring, triaging,

 receiving requests for medical treatment, medical decision-making, providing treatment, and

 choosing to withhold treatment pertaining to Lisa Marie Ostler.

        Answer to Interrogatory No. 1: Defendant Tucker objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert medical opinions.     Defendant Tucker further objects to the extent it is overbroad and

 compound.


         Without waving these objections and subject to them, this information is more accurately

 described in the medical and jail records Bates Nos. SCLo Ostler 000001-000258 that were

 provided in Defendants’ initial disclosures and in response to Requests for Production of

 Documents, including supplements thereto. Please see those documents in accordance with

 Federal Rule of Civil Procedure 33(d). Additionally, I had contact with Ms. Ostler. Other than

 myself, I am aware of an additional nurse who conducted diabetic checks, but I do not recall who

 it was with me. I do not know who was involved with Ms. Ostler in any capacity in the days

 leading up to her death.

         INTERROGATORY NO. 2: For each person identified in response to Interrogatory No.

 1, describe in detail his or her conduct pertaining to Lisa Marie Ostler, including, but not limited
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.286 Page 123 of 242




 to, all failures to act, all information reviewed, all communications made or received, all medical

 decisions made, all documentation created, all treatment provided, all referrals made, all

 monitoring performed, and all duties or responsibilities delegated.

        Answer to Interrogatory No. 2: Defendant Tucker objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions.


         Without waving these objections and subject to them, this information is more accurately

 described in the medical and jail records Bates Nos. SLCo Ostler 000001-000258 that were

 provided in Defendants’ initial disclosures and in response to Requests for Production of

 Documents, including supplements thereto. Please see those documents in accordance with

 Federal Rule of Civil Procedure 33(d).

         INTERROGATORY NO. 3: Identify all Incarcerated Persons in Unit 8C of the Salt

 Lake County Metro Jail during any of the time in which Lisa Marie Ostler was incarcerated in

 Unit 8C.

         Answer to Interrogatory No. 3: Defendant Tucker objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge.

        Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.


        INTERROGATORY NO. 4: Describe in detail the relationship between Salt Lake

 County Metro Jail or Salt Lake County and Wellcon, including, but not limited to, the services

 provided by Wellcon, the manner in which compensation to Wellcon is determined, what types
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.287 Page 124 of 242




 of decisions Wellcon is authorized to make, what information is reported by Wellcon, and what

 information is communicated between Salt Lake County Metro Jail and Wellcon pertaining to

 medical treatment.

          Answer to Interrogatory No. 4: Defendant Tucker objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions.

          Without waving these objections and subject to them, this information is described in the

 contracts publicly available at https://www.slcounty.org/sire/portal.aspx. Please see those

 documents in accordance with Federal Rule of Civil Procedure 33(d).


          INTERROGATORY NO. 5: Identify all communications that occurred from and

 including March 29, 2016, through and including April 2, 2016, between Wellcon and any Jail

 Staff.


          Answer to Interrogatory No. 5: Defendant Tucker objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and or attorney-

 client privilege. Defendant Tucker further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate.          Moreover, Defendant Tucker objects to the

 interrogatory because it calls for the release of information protected from disclosure under

 HIPAA.

          Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.288 Page 125 of 242




        INTERROGATORY NO. 6: Describe in detail all changes within the last ten years to

 policies, whether written or unwritten, applicable to the medical diagnosis, evaluation,

 monitoring, and treatment of persons incarcerated at Salt Lake County Metro Jail, including, but

 not limited to, the Salt Lake County Jail Health Services Unit Policies and Procedures, the Salt

 Lake County Jail Policy Manual, and any other policy, practice, pattern, or custom.


         Answer to Interrogatory No. 6: Defendant Tucker objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant

 Tucker further objects to this interrogatory as overly broad, vague, unduly burdensome, and not

 proportionate. Defendant Tucker further objects to the extent this interrogatory calls for

 information that constitutes subsequent remedial measures.

        Without waiving these objections and subject to them, I do not recall specific policy

 changes to be able to respond to this interrogatory.


        INTERROGATORY NO. 7: Describe in detail each instance of conduct or inaction

 relating to Lisa Marie Ostler by any employee or agent of Salt Lake County, including any person

 associated with Wellcon, Inc., that violated any policy applicable to the Salt Lake County Metro

 Jail, including, but not limited to, the Salt Lake County Jail Policy Manual, Salt Lake County Jail

 Health Services Unit Policies and Procedures, and any other applicable policy, practice, or

 procedure, whether written or unwritten, and identify each policy that was violated.

        Answer to Interrogatory No. 7: Defendant Tucker objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant Tucker further objects to this interrogatory as overly broad, vague,
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.289 Page 126 of 242




 unduly burdensome, and not proportionate. Moreover, Defendant Tucker objects to the

 interrogatory because it calls for the release of information protected from disclosure under

 HIPAA.


        Without waving these objections and subject to them, I did not nor am I aware of any

 employee or agent of Salt Lake County that violated any policy applicable to the Salt Lake

 County Metro Jail relating to Ms. Ostler.


        INTERROGATORY NO. 8: Identify all Incarcerated Persons who had a Serious

 Medical Event in the Salt Lake County Metro Jail in the last 10 years, pursuant to an appropriate

 protective order if required, including, but not limited to, Incarcerated Persons who died in

 custody in Salt Lake County Metro Jail, were released from Salt Lake County Metro Jail for

 medical reasons, or were transported from the Salt Lake County Metro Jail to any hospital or

 medical facility.

          Answer to Interrogatory No. 8: Defendant Tucker objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant Tucker further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant Tucker objects to the

 interrogatory because it calls for the release of information protected from disclosure under HIPAA

 irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.

        Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.290 Page 127 of 242




        INTERROGATORY NO. 9: For each person identified in response to Interrogatory No.

 8, pursuant to an appropriate protective order if required, describe in detail the Serious Medical

 Event, including, but not limited to, the following, if applicable: the dates on which symptoms

 were reported, to whom the symptoms were reported, what those symptoms were, what

 diagnoses were made, on what date each diagnosis was made, who made each diagnosis, what

 treatment was provided, when each treatment was provided, who provided each treatment, all

 referrals for medical treatment, all transfers to medical units or medical facilities, the medical

 outcome, and the cause of death.

         Answer to Interrogatory No. 9: Defendant Tucker objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant Tucker further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant Tucker objects to the

 interrogatory because it calls for the release of information protected from disclosure under HIPAA

 irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.

        Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.


        INTERROGATORY NO. 10: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person does not eat one or more meals.

        Answer to Interrogatory No. 10: Defendant Tucker objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.291 Page 128 of 242




         Without waving these objections and subject to them, this information is best described

 in the policies and procedures that were provided in Defendants’ initial disclosures and in

 response to Requests for Production of Documents, including supplements thereto. Please see

 those documents in accordance with Federal Rule of Civil Procedure 33(d).

        INTERROGATORY NO. 11: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person requests medical assistance, whether

 formally or informally, whether for herself or for another person.

        Answer to Interrogatory No. 11: Defendant Tucker objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions.


         Without waving these objections and subject to them, this information is more accurately

 described in the policies and procedures that were provided in Defendants’ initial disclosures and

 in response to Requests for Production of Documents, including supplements thereto. Please see

 those documents in accordance with Federal Rule of Civil Procedure 33(d).

        INTERROGATORY NO. 12: Describe in detail any way in which the conduct of any

 agent of Salt Lake County, including all employees, all officers, all of the individually named

 Defendants, and all persons affiliated with Wellcon, deviated from the practices or policies

 described in response to Interrogatories 10 and 11.

        Answer to Interrogatory No. 12: Defendant Tucker objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant Tucker further objects to this interrogatory to the extent it calls for

 information that is protected under the attorney-client privilege and/or constitutes attorney work
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.292 Page 129 of 242




 product. Furthermore, Defendant Tucker objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate.         Moreover, Defendant Tucker objects to the

 interrogatory because it calls for the release of information protected from disclosure under HIPAA

 irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.


         Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.

        INTERROGATORY NO. 13: For each instance in the last 10 years in which an

 Incarcerated Person was known to have not eaten for a period that extended for at least three

 consecutive meals, pursuant to an appropriate protective order if required, describe in detail the

 response by Salt Lake County and its agents, officers, and employees, including, but not limited

 to, all medical evaluations performed, all diagnoses made, and all referrals for treatment made.

        Answer to Interrogatory No. 13: Defendant Tucker objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant

 Tucker also objects to this interrogatory as overly broad, vague, unduly burdensome, and not

 proportionate. Moreover, Defendant Tucker objects to this interrogatory because it calls for the

 release of information protected from disclosure under HIPAA irrespective of DUCivR 26-2

 Standard Protective Order and Stays of Depositions.


         Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.

        INTERROGATORY NO. 14: Describe in detail all training provided to each of the

 individually named Defendants, including, but not limited to, all academic degrees earned, all
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.293 Page 130 of 242




 certificates awarded, and all vocational training programs completed at any time and all

 training provided within the last ten years in connection to the individual’s employment.

        Answer to Interrogatory No. 14: Defendant Tucker objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant

 Tucker also objects to this interrogatory as overly broad, vague, not proportionate, unduly

 burdensome, and compound.


         Without waving these objections and subject to them, I am not aware of what others have

 completed or accomplished over the last ten years. The Sheriff’s Office Training Division should

 have a record of my attendance of trainings.

         INTERROGATORY NO. 15: Describe in detail the job description for the positions

 held by each of the individually named Defendants for the period of March 29, 2016, to April 2,

 2016, including, but not limited to, the position’s supervisory responsibilities, duties to respond to

 requests for medical treatment, duties to provide medical treatment, duties to make referrals for

 medical treatment, and duties to monitor or evaluate the health and safety of people incarcerated

 at Salt Lake County Metro Jail.

        Answer to Interrogatory No. 15: Defendant Tucker objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant

 Tucker also objects to this interrogatory as overly broad, vague, not proportionate, unduly

 burdensome, and compound.


         Without waiving these objections and subject to them, this information is best

 summarized in the individual job descriptions SLCo Ostler 000259-000266 with respect to the
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.294 Page 131 of 242




 Sheriff please see Utah Code § 17-22-2 (Sheriff General duties) produced as part of Defendants’

 initial disclosures and in response to Requests for Production of Documents, including

 supplements thereto. Please see those documents in accordance with Federal Rule of Civil

 Procedure 33(d).

         INTERROGATORY NO. 16: Describe in detail the supervisory duties, including

 what persons or entities are responsible for each aspect of the supervision, of the Salt Lake

 County Metro Jail, including, but not limited to, the implementation and establishment of

 policies and procedures applicable to the Salt Lake County Metro Jail and the supervision and

 training of officers, agents, and employees assigned to work at the Salt Lake County Metro Jail.

         Answer to Interrogatory No. 16: Defendant Tucker objects to this interrogatory as

 overly broad, vague, not proportionate, unduly burdensome, and compound. Defendant Tucker

 further objects to this interrogatory to the extent such information is outside the scope of his

 personal knowledge.

         Without waiving these objections and subject to them, this information is summarized in

 documents SLCo Ostler 000259-000267 with respect to the Sheriff please see Utah Code § 17-

 22-2 (Sheriff General duties). Please see those documents in accordance with Federal Rule of

 Civil Procedure 33(d).

         INTERROGATORY NO. 17: Describe in detail all evidentiary bases for Defendants’

 denials of the factual assertions in each of the paragraphs of Plaintiffs’ Complaint that were

 denied in their entirety.

         Answer to Interrogatory No. 17: Defendant Tucker objects to this interrogatory as

 overly broad, vague, not proportionate, unduly burdensome, and compound. Defendant Tucker
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.295 Page 132 of 242




 further objects to the extent it calls for information protected by attorney-client privilege and/or

 attorney work-product.

          Without waiving these objections and subject to them, on September 19, 2018, the parties

 agreed that Plaintiffs withdraw this question as each individual denial would constitute a discrete

 subpart under Fed. R. Civ. P. 33 and therefore exceed the number allowed under the Scheduling

 Order.

          INTERROGATORY NO. 18: Describe in detail all disciplinary investigations or

 decisions by anybody, whether or not the investigation ultimately resulted in disciplinary action,

 regarding any of the individually named Defendants.

          Answer to Interrogatory No. 18: Defendant Tucker objects to this interrogatory as

 overly broad, vague, not proportionate, unduly burdensome, and compound. Defendant Tucker

 further objects to the extent it calls for information protected by attorney-client privilege and/or

 attorney work-product.

          Without waiving these objections and subject to them, there had not been any disciplinary

 action taken against me that I recall. I do not recall or possess specific information to respond

 regarding the other Defendants.

          INTERROGATORY NO. 19: Describe in detail all requests that were made by any

 person to any of the Defendants, including their employees and agents, for Lisa Marie Ostler

 to receive medical evaluation or assistance.

          Answer to Interrogatory No. 19: Defendant Tucker objects to this interrogatory as

 overly broad, vague, not proportionate, unduly burdensome, and compound. Defendant Tucker

 further objects to the extent that such information is outside the scope of his knowledge.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.296 Page 133 of 242




         Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.

         INTERROGATORY NO. 20: Describe in detail all responses, including

 communications to Lisa Marie Ostler, by Defendants, including their employees and agents, to

 requests for Lisa Marie Ostler to receive medical evaluation or treatment.

         Answer to Interrogatory No. 20: Defendant Tucker objects to this interrogatory as

 overly broad, vague, not proportionate, and unduly burdensome. Defendant Tucker further objects

 to the extent it calls for information outside the scope of his personal knowledge.

         Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.

         INTERROGATORY NO. 21: Describe in detail any evidence or facts that support

 Defendants’ Fifth Affirmative Defense that “Lisa Ostler’s own conduct, or that of others,

 illegal and otherwise, and Ms. Ostler’s own contributory negligence and/or affirmative acts,

 directly caused or contributed to Plaintiffs’ alleged injuries.”

         Answer to Interrogatory No. 21: Defendant Tucker objects to this interrogatory as

 overly broad, vague, unduly burdensome, and calls for information that outside the scope of his

 personal knowledge. Defendant Tucker further objects to the extent this information calls for

 information that is subject to attorney-client privilege and/or attorney work product. Moreover,

 Defendant Tucker objects to the extent that discovery, including fact discovery is not complete.

         Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.297 Page 134 of 242




           INTERROGATORY NO. 22: Describe in detail the exact sequence of events at the

 Salt Lake County Metro Jail from April 29, 2016, until April 2, 2016, involving Lisa Marie

 Ostler.

           Answer to Interrogatory No. 22: Defendant Tucker objects to this interrogatory as

 overly broad, vague, not proportionate, unduly burdensome, and calls for information that is

 outside the scope of his personal knowledge.

           Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.

           INTERROGATORY NO. 23: Describe in detail the policies and practices

 implemented at the Salt Lake County Metro Jail relating to discharging from confinement

 injured or ill Incarcerated Persons to be taken to a hospital or other medical facility.

           Answer to Interrogatory No. 23: Defendant Tucker objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge.


           Without waving these objections and subject to them, this information is best described

 in the policy and procedures that were provided in Defendants’ initial disclosures and in response

 to Requests for Production of Documents, including supplements thereto, that include those

 policies and procedures in the Salt Lake County Jail Health Services Unit Policies and Procedures.

 Please see those documents in accordance with Federal Rule of Civil Procedure 33(d).

           Respectfully submitted this 1st day of October 2018.


                                                SIM GILL
                                                District Attorney for Salt Lake County

                                                /s/ Jacque M. Ramos
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.298 Page 135 of 242




                                             JACQUE M. RAMOS
                                             Deputy District Attorney
                                             Attorney for Defendants


                                        VERIFICATION:

        I, Brent Tucker, in my capacity as a former Corrections Officer at the Salt Lake County

 Adult Detention Center, declare under criminal penalty under the law of Utah that the foregoing

 Answers to the Interrogatories served upon me by Plaintiff are true to the best of my knowledge

 and belief.


                                                     ________________________________
                                                     Brent Tucker
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.299 Page 136 of 242




                                  CERTIFICATE OF SERVICE:

        I hereby certify that a true and correct copy of the foregoing Responses to Plaintiffs’ first

 Set of Interrogatories was SERVED via U.S. Mail, first-class, postage prepaid on this the 1st day

 of October, 2018, to the following:

 Ross C. Anderson
 Law Offices of Rocky Anderson
 The Judge Building
 Eight East Broadway, Suite 450
 Salt Lake City, UT 84111

                                                      /s/ Iris Pittman
                                                      Paralegal
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.300 Page 137 of 242




                              EXHIBIT D-6
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.301 Page 138 of 242




 Sim Gill (USB # 6389)
 DISTRICT ATTORNEY FOR SALT LAKE COUNTY
 Jacque M. Ramos (USB # 10720)
 Deputy District Attorneys
 Salt Lake County District Attorney’s Office
 35 East 500 South
 Salt Lake City, Utah 84111
 Email:jmramos@slco.org
 Telephone: 385.468.7700
 Facsimile: 385.468.7800
 Attorneys for Defendants


                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  CALVIN OSTLER, et al.                       RESPONSES TO PLAINTIFFS’ REQUEST
                                              FOR INTERROGATORIES
                  Plaintiff,
  v.                                          Case No. 2:18-cv-00254-001

  HOLLY PATRICE HARRIS, et al.,
                                              Judge: Bruce S. Jenkins
                Defendants.


        Colby Grey James (“Defendant James”), pursuant to Federal Rule of Civil Procedure 33,

 respectfully objects to and answers Plaintiffs’ First Set of Interrogatories as follows:

                                     GENERAL OBJECTIONS

 1.     Defendant James objects generally to Plaintiffs’ First Set of Interrogatories and First Set

 of Requests for Production of Documents to the extent they are overly broad, compound,

 unduly burdensome and purport to impose obligations that differ from or exceed those imposed

 by the Federal Rules of Civil Procedure and the Scheduling Order entered July 17, 2018. In

 providing these responses and answers, Mr. James gives the wording of Plaintiffs’ requests
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.302 Page 139 of 242




 their normal and plain meaning, and answers and responds in conformity with the Federal

 Rules of Civil Procedure subject to any specific objection(s) that follow(s). Additionally, Mr.

 James does not waive his right to object to future interrogatories propounded on him for

 exceeding the obligations and number allowed pursuant to the Federal Rules of Civil Procedure

 and Scheduling Order entered July 17, 2018.

 2.     Defendant James objects generally to Plaintiffs’ First Set of Interrogatories and First

 Set of Requests for Production of Documents to the extent they seek information that is

 protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine or is otherwise privileged, protected or exempted from discovery under Utah or

 federal law.

 3.     Defendant James objects generally to the Introduction, Instructions, and Definitions

 contained within Plaintiffs’ First Set of Interrogatories and/or First Set of Requests for Production

 of Documents to the extent they purport to impose obligations that differ from or exceed those

 imposed by the Federal Rules of Civil Procedure. In providing these responses and answers, Mr.

 James gives the wording of Plaintiffs’ requests their normal and plain meaning, and answers and

 responds in conformity with the Federal Rules of Civil Procedure subject to any specific

 objection(s) that follow(s).

 4.     Defendant James has made reasonable efforts to answer Plaintiffs’ First Set of

 Interrogatories and First Set of Requests for Production of Documents as required by the

 Federal Rules of Civil Procedure; but as discovery is ongoing and the investigation continues,

 he hereby reserves the right to supplement or amend his responses as discovery progresses.

 ...
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.303 Page 140 of 242




                              ANSWERS TO INTERROGATORIES:

         INTERROGATORY NO. 1: Identify all Jail Staff who had any contact or

 communication with Lisa Marie Ostler or who had any role in determining whether medical

 monitoring, diagnosis, evaluation, or treatment would be provided to Lisa Marie Ostler from March

 29, 2016, until her death, including anyone involved, either directly or in a supervisory or

 consulting capacity, in the screening, interviewing, evaluating, diagnosing, monitoring, triaging,

 receiving requests for medical treatment, medical decision-making, providing treatment, and

 choosing to withhold treatment pertaining to Lisa Marie Ostler.

        Answer to Interrogatory No. 1: Defendant James objects to this interrogatory to the extent

 it calls for information that is outside the scope of his personal knowledge and calls for expert

 medical opinions. Mr. James further objects to the extent it is overbroad and compound.


         Without waving these objections and subject to them, this information is more accurately

 described in the medical and jail records Bates Nos. SLCo Ostler 000001-000258 that were

 provided in Defendants’ initial disclosures and in response to Requests for Production of

 Documents, including supplements thereto. Please see those documents in accordance with

 Federal Rule of Civil Procedure 33(d).

         INTERROGATORY NO. 2: For each person identified in response to Interrogatory No.

 1, describe in detail his or her conduct pertaining to Lisa Marie Ostler, including, but not limited

 to, all failures to act, all information reviewed, all communications made or received, all medical

 decisions made, all documentation created, all treatment provided, all referrals made, all

 monitoring performed, and all duties or responsibilities delegated.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.304 Page 141 of 242




        Answer to Interrogatory No. 2: Defendant James objects to this interrogatory to the extent

 it calls for information that is outside the scope of his personal knowledge and calls for expert

 opinions.


         Without waving these objections and subject to them, this information is more accurately

 described in the medical and jail records Bates Nos. SLCo Ostler 000001-000258 that were

 provided in Defendants’ initial disclosures and in response to Requests for Production of

 Documents, including supplements thereto. Please see those documents in accordance with

 Federal Rule of Civil Procedure 33(d).

         INTERROGATORY NO. 3: Identify all Incarcerated Persons in Unit 8C of the Salt

 Lake County Metro Jail during any of the time in which Lisa Marie Ostler was incarcerated in

 Unit 8C.

         Answer to Interrogatory No. 3: Defendant James objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge.

        Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.


        INTERROGATORY NO. 4: Describe in detail the relationship between Salt Lake

 County Metro Jail or Salt Lake County and Wellcon, including, but not limited to, the services

 provided by Wellcon, the manner in which compensation to Wellcon is determined, what types

 of decisions Wellcon is authorized to make, what information is reported by Wellcon, and what

 information is communicated between Salt Lake County Metro Jail and Wellcon pertaining to

 medical treatment.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.305 Page 142 of 242




          Answer to Interrogatory No. 4: Defendant James objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions.

          Without waving these objections and subject to them, this information is described in the

 contracts publicly available at https://www.slcounty.org/sire/portal.aspx. Please see those

 documents in accordance with Federal Rule of Civil Procedure 33(d).


          INTERROGATORY NO. 5: Identify all communications that occurred from and

 including March 29, 2016, through and including April 2, 2016, between Wellcon and any Jail

 Staff.


          Answer to Interrogatory No. 5: Defendant James objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and or attorney-

 client privilege. Defendant James further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate.           Moreover, Defendant James objects to the

 interrogatory because it calls for the release of information protected from disclosure under

 HIPAA.

          Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.


          INTERROGATORY NO. 6: Describe in detail all changes within the last ten years to

 policies, whether written or unwritten, applicable to the medical diagnosis, evaluation,

 monitoring, and treatment of persons incarcerated at Salt Lake County Metro Jail, including, but
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.306 Page 143 of 242




 not limited to, the Salt Lake County Jail Health Services Unit Policies and Procedures, the Salt

 Lake County Jail Policy Manual, and any other policy, practice, pattern, or custom.


          Answer to Interrogatory No. 6: Defendant James objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant

 James further objects to this interrogatory as overly broad, vague, unduly burdensome, and not

 proportionate. Defendant James further objects to the extent this interrogatory calls for information

 that constitutes subsequent remedial measures.

        Without waiving these objections and subject to them, I do not recall specific policy

 changes to be able to respond to this interrogatory.


        INTERROGATORY NO. 7: Describe in detail each instance of conduct or inaction

 relating to Lisa Marie Ostler by any employee or agent of Salt Lake County, including any person

 associated with Wellcon, Inc., that violated any policy applicable to the Salt Lake County Metro

 Jail, including, but not limited to, the Salt Lake County Jail Policy Manual, Salt Lake County Jail

 Health Services Unit Policies and Procedures, and any other applicable policy, practice, or

 procedure, whether written or unwritten, and identify each policy that was violated.

        Answer to Interrogatory No. 7: Defendant James objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant James further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant James objects to this

 interrogatory because it calls for the release of information protected from disclosure under

 HIPAA.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.307 Page 144 of 242




        Without waving these objections and subject to them, I did not nor am I aware of any

 employee or agent of Salt Lake County that violated any policy applicable to the Salt Lake

 County Metro Jail relating to Ms. Ostler.


        INTERROGATORY NO. 8: Identify all Incarcerated Persons who had a Serious

 Medical Event in the Salt Lake County Metro Jail in the last 10 years, pursuant to an appropriate

 protective order if required, including, but not limited to, Incarcerated Persons who died in

 custody in Salt Lake County Metro Jail, were released from Salt Lake County Metro Jail for

 medical reasons, or were transported from the Salt Lake County Metro Jail to any hospital or

 medical facility.

         Answer to Interrogatory No. 8: Defendant James objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant James further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant James objects to this

 interrogatory because it calls for the release of information protected from disclosure under HIPAA

 irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.

        Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.


        INTERROGATORY NO. 9: For each person identified in response to Interrogatory No.

 8, pursuant to an appropriate protective order if required, describe in detail the Serious Medical

 Event, including, but not limited to, the following, if applicable: the dates on which symptoms

 were reported, to whom the symptoms were reported, what those symptoms were, what
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.308 Page 145 of 242




 diagnoses were made, on what date each diagnosis was made, who made each diagnosis, what

 treatment was provided, when each treatment was provided, who provided each treatment, all

 referrals for medical treatment, all transfers to medical units or medical facilities, the medical

 outcome, and the cause of death.

         Answer to Interrogatory No. 9: Defendant James objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant James further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant James objects to this

 interrogatory because it calls for the release of information protected from disclosure under HIPAA

 irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.

        Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.


        INTERROGATORY NO. 10: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person does not eat one or more meals.

        Answer to Interrogatory No. 10: Defendant James objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge.


         Without waving these objections and subject to them, this information is best described

 in the policies and procedures that were provided in Defendants’ initial disclosures and in

 response to Requests for Production of Documents, including supplements thereto. Please see

 those documents in accordance with Federal Rule of Civil Procedure 33(d).
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.309 Page 146 of 242




        INTERROGATORY NO. 11: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person requests medical assistance, whether

 formally or informally, whether for herself or for another person.

        Answer to Interrogatory No. 11: Defendant James objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions.


         Without waving these objections and subject to them, this information is more accurately

 described in the policies and procedures that were provided in Defendants’ initial disclosures and

 in response to Requests for Production of Documents, including supplements thereto. Please see

 those documents in accordance with Federal Rule of Civil Procedure 33(d).

        INTERROGATORY NO. 12: Describe in detail any way in which the conduct of any

 agent of Salt Lake County, including all employees, all officers, all of the individually named

 Defendants, and all persons affiliated with Wellcon, deviated from the practices or policies

 described in response to Interrogatories 10 and 11.

        Answer to Interrogatory No. 12: Defendant James objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant James further objects to this interrogatory to the extent it calls for

 information that is protected under the attorney-client privilege and/or constitutes attorney work

 product. Furthermore, Defendant James objects to this interrogatory as overly broad, vague, unduly

 burdensome, and not proportionate. Moreover, Defendant James objects to the interrogatory

 because it calls for the release of information protected from disclosure under HIPAA irrespective

 of DUCivR 26-2 Standard Protective Order and Stays of Depositions.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.310 Page 147 of 242




         Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.

        INTERROGATORY NO. 13: For each instance in the last 10 years in which an

 Incarcerated Person was known to have not eaten for a period that extended for at least three

 consecutive meals, pursuant to an appropriate protective order if required, describe in detail the

 response by Salt Lake County and its agents, officers, and employees, including, but not limited

 to, all medical evaluations performed, all diagnoses made, and all referrals for treatment made.

        Answer to Interrogatory No. 13: Defendant James objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant James

 also objects to this interrogatory as overly broad, vague, unduly burdensome, and not proportionate.

 Moreover, Defendant James objects to the interrogatory because it calls for the release of

 information protected from disclosure under HIPAA irrespective of DUCivR 26-2 Standard

 Protective Order and Stays of Depositions.


         Without waving these objections and subject to them, I do not recall or possesses specific

 information to respond.

        INTERROGATORY NO. 14: Describe in detail all training provided to each of the

 individually named Defendants, including, but not limited to, all academic degrees earned, all

 certificates awarded, and all vocational training programs completed at any time and all

 training provided within the last ten years in connection to the individual’s employment.

        Answer to Interrogatory No. 14: Defendant James objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant James
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.311 Page 148 of 242




 also objects to this interrogatory as overly broad, vague, not proportionate, unduly burdensome,

 and compound.


         Without waving these objections and subject to them, I have a Bachelors of Nursing from

 the University of Utah, Re-certified Basic Life Support and CPR. I also participate in various

 mandatory and elective training opportunities, but I have not kept a list of those to refer to and

 provide a specific response. The Sheriff’s Office Training Division should have a record of my

 attendance. I do not know specific information about other defendants to respond.

         INTERROGATORY NO. 15: Describe in detail the job description for the positions

 held by each of the individually named Defendants for the period of March 29, 2016, to April 2,

 2016, including, but not limited to, the position’s supervisory responsibilities, duties to respond to

 requests for medical treatment, duties to provide medical treatment, duties to make referrals for

 medical treatment, and duties to monitor or evaluate the health and safety of people incarcerated

 at Salt Lake County Metro Jail.

        Answer to Interrogatory No. 15: Defendant James objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant James

 also objects to this interrogatory as overly broad, vague, not proportionate, unduly burdensome,

 and compound.


         Without waiving these objections and subject to them, this information is best

 summarized in the individual job descriptions SLCo Ostler 000259-000266 with respect to the

 Sheriff please see Utah Code § 17-22-2 (Sheriff General duties) produced as part of Defendants’

 initial disclosures and in response to Requests for Production of Documents, including
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.312 Page 149 of 242




 supplements thereto. Please see those documents in accordance with Federal Rule of Civil

 Procedure 33(d).

         INTERROGATORY NO. 16: Describe in detail the supervisory duties, including

 what persons or entities are responsible for each aspect of the supervision, of the Salt Lake

 County Metro Jail, including, but not limited to, the implementation and establishment of

 policies and procedures applicable to the Salt Lake County Metro Jail and the supervision and

 training of officers, agents, and employees assigned to work at the Salt Lake County Metro Jail.

         Answer to Interrogatory No. 16: Defendant James objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and compound. Defendant James further

 objects to this interrogatory to the extent such information is outside the scope of his personal

 knowledge.

         Without waiving these objections and subject to them, this information is summarized in

 documents Bates Nos. SLCo Ostler 000259-000267 with respect to the Sheriff please see Utah

 Code § 17-22-2 (Sheriff General duties). Please see those documents in accordance with Federal

 Rule of Civil Procedure 33(d).

         INTERROGATORY NO. 17: Describe in detail all evidentiary bases for Defendants’

 denials of the factual assertions in each of the paragraphs of Plaintiffs’ Complaint that were

 denied in their entirety.

         Answer to Interrogatory No. 17: Defendant James objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and compound. Defendant James further

 objects to the extent it calls for information protected by attorney-client privilege and/or attorney

 work-product.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.313 Page 150 of 242




          Without waiving these objections and subject to them, on September 19, 2018, the parties

 agreed that Plaintiffs withdraw this question as each individual denial would constitute a discrete

 subpart under Fed. R. Civ. P. 33 and therefore exceed the number allowed under the Scheduling

 Order.

          INTERROGATORY NO. 18: Describe in detail all disciplinary investigations or

 decisions by anybody, whether or not the investigation ultimately resulted in disciplinary action,

 regarding any of the individually named Defendants.

          Answer to Interrogatory No. 18: Defendant James objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and compound. Defendant James further

 objects to the extent it calls for information protected by attorney-client privilege and/or attorney

 work-product.

          Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.

          INTERROGATORY NO. 19: Describe in detail all requests that were made by any

 person to any of the Defendants, including their employees and agents, for Lisa Marie Ostler

 to receive medical evaluation or assistance.

          Answer to Interrogatory No. 19: Defendant James objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and compound. Defendant James further

 objects to the extent that such information is outside the scope of his knowledge.

          Without waiving these objections and subject to them, please see my response to

 Interrogatory Nos. 2 and 21.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.314 Page 151 of 242




           INTERROGATORY NO. 20: Describe in detail all responses, including

 communications to Lisa Marie Ostler, by Defendants, including their employees and agents, to

 requests for Lisa Marie Ostler to receive medical evaluation or treatment.

           Answer to Interrogatory No. 20: Defendant James objects to this interrogatory as overly

 broad, vague, not proportionate, and unduly burdensome. Defendant James further objects to the

 extent it calls for information outside the scope of his personal knowledge.

           Without waiving these objections and subject to them, please see my response to

 Interrogatory Nos. 2 and 21.

           INTERROGATORY NO. 21: Describe in detail any evidence or facts that support

 Defendants’ Fifth Affirmative Defense that “Lisa Ostler’s own conduct, or that of others,

 illegal and otherwise, and Ms. Ostler’s own contributory negligence and/or affirmative acts,

 directly caused or contributed to Plaintiffs’ alleged injuries.”

           Answer to Interrogatory No. 21: Defendant James objects to this interrogatory as overly

 broad, vague, unduly burdensome, and calls for information that is outside the scope of his

 personal knowledge. Defendant James further objects to the extent this information calls for

 information that is subject to attorney-client privilege and/or attorney work product. Moreover,

 Defendant James objects to the extent that discovery, including fact discovery is not complete.

           Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond..

           INTERROGATORY NO. 22: Describe in detail the exact sequence of events at the

 Salt Lake County Metro Jail from April 29, 2016, until April 2, 2016, involving Lisa Marie

 Ostler.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.315 Page 152 of 242




         Answer to Interrogatory No. 22: Defendant James objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and calls for information that is outside the

 scope of his personal knowledge.

        Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.


         INTERROGATORY NO. 23: Describe in detail the policies and practices

 implemented at the Salt Lake County Metro Jail relating to discharging from confinement

 injured or ill Incarcerated Persons to be taken to a hospital or other medical facility.

        Answer to Interrogatory No. 23: Defendant James objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge.


         Without waving these objections and subject to them, this information is best described

 in the policy and procedures that were provided in Defendants’ initial disclosures and in response

 to Requests for Production of Documents, including supplements thereto, that include those

 policies and procedures in the Salt Lake County Jail Health Services Unit Policies and Procedures.

 Please see those documents in accordance with Federal Rule of Civil Procedure 33(d).

        Respectfully submitted this 1st day of October 2018.


                                               SIM GILL
                                               District Attorney for Salt Lake County

        As to Objections                       /s/ Jacque M. Ramos
                                               JACQUE M. RAMOS
                                               Deputy District Attorney
                                               Attorney for Defendants
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.316 Page 153 of 242




                                        VERIFICATION:

        I, Colby Grey James, in my capacity as a former Jail Nurse at the Salt Lake County Adult

 Detention Center, declare under criminal penalty under the law of Utah that the foregoing

 Answers to the Interrogatories served upon me by Plaintiff are true to the best of my knowledge

 and belief.


                                                       Colby Grey James
                                                     ________________________________
                                                     Colby Grey James
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.317 Page 154 of 242




                                  CERTIFICATE OF SERVICE:

        I hereby certify that a true and correct copy of the foregoing Responses to Plaintiffs’ first

 Set of Interrogatories was SERVED via U.S. Mail, first-class, postage prepaid on this the 1st day

 of October, 2018, to the following:

 Ross C. Anderson
 Law Offices of Rocky Anderson
 The Judge Building
 Eight East Broadway, Suite 450
 Salt Lake City, UT 84111

                                                      /s/ Iris Pittman
                                                      Paralegal
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.318 Page 155 of 242




                              EXHIBIT D-7
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.319 Page 156 of 242




 Sim Gill (USB # 6389)
 DISTRICT ATTORNEY FOR SALT LAKE COUNTY
 Jacque M. Ramos (USB # 10720)
 Deputy District Attorneys
 Salt Lake County District Attorney’s Office
 35 East 500 South
 Salt Lake City, Utah 84111
 Email:jmramos@slco.org
 Telephone: 385.468.7700
 Facsimile: 385.468.7800
 Attorneys for Defendants


                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  CALVIN OSTLER, et al.                       RESPONSES TO PLAINTIFFS’ REQUEST
                                              FOR INTERROGATORIES
                  Plaintiff,
  v.                                          Case No. 2:18-cv-00254-001

  HOLLY PATRICE HARRIS, et al.,
                                              Judge: Bruce S. Jenkins
                Defendants.


        Todd R. Wilcox (“Defendant Wilcox”), pursuant to Federal Rule of Civil Procedure 33,

 respectfully objects to and answers Plaintiffs’ First Set of Interrogatories as follows:

                                     GENERAL OBJECTIONS

 1.     Defendant Wilcox objects generally to Plaintiffs’ First Set of Interrogatories and First

 Set of Requests for Production of Documents to the extent they are overly broad, compound,

 unduly burdensome and purport to impose obligations that differ from or exceed those imposed

 by the Federal Rules of Civil Procedure and the Scheduling Order entered July 17, 2018. In

 providing these responses and answers, Dr. Wilcox gives the wording of Plaintiffs’ requests
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.320 Page 157 of 242




 their normal and plain meaning, and answers and responds in conformity with the Federal

 Rules of Civil Procedure subject to any specific objection(s) that follow(s). Additionally, Dr.

 Wilcox does not waive his right to object to future interrogatories propounded on him for

 exceeding the obligations and number allowed pursuant to the Federal Rules of Civil Procedure

 and Scheduling Order entered July 17, 2018.

 2.     Defendant Wilcox objects generally to Plaintiffs’ First Set of Interrogatories and First

 Set of Requests for Production of Documents to the extent they seek information that is

 protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine or is otherwise privileged, protected or exempted from discovery under Utah or

 federal law.

 3.     Defendant Wilcox objects generally to the Introduction, Instructions, and Definitions

 contained within Plaintiffs’ First Set of Interrogatories and/or First Set of Requests for Production

 of Documents to the extent they purport to impose obligations that differ from or exceed those

 imposed by the Federal Rules of Civil Procedure. In providing these responses and answers, Dr.

 Wilcox gives the wording of Plaintiffs’ requests their normal and plain meaning, and answers

 and responds in conformity with the Federal Rules of Civil Procedure subject to any specific

 objection(s) that follow(s).

 4.     Defendant Wilcox has made reasonable efforts to answer Plaintiffs’ First Set of

 Interrogatories and First Set of Requests for Production of Documents as required by the

 Federal Rules of Civil Procedure; but as discovery is ongoing and the investigation continues,

 he hereby reserves the right to supplement or amend his responses as discovery progresses.

 ...
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.321 Page 158 of 242




                              ANSWERS TO INTERROGATORIES:

         INTERROGATORY NO. 1: Identify all Jail Staff who had any contact or

 communication with Lisa Marie Ostler or who had any role in determining whether medical

 monitoring, diagnosis, evaluation, or treatment would be provided to Lisa Marie Ostler from March

 29, 2016, until her death, including anyone involved, either directly or in a supervisory or

 consulting capacity, in the screening, interviewing, evaluating, diagnosing, monitoring, triaging,

 receiving requests for medical treatment, medical decision-making, providing treatment, and

 choosing to withhold treatment pertaining to Lisa Marie Ostler.

        Answer to Interrogatory No. 1: Defendant Wilcox objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert medical opinions. Dr. Wilcox further objects to the extent it is overbroad and compound.


         Without waving these objections and subject to them, this information is more accurately

 described in the medical and jail records Bates Nos. SLCo Ostler 000001-000258 that were

 provided in Defendants’ initial disclosures and in response to Requests for Production of

 Documents, including supplements thereto. Please see those documents in accordance with

 Federal Rule of Civil Procedure 33(d).

         INTERROGATORY NO. 2: For each person identified in response to Interrogatory No.

 1, describe in detail his or her conduct pertaining to Lisa Marie Ostler, including, but not limited

 to, all failures to act, all information reviewed, all communications made or received, all medical

 decisions made, all documentation created, all treatment provided, all referrals made, all

 monitoring performed, and all duties or responsibilities delegated.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.322 Page 159 of 242




        Answer to Interrogatory No. 2: Defendant Wilcox objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions.


         Without waving these objections and subject to them, this information is more accurately

 described in the medical and jail records Bates Nos. SLCo Ostler 000001-000258 that were

 provided in Defendants’ initial disclosures and in response to Requests for Production of

 Documents, including supplements thereto. Please see those documents in accordance with

 Federal Rule of Civil Procedure 33(d).

         INTERROGATORY NO. 3: Identify all Incarcerated Persons in Unit 8C of the Salt

 Lake County Metro Jail during any of the time in which Lisa Marie Ostler was incarcerated in

 Unit 8C.

         Answer to Interrogatory No. 3: Defendant Wilcox objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge.

        Without waiving these objections and subject to them, I do not possess specific

 information to respond.


        INTERROGATORY NO. 4: Describe in detail the relationship between Salt Lake

 County Metro Jail or Salt Lake County and Wellcon, including, but not limited to, the services

 provided by Wellcon, the manner in which compensation to Wellcon is determined, what types

 of decisions Wellcon is authorized to make, what information is reported by Wellcon, and what

 information is communicated between Salt Lake County Metro Jail and Wellcon pertaining to

 medical treatment.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.323 Page 160 of 242




          Answer to Interrogatory No. 4: Defendant Wilcox objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions.

          Without waving these objections and subject to them, this information is described in the

 contracts publicly available at https://www.slcounty.org/sire/portal.aspx. Please see those

 documents in accordance with Federal Rule of Civil Procedure 33(d).


          INTERROGATORY NO. 5: Identify all communications that occurred from and

 including March 29, 2016, through and including April 2, 2016, between Wellcon and any Jail

 Staff.


          Answer to Interrogatory No. 5: Defendant Wilcox objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and or attorney-

 client privilege. Defendant Wilcox further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate.          Moreover, Defendant Wilcox objects to the

 interrogatory because it calls for the release of information protected from disclosure under

 HIPAA.

          Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.


          INTERROGATORY NO. 6: Describe in detail all changes within the last ten years to

 policies, whether written or unwritten, applicable to the medical diagnosis, evaluation,

 monitoring, and treatment of persons incarcerated at Salt Lake County Metro Jail, including, but
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.324 Page 161 of 242




 not limited to, the Salt Lake County Jail Health Services Unit Policies and Procedures, the Salt

 Lake County Jail Policy Manual, and any other policy, practice, pattern, or custom.


          Answer to Interrogatory No. 6: Defendant Wilcox objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant

 Wilcox further objects to this interrogatory as overly broad, vague, unduly burdensome, and not

 proportionate. Defendant Wilcox further objects to the extent this interrogatory calls for

 information that constitutes subsequent remedial measures.

        Without waiving these objections and subject to them, I do not recall specific policy

 changes to be able to respond to this interrogatory.


        INTERROGATORY NO. 7: Describe in detail each instance of conduct or inaction

 relating to Lisa Marie Ostler by any employee or agent of Salt Lake County, including any person

 associated with Wellcon, Inc., that violated any policy applicable to the Salt Lake County Metro

 Jail, including, but not limited to, the Salt Lake County Jail Policy Manual, Salt Lake County Jail

 Health Services Unit Policies and Procedures, and any other applicable policy, practice, or

 procedure, whether written or unwritten, and identify each policy that was violated.

        Answer to Interrogatory No. 7: Defendant Wilcox objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant Wilcox further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant Wilcox objects to this

 interrogatory because it calls for the release of information protected from disclosure under

 HIPAA.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.325 Page 162 of 242




        Without waving these objections and subject to them, I did not nor am I aware of any

 employee or agent of Salt Lake County that violated any policy applicable to the Salt Lake

 County Metro Jail relating to Ms. Ostler.


        INTERROGATORY NO. 8: Identify all Incarcerated Persons who had a Serious

 Medical Event in the Salt Lake County Metro Jail in the last 10 years, pursuant to an appropriate

 protective order if required, including, but not limited to, Incarcerated Persons who died in

 custody in Salt Lake County Metro Jail, were released from Salt Lake County Metro Jail for

 medical reasons, or were transported from the Salt Lake County Metro Jail to any hospital or

 medical facility.

         Answer to Interrogatory No. 8: Defendant Wilcox objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant Wilcox further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant Wilcox objects to this

 interrogatory because it calls for the release of information protected from disclosure under HIPAA

 irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.

        Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.


        INTERROGATORY NO. 9: For each person identified in response to Interrogatory No.

 8, pursuant to an appropriate protective order if required, describe in detail the Serious Medical

 Event, including, but not limited to, the following, if applicable: the dates on which symptoms

 were reported, to whom the symptoms were reported, what those symptoms were, what
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.326 Page 163 of 242




 diagnoses were made, on what date each diagnosis was made, who made each diagnosis, what

 treatment was provided, when each treatment was provided, who provided each treatment, all

 referrals for medical treatment, all transfers to medical units or medical facilities, the medical

 outcome, and the cause of death.

         Answer to Interrogatory No. 9: Defendant Wilcox objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant Wilcox further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant Wilcox objects to this

 interrogatory because it calls for the release of information protected from disclosure under HIPAA

 irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.

        Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.


        INTERROGATORY NO. 10: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person does not eat one or more meals.

        Answer to Interrogatory No. 10: Defendant Wilcox objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge.


         Without waving these objections and subject to them, this information is best described

 in the policies and procedures that were provided in Defendants’ initial disclosures and in

 response to Requests for Production of Documents, including supplements thereto. Please see

 those documents in accordance with Federal Rule of Civil Procedure 33(d).
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.327 Page 164 of 242




        INTERROGATORY NO. 11: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person requests medical assistance, whether

 formally or informally, whether for herself or for another person.

        Answer to Interrogatory No. 11: Defendant Wilcox objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions.


         Without waving these objections and subject to them, this information is more accurately

 described in the policies and procedures that were provided in Defendants’ initial disclosures and

 in response to Requests for Production of Documents, including supplements thereto. Please see

 those documents in accordance with Federal Rule of Civil Procedure 33(d).

        INTERROGATORY NO. 12: Describe in detail any way in which the conduct of any

 agent of Salt Lake County, including all employees, all officers, all of the individually named

 Defendants, and all persons affiliated with Wellcon, deviated from the practices or policies

 described in response to Interrogatories 10 and 11.

        Answer to Interrogatory No. 12: Defendant Wilcox objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant Wilcox further objects to this interrogatory to the extent it calls for

 information that is protected under the attorney-client privilege and/or constitutes attorney work

 product. Furthermore, Defendant Wilcox objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate.         Moreover, Defendant Wilcox objects to the

 interrogatory because it calls for the release of information protected from disclosure under HIPAA

 irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.328 Page 165 of 242




         Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.

        INTERROGATORY NO. 13: For each instance in the last 10 years in which an

 Incarcerated Person was known to have not eaten for a period that extended for at least three

 consecutive meals, pursuant to an appropriate protective order if required, describe in detail the

 response by Salt Lake County and its agents, officers, and employees, including, but not limited

 to, all medical evaluations performed, all diagnoses made, and all referrals for treatment made.

        Answer to Interrogatory No. 13: Defendant Wilcox objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant

 Wilcox also objects to this interrogatory as overly broad, vague, unduly burdensome, and not

 proportionate. Moreover, Defendant Wilcox objects to the interrogatory because it calls for the

 release of information protected from disclosure under HIPAA irrespective of DUCivR 26-2

 Standard Protective Order and Stays of Depositions.


         Without waving these objections and subject to them, I do not recall or possesses specific

 information to respond.

        INTERROGATORY NO. 14: Describe in detail all training provided to each of the

 individually named Defendants, including, but not limited to, all academic degrees earned, all

 certificates awarded, and all vocational training programs completed at any time and all

 training provided within the last ten years in connection to the individual’s employment.

        Answer to Interrogatory No. 14: Defendant Wilcox objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.329 Page 166 of 242




 Wilcox also objects to this interrogatory as overly broad, vague, not proportionate, unduly

 burdensome, and compound.


         Without waving these objections and subject to them, Defendant Wilcox indicates that he

 obtained the following degrees:

         Bachelor of Science, Duke University, 1988
         Medical Doctorate, Vanderbilt University, 1992
         Masters in Business Administration, University of Utah 1998


         INTERROGATORY NO. 15: Describe in detail the job description for the positions

 held by each of the individually named Defendants for the period of March 29, 2016, to April 2,

 2016, including, but not limited to, the position’s supervisory responsibilities, duties to respond to

 requests for medical treatment, duties to provide medical treatment, duties to make referrals for

 medical treatment, and duties to monitor or evaluate the health and safety of people incarcerated

 at Salt Lake County Metro Jail.

        Answer to Interrogatory No. 15: Defendant Wilcox objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant

 Wilcox also objects to this interrogatory as overly broad, vague, not proportionate, unduly

 burdensome, and compound.


         Without waiving these objections and subject to them, this information is best

 summarized in the individual job descriptions SLCo Ostler 000259-000266 (with respect to the

 Sheriff please see Utah Code § 17-22-2 (Sheriff General duties)) produced as part of Defendants’

 initial disclosures and in response to Requests for Production of Documents, including

 supplements thereto. Additionally, the scope of my duties as better described in the contracts
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.330 Page 167 of 242




 publicly available at https://www.slcounty.org/sire/portal.aspx. Please see those documents in

 accordance with Federal Rule of Civil Procedure 33(d).

         INTERROGATORY NO. 16: Describe in detail the supervisory duties, including

 what persons or entities are responsible for each aspect of the supervision, of the Salt Lake

 County Metro Jail, including, but not limited to, the implementation and establishment of

 policies and procedures applicable to the Salt Lake County Metro Jail and the supervision and

 training of officers, agents, and employees assigned to work at the Salt Lake County Metro Jail.

         Answer to Interrogatory No. 16: Defendant Wilcox objects to this interrogatory as

 overly broad, vague, not proportionate, unduly burdensome, and compound. Defendant Wilcox

 further objects to this interrogatory to the extent such information is outside the scope of his

 personal knowledge.

         Without waiving these objections and subject to them, this information is best

 summarized in the individual job descriptions SLCo Ostler 000259-000266 (with respect to the

 Sheriff please see Utah Code § 17-22-2 (Sheriff General duties)) produced as part of Defendants’

 initial disclosures and in response to Requests for Production of Documents, including

 supplements thereto. Additionally, the scope of my duties, including supervisory duties, are better

 described in the contracts publicly available at https://www.slcounty.org/sire/portal.aspx. Please

 see those documents in accordance with Federal Rule of Civil Procedure 33(d).

         INTERROGATORY NO. 17: Describe in detail all evidentiary bases for Defendants’

 denials of the factual assertions in each of the paragraphs of Plaintiffs’ Complaint that were

 denied in their entirety.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.331 Page 168 of 242




          Answer to Interrogatory No. 17: Defendant Wilcox objects to this interrogatory as

 overly broad, vague, not proportionate, unduly burdensome, and compound. Defendant Wilcox

 further objects to the extent it calls for information protected by attorney-client privilege and/or

 attorney work-product.

          Without waiving these objections and subject to them, on September 19, 2018, the parties

 agreed that Plaintiffs withdraw this question as each individual denial would constitute a discrete

 subpart under Fed. R. Civ. P. 33 and therefore exceed the number allowed under the Scheduling

 Order.

          INTERROGATORY NO. 18: Describe in detail all disciplinary investigations or

 decisions by anybody, whether or not the investigation ultimately resulted in disciplinary action,

 regarding any of the individually named Defendants.

          Answer to Interrogatory No. 18: Defendant Wilcox objects to this interrogatory as

 overly broad, vague, not proportionate, unduly burdensome, and compound. Defendant Wilcox

 further objects to the extent it calls for information protected by attorney-client privilege and/or

 attorney work-product.

          Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.

          INTERROGATORY NO. 19: Describe in detail all requests that were made by any

 person to any of the Defendants, including their employees and agents, for Lisa Marie Ostler

 to receive medical evaluation or assistance.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.332 Page 169 of 242




         Answer to Interrogatory No. 19: Defendant Wilcox objects to this interrogatory as

 overly broad, vague, not proportionate, unduly burdensome, and compound. Defendant Wilcox

 further objects to the extent that such information is outside the scope of his knowledge.

         Without waiving these objections and subject to them, please see my response to

 Interrogatory Nos. 2 and 21.

         INTERROGATORY NO. 20: Describe in detail all responses, including

 communications to Lisa Marie Ostler, by Defendants, including their employees and agents, to

 requests for Lisa Marie Ostler to receive medical evaluation or treatment.

         Answer to Interrogatory No. 20: Defendant Wilcox objects to this interrogatory as

 overly broad, vague, not proportionate, and unduly burdensome. Defendant Wilcox further

 objects to the extent it calls for information outside the scope of his personal knowledge.

         Without waiving these objections and subject to them, please see my response to

 Interrogatory Nos. 2 and 21.

         INTERROGATORY NO. 21: Describe in detail any evidence or facts that support

 Defendants’ Fifth Affirmative Defense that “Lisa Ostler’s own conduct, or that of others,

 illegal and otherwise, and Ms. Ostler’s own contributory negligence and/or affirmative acts,

 directly caused or contributed to Plaintiffs’ alleged injuries.”

         Answer to Interrogatory No. 21: Defendant Wilcox objects to this interrogatory as

 overly broad, vague, unduly burdensome, and calls for information that is outside the scope of his

 personal knowledge. Defendant Wilcox further objects to the extent this information calls for

 information that is subject to attorney-client privilege and/or attorney work product. Moreover,

 Defendant Wilcox objects to the extent that discovery, including fact discovery is not complete.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.333 Page 170 of 242




           Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.

           INTERROGATORY NO. 22: Describe in detail the exact sequence of events at the

 Salt Lake County Metro Jail from April 29, 2016, until April 2, 2016, involving Lisa Marie

 Ostler.

           Answer to Interrogatory No. 22: Defendant Wilcox objects to this interrogatory as

 overly broad, vague, not proportionate, unduly burdensome, and calls for information that is

 outside the scope of his personal knowledge.

           Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.


           INTERROGATORY NO. 23: Describe in detail the policies and practices

 implemented at the Salt Lake County Metro Jail relating to discharging from confinement

 injured or ill Incarcerated Persons to be taken to a hospital or other medical facility.

           Answer to Interrogatory No. 23: Defendant Wilcox objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge.


           Without waving these objections and subject to them, this information is best described

 in the policy and procedures that were provided in Defendants’ initial disclosures and in response

 to Requests for Production of Documents, including supplements thereto, that include those

 policies and procedures in the Salt Lake County Jail Health Services Unit Policies and Procedures.

 Please see those documents in accordance with Federal Rule of Civil Procedure 33(d).
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.334 Page 171 of 242




       Respectfully submitted this 1st day of October 2018.

                                           SIM GILL
                                           District Attorney for Salt Lake County

       As to Objections                    /s/ Jacque M. Ramos
                                           JACQUE M. RAMOS
                                           Deputy District Attorney
                                           Attorney for Defendants
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.335 Page 172 of 242
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.336 Page 173 of 242




                                  CERTIFICATE OF SERVICE:

        I hereby certify that a true and correct copy of the foregoing Responses to Plaintiffs’ first

 Set of Interrogatories was SERVED via U.S. Mail, first-class, postage prepaid on this the 1st day

 of October, 2018, to the following:

 Ross C. Anderson
 Law Offices of Rocky Anderson
 The Judge Building
 Eight East Broadway, Suite 450
 Salt Lake City, UT 84111

                                                      /s/ Iris Pittman
                                                      Paralegal
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.337 Page 174 of 242




                              EXHIBIT D-8
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.338 Page 175 of 242




 Sim Gill (USB # 6389)
 DISTRICT ATTORNEY FOR SALT LAKE COUNTY
 Jacque M. Ramos (USB # 10720)
 Deputy District Attorneys
 Salt Lake County District Attorney’s Office
 35 East 500 South
 Salt Lake City, Utah 84111
 Email:jmramos@slco.org
 Telephone: 385.468.7700
 Facsimile: 385.468.7800
 Attorneys for Defendants


                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  CALVIN OSTLER, et al.                       RESPONSES TO PLAINTIFFS’ REQUEST
                                              FOR INTERROGATORIES
                  Plaintiff,
  v.                                          Case No. 2:18-cv-00254-001

  HOLLY PATRICE HARRIS, et al.,
                                              Judge: Bruce S. Jenkins
                Defendants.


        James Winder (“Defendant Winder”), pursuant to Federal Rule of Civil Procedure 33,

 respectfully objects to and answers Plaintiffs’ First Set of Interrogatories as follows:

                                     GENERAL OBJECTIONS

 1.     Defendant Winder objects generally to Plaintiffs’ First Set of Interrogatories and First

 Set of Requests for Production of Documents to the extent they are overly broad, compound,

 unduly burdensome and purport to impose obligations that differ from or exceed those imposed

 by the Federal Rules of Civil Procedure and the Scheduling Order entered July 17, 2018. In

 providing these responses and answers, Mr. Winder gives the wording of Plaintiffs’ requests
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.339 Page 176 of 242




 their normal and plain meaning, and answers and responds in conformity with the Federal

 Rules of Civil Procedure subject to any specific objection(s) that follow(s). Additionally, Mr.

 Winder does not waive his right to object to future interrogatories propounded on him for

 exceeding the obligations and number allowed pursuant to the Federal Rules of Civil Procedure

 and Scheduling Order entered July 17, 2018.

 2.     Defendant Winder objects generally to Plaintiffs’ First Set of Interrogatories and First

 Set of Requests for Production of Documents to the extent they seek information that is

 protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine or is otherwise privileged, protected or exempted from discovery under Utah or

 federal law.

 3.     Defendant Winder objects generally to the Introduction, Instructions, and Definitions

 contained within Plaintiffs’ First Set of Interrogatories and/or First Set of Requests for Production

 of Documents to the extent they purport to impose obligations that differ from or exceed those

 imposed by the Federal Rules of Civil Procedure. In providing these responses and answers, Mr.

 Winder gives the wording of Plaintiffs’ requests their normal and plain meaning, and answers

 and responds in conformity with the Federal Rules of Civil Procedure subject to any specific

 objection(s) that follow(s).

 4.     Defendant Winder has made reasonable efforts to answer Plaintiffs’ First Set of

 Interrogatories and First Set of Requests for Production of Documents as required by the

 Federal Rules of Civil Procedure; but as discovery is ongoing and the investigation continues,

 he hereby reserves the right to supplement or amend his responses as discovery progresses.

 ...
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.340 Page 177 of 242




                               ANSWERS TO INTERROGATORIES

         INTERROGATORY NO. 1: Identify all Jail Staff who had any contact or

 communication with Lisa Marie Ostler or who had any role in determining whether medical

 monitoring, diagnosis, evaluation, or treatment would be provided to Lisa Marie Ostler from March

 29, 2016, until her death, including anyone involved, either directly or in a supervisory or

 consulting capacity, in the screening, interviewing, evaluating, diagnosing, monitoring, triaging,

 receiving requests for medical treatment, medical decision-making, providing treatment, and

 choosing to withhold treatment pertaining to Lisa Marie Ostler.

        Answer to Interrogatory No. 1: Defendant Winder objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert medical opinions. Mr. Winder further objects to the extent it is overbroad and compound.


         Without waving these objections and subject to them, this information is more accurately

 described in the medical and jail records Bates Nos. SLCo Ostler 000001-000258 that were

 provided in Defendants’ initial disclosures and in response to Requests for Production of

 Documents, including supplements thereto. Please see those documents in accordance with

 Federal Rule of Civil Procedure 33(d).

         INTERROGATORY NO. 2: For each person identified in response to Interrogatory No.

 1, describe in detail his or her conduct pertaining to Lisa Marie Ostler, including, but not limited

 to, all failures to act, all information reviewed, all communications made or received, all medical

 decisions made, all documentation created, all treatment provided, all referrals made, all

 monitoring performed, and all duties or responsibilities delegated.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.341 Page 178 of 242




        Answer to Interrogatory No. 2: Defendant Winder objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions.


         Without waving these objections and subject to them, this information is more accurately

 described in the medical and jail records Bates Nos. SLCo Ostler 000001-000258 that were

 provided in Defendants’ initial disclosures and in response to Requests for Production of

 Documents, including supplements thereto. Please see those documents in accordance with

 Federal Rule of Civil Procedure 33(d).

         INTERROGATORY NO. 3: Identify all Incarcerated Persons in Unit 8C of the Salt

 Lake County Metro Jail during any of the time in which Lisa Marie Ostler was incarcerated in

 Unit 8C.

         Answer to Interrogatory No. 3: Defendant Winder objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge.

         Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.

        INTERROGATORY NO. 4: Describe in detail the relationship between Salt Lake

 County Metro Jail or Salt Lake County and Wellcon, including, but not limited to, the services

 provided by Wellcon, the manner in which compensation to Wellcon is determined, what types

 of decisions Wellcon is authorized to make, what information is reported by Wellcon, and what

 information is communicated between Salt Lake County Metro Jail and Wellcon pertaining to

 medical treatment.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.342 Page 179 of 242




          Answer to Interrogatory No. 4: Defendant Winder objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions.

          Without waving these objections and subject to them, this information is described in the

 contracts publicly available at https://www.slcounty.org/sire/portal.aspx. Please see those

 documents in accordance with Federal Rule of Civil Procedure 33(d).

          INTERROGATORY NO. 5: Identify all communications that occurred from and

 including March 29, 2016, through and including April 2, 2016, between Wellcon and any Jail

 Staff.

          Answer to Interrogatory No. 5: Defendant Winder objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and or attorney-

 client privilege. Defendant Winder further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate.         Moreover, Defendant Winder objects to this

 interrogatory because it calls for the release of information protected from disclosure under

 HIPAA.

          Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.

          INTERROGATORY NO. 6: Describe in detail all changes within the last ten years to

 policies, whether written or unwritten, applicable to the medical diagnosis, evaluation,

 monitoring, and treatment of persons incarcerated at Salt Lake County Metro Jail, including, but

 not limited to, the Salt Lake County Jail Health Services Unit Policies and Procedures, the Salt

 Lake County Jail Policy Manual, and any other policy, practice, pattern, or custom.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.343 Page 180 of 242




          Answer to Interrogatory No. 6: Defendant Winder objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Defendant

 Winder further objects to this interrogatory as overly broad, vague, unduly burdensome, and not

 proportionate. Mr. Winder further objects to the extent this interrogatory calls for information that

 constitutes subsequent remedial measures.

          Without waiving these objections and subject to them, I do not recall specific policy

 changes to be able to respond to this interrogatory. Generally, however, I presently recall changes

 were made during my tenure to the substance abuse withdrawal policies and mental health model.

        INTERROGATORY NO. 7: Describe in detail each instance of conduct or inaction

 relating to Lisa Marie Ostler by any employee or agent of Salt Lake County, including any person

 associated with Wellcon, Inc., that violated any policy applicable to the Salt Lake County Metro

 Jail, including, but not limited to, the Salt Lake County Jail Policy Manual, Salt Lake County Jail

 Health Services Unit Policies and Procedures, and any other applicable policy, practice, or

 procedure, whether written or unwritten, and identify each policy that was violated.

          Answer to Interrogatory No. 7: Defendant Winder objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant Winder further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant Winder objects to this

 interrogatory because it calls for the release of information protected from disclosure under

 HIPAA.

          Without waving these objections and subject to them, I am not aware of information

 responsive to this request nor do I recall or possess specific information to respond.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.344 Page 181 of 242




         INTERROGATORY NO. 8: Identify all Incarcerated Persons who had a Serious

 Medical Event in the Salt Lake County Metro Jail in the last 10 years, pursuant to an appropriate

 protective order if required, including, but not limited to, Incarcerated Persons who died in

 custody in Salt Lake County Metro Jail, were released from Salt Lake County Metro Jail for

 medical reasons, or were transported from the Salt Lake County Metro Jail to any hospital or

 medical facility.

         Answer to Interrogatory No. 8: Defendant Winder objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant Winder further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant Winder objects to this

 interrogatory because it calls for the release of information protected from disclosure under HIPAA

 irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.

         Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.

        INTERROGATORY NO. 9: For each person identified in response to Interrogatory No.

 8, pursuant to an appropriate protective order if required, describe in detail the Serious Medical

 Event, including, but not limited to, the following, if applicable: the dates on which symptoms

 were reported, to whom the symptoms were reported, what those symptoms were, what

 diagnoses were made, on what date each diagnosis was made, who made each diagnosis, what

 treatment was provided, when each treatment was provided, who provided each treatment, all

 referrals for medical treatment, all transfers to medical units or medical facilities, the medical

 outcome, and the cause of death.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.345 Page 182 of 242




         Answer to Interrogatory No. 9: Defendant Winder objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Defendant Winder further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant Winder objects to the

 interrogatory because it calls for the release of information protected from disclosure under HIPAA

 irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.

         Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.

         INTERROGATORY NO. 10: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person does not eat one or more meals.

        Answer to Interrogatory No. 10: Defendant Winder objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge.


         Without waving these objections and subject to them, this information is best described

 in the policies and procedures that were provided in Defendants’ initial disclosures and in

 response to Requests for Production of Documents, including supplements thereto. Please see

 those documents in accordance with Federal Rule of Civil Procedure 33(d).

        INTERROGATORY NO. 11: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person requests medical assistance, whether

 formally or informally, whether for herself or for another person.

        Answer to Interrogatory No. 11: Defendant Winder objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.346 Page 183 of 242




         Without waving these objections and subject to them, this information is more accurately

 described in the policies and procedures that were provided in Defendants’ initial disclosures and

 in response to Requests for Production of Documents, including supplements thereto. Please see

 those documents in accordance with Federal Rule of Civil Procedure 33(d).

        INTERROGATORY NO. 12: Describe in detail any way in which the conduct of any

 agent of Salt Lake County, including all employees, all officers, all of the individually named

 Defendants, and all persons affiliated with Wellcon, deviated from the practices or policies

 described in response to Interrogatories 10 and 11.

        Answer to Interrogatory No. 12: Defendant Winder objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge and calls for

 expert opinions. Mr. Winder further objects to this interrogatory to the extent it calls for

 information that is protected under the attorney-client privilege and/or constitutes attorney work

 product. Furthermore, Mr. Winder objects to this interrogatory as overly broad, vague, unduly

 burdensome, and not proportionate. Moreover, Mr. Winder objects to this interrogatory because it

 calls for the release of information protected from disclosure under HIPAA irrespective of DUCivR

 26-2 Standard Protective Order and Stays of Depositions.


         Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.

        INTERROGATORY NO. 13: For each instance in the last 10 years in which an

 Incarcerated Person was known to have not eaten for a period that extended for at least three

 consecutive meals, pursuant to an appropriate protective order if required, describe in detail the
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.347 Page 184 of 242




 response by Salt Lake County and its agents, officers, and employees, including, but not limited

 to, all medical evaluations performed, all diagnoses made, and all referrals for treatment made.

        Answer to Interrogatory No. 13: Defendant Winder objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Mr. Winder also

 objects to this interrogatory as overly broad, vague, unduly burdensome, and not proportionate.

 Moreover, Mr. Winder objects to this interrogatory because it calls for the release of information

 protected from disclosure under HIPAA irrespective of DUCivR 26-2 Standard Protective Order

 and Stays of Depositions.


         Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.

        INTERROGATORY NO. 14: Describe in detail all training provided to each of the

 individually named Defendants, including, but not limited to, all academic degrees earned, all

 certificates awarded, and all vocational training programs completed at any time and all

 training provided within the last ten years in connection to the individual’s employment.

        Answer to Interrogatory No. 14: Defendant Winder objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Mr. Winder also

 objects to this interrogatory as overly broad, vague, not proportionate, unduly burdensome, and

 compound.


         Without waving these objections and subject to them, I do not hold a degree in higher

 education, however I did attend some college. I have participated in various mandatory and elective

 training opportunities locally and internationally over my career, but I have not kept a list of those
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.348 Page 185 of 242




 to refer to and provide a specific response. The Sheriff’s Office should have a record of my

 attendance. I also recall participating in the FBI Executive Institute training. I do not know specific

 information about other defendants to respond.

         INTERROGATORY NO. 15: Describe in detail the job description for the positions

 held by each of the individually named Defendants for the period of March 29, 2016, to April 2,

 2016, including, but not limited to, the position’s supervisory responsibilities, duties to respond to

 requests for medical treatment, duties to provide medical treatment, duties to make referrals for

 medical treatment, and duties to monitor or evaluate the health and safety of people incarcerated

 at Salt Lake County Metro Jail.

        Answer to Interrogatory No. 15: Defendant Winder objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge. Mr. Winder also

 objects to this interrogatory as overly broad, vague, not proportionate, unduly burdensome, and

 compound.


         Without waiving these objections and subject to them, this information is best

 summarized in the individual job descriptions Bates Nos. SLCo Ostler 000259-000266 with

 respect to the Sheriff please see Utah Code § 17-22-2 (Sheriff General duties) produced as part of

 Defendants’ initial disclosures and in response to Requests for Production of Documents,

 including supplements thereto. Please see those documents in accordance with Federal Rule of

 Civil Procedure 33(d).

         INTERROGATORY NO. 16: Describe in detail the supervisory duties, including

 what persons or entities are responsible for each aspect of the supervision, of the Salt Lake

 County Metro Jail, including, but not limited to, the implementation and establishment of
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.349 Page 186 of 242




 policies and procedures applicable to the Salt Lake County Metro Jail and the supervision and

 training of officers, agents, and employees assigned to work at the Salt Lake County Metro Jail.

            Answer to Interrogatory No. 16: Mr. Winder objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and compound.

            Without waiving these objections and subject to them, this information is summarized in

 documents Bates Nos. SLCo Ostler 000259-000267 with respect to the Sheriff please see Utah

 Code § 17-22-2 (Sheriff General duties). Generally, as Sheriff for Salt Lake County, I managed

 the Salt Lake County Sheriff’s Office and the Unified Police. Duties also included budgetary

 responsibilities, assisting in formulating policies and procedures, personnel management issues

 (state and county) and the general enhancement of criminal justice.

            INTERROGATORY NO. 17: Describe in detail all evidentiary bases for Defendants’

 denials of the factual assertions in each of the paragraphs of Plaintiffs’ Complaint that were

 denied in their entirety.

            Answer to Interrogatory No. 17: Mr. Winder objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and compound. Mr. Winder further objects

 to the extent it calls for information protected by attorney-client privilege and/or attorney work-

 product.

            Without waiving these objections and subject to them, on September 19, 2018, the parties

 agreed that Plaintiffs withdraw this question as each individual denial would constitute a discrete

 subpart under Fed. R. Civ. P. 33 and therefore exceed the number allowed under the Scheduling

 Order.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.350 Page 187 of 242




            INTERROGATORY NO. 18: Describe in detail all disciplinary investigations or

 decisions by anybody, whether or not the investigation ultimately resulted in disciplinary action,

 regarding any of the individually named Defendants.

            Answer to Interrogatory No. 18: Mr. Winder objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and compound. Mr. Winder further objects

 to the extent it calls for information protected by attorney-client privilege and/or attorney work-

 product.

            Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.

            INTERROGATORY NO. 19: Describe in detail all requests that were made by any

 person to any of the Defendants, including their employees and agents, for Lisa Marie Ostler

 to receive medical evaluation or assistance.

            Answer to Interrogatory No. 19: Mr. Winder objects to this interrogatory as overly

 broad, vague, not proportionate, and unduly burdensome.

            Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.

            INTERROGATORY NO. 20: Describe in detail all responses, including

 communications to Lisa Marie Ostler, by Defendants, including their employees and agents, to

 requests for Lisa Marie Ostler to receive medical evaluation or treatment.

            Answer to Interrogatory No. 20: Mr. Winder objects to this interrogatory as overly

 broad, vague, not proportionate, and unduly burdensome. Mr. Winder further objects to the extent

 it calls for information outside the scope of personal knowledge.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.351 Page 188 of 242




           Without waiving these objections and subject to them, I do not recall specific information

 to respond.

           INTERROGATORY NO. 21: Describe in detail any evidence or facts that support

 Defendants’ Fifth Affirmative Defense that “Lisa Ostler’s own conduct, or that of others,

 illegal and otherwise, and Ms. Ostler’s own contributory negligence and/or affirmative acts,

 directly caused or contributed to Plaintiffs’ alleged injuries.”

           Answer to Interrogatory No. 21: Mr. Winder objects to this interrogatory as overly

 broad, vague, unduly burdensome, and calls for information that is outside the scope of his

 personal knowledge. Mr. Winder further objects to the extent this information calls for

 information that is subject to attorney-client privilege and/or attorney work product. Moreover,

 Mr. Winder objects to the extent that discovery, including fact discovery is not complete.

           Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.

           INTERROGATORY NO. 22: Describe in detail the exact sequence of events at the

 Salt Lake County Metro Jail from April 29, 2016, until April 2, 2016, involving Lisa Marie

 Ostler.

           Answer to Interrogatory No. 22: Mr. Winder objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and calls for information that is outside the

 scope of his personal knowledge.

           Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.352 Page 189 of 242




         INTERROGATORY NO. 23: Describe in detail the policies and practices

 implemented at the Salt Lake County Metro Jail relating to discharging from confinement

 injured or ill Incarcerated Persons to be taken to a hospital or other medical facility.

        Answer to Interrogatory No. 23: Defendant Winder objects to this interrogatory to the

 extent it calls for information that is outside the scope of his personal knowledge.


         Without waving these objections and subject to them, this information is best described

 in the policy and procedures that were provided in Defendants’ initial disclosures and in response

 to Requests for Production of Documents, including supplements thereto, that include those

 policies and procedures in the Salt Lake County Jail Health Services Unit Policies and Procedures.

 Please see those documents in accordance with Federal Rule of Civil Procedure 33(d).

        Respectfully submitted this 1st day of October 2018.


                                               SIM GILL
                                               District Attorney for Salt Lake County

        As to Objections                       /s/ Jacque M. Ramos
                                               JACQUE M. RAMOS
                                               Deputy District Attorney
                                               Attorney for Defendants
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.353 Page 190 of 242
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.354 Page 191 of 242




                                  CERTIFICATE OF SERVICE:

        I hereby certify that a true and correct copy of the foregoing Responses to Plaintiffs’ first

 Set of Interrogatories was SERVED via U.S. Mail, first-class, postage prepaid on this the 1st day

 of October, 2018, to the following:

 Ross C. Anderson
 Law Offices of Rocky Anderson
 The Judge Building
 Eight East Broadway, Suite 450
 Salt Lake City, UT 84111

                                                      /s/ Iris Pittman
                                                      Paralegal
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.355 Page 192 of 242




                              EXHIBIT D-9
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.356 Page 193 of 242




 Sim Gill (USB # 6389)
 DISTRICT ATTORNEY FOR SALT LAKE COUNTY
 Jacque M. Ramos (USB # 10720)
 Deputy District Attorneys
 Salt Lake County District Attorney’s Office
 35 East 500 South
 Salt Lake City, Utah 84111
 Email:jmramos@slco.org
 Telephone: 385.468.7700
 Facsimile: 385.468.7800
 Attorneys for Defendants


                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  CALVIN OSTLER, et al.                       RESPONSES TO PLAINTIFFS’ REQUEST
                                              FOR INTERROGATORIES
                  Plaintiff,
  v.                                          Case No. 2:18-cv-00254-001

  HOLLY PATRICE HARRIS, et al.,
                                              Judge: Bruce S. Jenkins
                Defendants.


        Pamela Lofgreen (“Defendant Lofgreen”), pursuant to Federal Rule of Civil Procedure

 33, respectfully objects to and answers Plaintiffs’ First Set of Interrogatories as follows:

                                     GENERAL OBJECTIONS

 1.     Defendant Lofgreen objects generally to Plaintiffs’ First Set of Interrogatories and First

 Set of Requests for Production of Documents to the extent they are overly broad, compound,

 unduly burdensome and purport to impose obligations that differ from or exceed those imposed

 by the Federal Rules of Civil Procedure and the Scheduling Order entered July 17, 2018. In

 providing these responses and answers, Ms. Lofgreen gives the wording of Plaintiffs’ requests
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.357 Page 194 of 242




 their normal and plain meaning, and answers and responds in conformity with the Federal

 Rules of Civil Procedure subject to any specific objection(s) that follow(s). Additionally, Ms.

 Lofgreen does not waive her right to object to future interrogatories propounded on her for

 exceeding the obligations and number allowed pursuant to the Federal Rules of Civil Procedure

 and Scheduling Order entered July 17, 2018.

 2.     Defendant Lofgreen objects generally to Plaintiffs’ First Set of Interrogatories and

 First Set of Requests for Production of Documents to the extent they seek information that is

 protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine or is otherwise privileged, protected or exempted from discovery under Utah or

 federal law.

 3.     Defendant Lofgreen objects generally to the Introduction, Instructions, and Definitions

 contained within Plaintiffs’ First Set of Interrogatories and/or First Set of Requests for Production

 of Documents to the extent they purport to impose obligations that differ from or exceed those

 imposed by the Federal Rules of Civil Procedure. In providing these responses and answers, Ms.

 Lofgreen gives the wording of Plaintiffs’ requests their normal and plain meaning, and answers

 and responds in conformity with the Federal Rules of Civil Procedure subject to any specific

 objection(s) that follow(s).

 4.     Defendant Lofgreen has made reasonable efforts to answer Plaintiffs’ First Set of

 Interrogatories and First Set of Requests for Production of Documents as required by the

 Federal Rules of Civil Procedure; but as discovery is ongoing and the investigation continues,

 she hereby reserves the right to supplement or amend her responses as discovery progresses.

 ...
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.358 Page 195 of 242




                               ANSWERS TO INTERROGATORIES

         INTERROGATORY NO. 1: Identify all Jail Staff who had any contact or

 communication with Lisa Marie Ostler or who had any role in determining whether medical

 monitoring, diagnosis, evaluation, or treatment would be provided to Lisa Marie Ostler from March

 29, 2016, until her death, including anyone involved, either directly or in a supervisory or

 consulting capacity, in the screening, interviewing, evaluating, diagnosing, monitoring, triaging,

 receiving requests for medical treatment, medical decision-making, providing treatment, and

 choosing to withhold treatment pertaining to Lisa Marie Ostler.

        Answer to Interrogatory No. 1: Defendant Lofgreen objects to this interrogatory to the

 extent it calls for information that is outside the scope of her personal knowledge and calls for

 expert medical opinions. Ms. Lofgreen further objects to the extent it is overbroad and compound.


         Without waving these objections and subject to them, this information is more accurately

 described in the medical and jail records Bates Nos. SCLo Ostler 000001-258 that were provided

 in Defendants’ initial disclosures and in response to Requests for Production of Documents,

 including supplements thereto. Please see those documents in accordance with Federal Rule of

 Civil Procedure 33(d).

         INTERROGATORY NO. 2: For each person identified in response to Interrogatory No.

 1, describe in detail his or her conduct pertaining to Lisa Marie Ostler, including, but not limited

 to, all failures to act, all information reviewed, all communications made or received, all medical

 decisions made, all documentation created, all treatment provided, all referrals made, all

 monitoring performed, and all duties or responsibilities delegated.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.359 Page 196 of 242




        Answer to Interrogatory No. 2: Defendant Lofgreen objects to this interrogatory to the

 extent it calls for information that is outside the scope of her personal knowledge and calls for

 expert opinions.


         Without waving these objections and subject to them, this information is more accurately

 described in the medical and jail records Bates Nos. SCLo Ostler 000001-258 that were provided

 in Defendants’ initial disclosures and in response to Requests for Production of Documents,

 including supplements thereto. Please see those documents in accordance with Federal Rule of

 Civil Procedure 33(d).

         INTERROGATORY NO. 3: Identify all Incarcerated Persons in Unit 8C of the Salt

 Lake County Metro Jail during any of the time in which Lisa Marie Ostler was incarcerated in

 Unit 8C.

         Answer to Interrogatory No. 3: Defendant Lofgreen objects to this interrogatory to the

 extent it calls for information that is outside the scope of her personal knowledge.

         Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.

        INTERROGATORY NO. 4: Describe in detail the relationship between Salt Lake

 County Metro Jail or Salt Lake County and Wellcon, including, but not limited to, the services

 provided by Wellcon, the manner in which compensation to Wellcon is determined, what types

 of decisions Wellcon is authorized to make, what information is reported by Wellcon, and what

 information is communicated between Salt Lake County Metro Jail and Wellcon pertaining to

 medical treatment.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.360 Page 197 of 242




          Answer to Interrogatory No. 4: Defendant Lofgreen objects to this interrogatory to the

 extent it calls for information that is outside the scope of her personal knowledge and calls for

 expert opinions.

          Without waving these objections and subject to them, this information is described in the

 contracts publicly available at https://www.slcounty.org/sire/portal.aspx. Please see those

 documents in accordance with Federal Rule of Civil Procedure 33(d).

          INTERROGATORY NO. 5: Identify all communications that occurred from and

 including March 29, 2016, through and including April 2, 2016, between Wellcon and any Jail

 Staff.

          Answer to Interrogatory No. 5: Defendant Lofgreen objects to this interrogatory to the

 extent it calls for information that is outside the scope of her personal knowledge and or attorney-

 client privilege. Defendant Lofgreen further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate.        Moreover, Defendant Lofgreen objects to the

 interrogatory because it calls for the release of information protected from disclosure under

 HIPAA.

          Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.

          INTERROGATORY NO. 6: Describe in detail all changes within the last ten years to

 policies, whether written or unwritten, applicable to the medical diagnosis, evaluation,

 monitoring, and treatment of persons incarcerated at Salt Lake County Metro Jail, including, but

 not limited to, the Salt Lake County Jail Health Services Unit Policies and Procedures, the Salt

 Lake County Jail Policy Manual, and any other policy, practice, pattern, or custom.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.361 Page 198 of 242




          Answer to Interrogatory No. 6: Defendant Lofgreen objects to this interrogatory to the

 extent it calls for information that is outside the scope of her personal knowledge. Defendant

 Lofgreen further objects to this interrogatory as overly broad, vague, unduly burdensome, and not

 proportionate. Ms. Lofgreen further objects to the extent this interrogatory calls for information

 that constitutes subsequent remedial measures.

          Without waiving these objections and subject to them, I do not recall specific policy

 changes to be able to respond to this interrogatory. Generally, however, I recall the Jail did make

 a significant change during my tenure to the mental health model where the for-profit contracted

 services were terminated and the service was shifted to in-house/county staff to ensure better

 communication and care for the prisoner population.

        INTERROGATORY NO. 7: Describe in detail each instance of conduct or inaction

 relating to Lisa Marie Ostler by any employee or agent of Salt Lake County, including any person

 associated with Wellcon, Inc., that violated any policy applicable to the Salt Lake County Metro

 Jail, including, but not limited to, the Salt Lake County Jail Policy Manual, Salt Lake County Jail

 Health Services Unit Policies and Procedures, and any other applicable policy, practice, or

 procedure, whether written or unwritten, and identify each policy that was violated.

          Answer to Interrogatory No. 7: Defendant Lofgreen objects to this interrogatory to the

 extent it calls for information that is outside the scope of her personal knowledge and calls for

 expert opinions. Defendant Lofgreen further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant Lofgreen objects to the

 interrogatory because it calls for the release of information protected from disclosure under

 HIPAA.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.362 Page 199 of 242




         Without waving these objections and subject to them, I am not aware of information

 responsive to this request nor do I recall or possess specific information to respond.

         INTERROGATORY NO. 8: Identify all Incarcerated Persons who had a Serious

 Medical Event in the Salt Lake County Metro Jail in the last 10 years, pursuant to an appropriate

 protective order if required, including, but not limited to, Incarcerated Persons who died in

 custody in Salt Lake County Metro Jail, were released from Salt Lake County Metro Jail for

 medical reasons, or were transported from the Salt Lake County Metro Jail to any hospital or

 medical facility.

         Answer to Interrogatory No. 8: Defendant Lofgreen objects to this interrogatory to the

 extent it calls for information that is outside the scope of her personal knowledge and calls for

 expert opinions. Defendant Lofgreen further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant Lofgreen objects to the

 interrogatory because it calls for the release of information protected from disclosure under HIPAA

 irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.

         Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.

        INTERROGATORY NO. 9: For each person identified in response to Interrogatory No.

 8, pursuant to an appropriate protective order if required, describe in detail the Serious Medical

 Event, including, but not limited to, the following, if applicable: the dates on which symptoms

 were reported, to whom the symptoms were reported, what those symptoms were, what

 diagnoses were made, on what date each diagnosis was made, who made each diagnosis, what

 treatment was provided, when each treatment was provided, who provided each treatment, all
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.363 Page 200 of 242




 referrals for medical treatment, all transfers to medical units or medical facilities, the medical

 outcome, and the cause of death.

         Answer to Interrogatory No. 9: Defendant Lofgreen objects to this interrogatory to the

 extent it calls for information that is outside the scope of her personal knowledge and calls for

 expert opinions. Defendant Lofgreen further objects to this interrogatory as overly broad, vague,

 unduly burdensome, and not proportionate. Moreover, Defendant Lofgreen objects to the

 interrogatory because it calls for the release of information protected from disclosure under HIPAA

 irrespective of DUCivR 26-2 Standard Protective Order and Stays of Depositions.

         Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.

         INTERROGATORY NO. 10: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person does not eat one or more meals.

        Answer to Interrogatory No. 10: Defendant Lofgreen objects to this interrogatory to the

 extent it calls for information that is outside the scope of her personal knowledge.


         Without waving these objections and subject to them, this information is best described

 in the policies and procedures that were provided in Defendants’ initial disclosures and in

 response to Requests for Production of Documents, including supplements thereto. Please see

 those documents in accordance with Federal Rule of Civil Procedure 33(d). Additionally,

 generally, I recall that an attending officer would document a meal refusal on the shift log. I recall

 that the Jail did create a process and written policy on forced feeding/hydration but I do not recall

 the specific language.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.364 Page 201 of 242




        INTERROGATORY NO. 11: Describe in detail the practices and policies of the Salt

 Lake County Metro Jail when an Incarcerated Person requests medical assistance, whether

 formally or informally, whether for herself or for another person.

        Answer to Interrogatory No. 11: Defendant Lofgreen objects to this interrogatory to the

 extent it calls for information that is outside the scope of her personal knowledge and calls for

 expert opinions.


         Without waving these objections and subject to them, this information is more accurately

 described in the policies and procedures that were provided in Defendants’ initial disclosures and

 in response to Requests for Production of Documents, including supplements thereto. Please see

 those documents in accordance with Federal Rule of Civil Procedure 33(d). Additionally,

 generally, I recall if a prisoner requires or desires medical attention they submit a medical request

 form. The forms are reviewed by nurses and triaged during unit visits, either providing immediate

 assistance or making arrangements for an appointment with medical staff depending on the specific

 need. If a prisoner expresses or is observed to be experiencing an exigent health situation the

 attending staff member will notify the medical unit for an emergency response. This also applies

 to situations when reported by a third party.

        INTERROGATORY NO. 12: Describe in detail any way in which the conduct of any

 agent of Salt Lake County, including all employees, all officers, all of the individually named

 Defendants, and all persons affiliated with Wellcon, deviated from the practices or policies

 described in response to Interrogatories 10 and 11.

        Answer to Interrogatory No. 12: Defendant Lofgreen objects to this interrogatory to the

 extent it calls for information that is outside the scope of her personal knowledge and calls for
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.365 Page 202 of 242




 expert opinions. Ms. Lofgreen further objects to this interrogatory to the extent it calls for

 information that is protected under the attorney-client privilege and/or constitutes attorney work

 product. Furthermore, Ms. Lofgreen objects to this interrogatory as overly broad, vague, unduly

 burdensome, and not proportionate. Moreover, Ms. Lofgreen objects to the interrogatory because

 it calls for the release of information protected from disclosure under HIPAA irrespective of

 DUCivR 26-2 Standard Protective Order and Stays of Depositions.


         Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.

        INTERROGATORY NO. 13: For each instance in the last 10 years in which an

 Incarcerated Person was known to have not eaten for a period that extended for at least three

 consecutive meals, pursuant to an appropriate protective order if required, describe in detail the

 response by Salt Lake County and its agents, officers, and employees, including, but not limited

 to, all medical evaluations performed, all diagnoses made, and all referrals for treatment made.

        Answer to Interrogatory No. 13: Defendant Lofgreen objects to this interrogatory to the

 extent it calls for information that is outside the scope of her personal knowledge. Ms. Lofgreen

 also objects to this interrogatory as overly broad, vague, unduly burdensome, and not proportionate.

 Moreover, Ms. Lofgreen objects to the interrogatory because it calls for the release of information

 protected from disclosure under HIPAA irrespective of DUCivR 26-2 Standard Protective Order

 and Stays of Depositions.


         Without waving these objections and subject to them, I do not recall or possess specific

 information to respond.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.366 Page 203 of 242




        INTERROGATORY NO. 14: Describe in detail all training provided to each of the

 individually named Defendants, including, but not limited to, all academic degrees earned, all

 certificates awarded, and all vocational training programs completed at any time and all

 training provided within the last ten years in connection to the individual’s employment.

        Answer to Interrogatory No. 14: Defendant Lofgreen objects to this interrogatory to the

 extent it calls for information that is outside the scope of her personal knowledge. Ms. Lofgreen

 also objects to this interrogatory as overly broad, vague, not proportionate, unduly burdensome,

 and compound.


         Without waving these objections and subject to them, I do not hold a degree in higher

 education. Other than my POST (SFO/BCO) certifications, I did participate in various mandatory

 and elective training opportunities over my career, but I have not kept a list of those to refer to and

 provide a specific response. The Sheriff’s Office should have a record of my attendance. I do not

 know specific information about other defendants to respond.

         INTERROGATORY NO. 15: Describe in detail the job description for the positions

 held by each of the individually named Defendants for the period of March 29, 2016, to April 2,

 2016, including, but not limited to, the position’s supervisory responsibilities, duties to respond to

 requests for medical treatment, duties to provide medical treatment, duties to make referrals for

 medical treatment, and duties to monitor or evaluate the health and safety of people incarcerated

 at Salt Lake County Metro Jail.

        Answer to Interrogatory No. 15: Defendant Lofgreen objects to this interrogatory to the

 extent it calls for information that is outside the scope of her personal knowledge. Ms. Lofgreen
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.367 Page 204 of 242




 also objects to this interrogatory as overly broad, vague, not proportionate, unduly burdensome,

 and compound.


         Without waiving these objections and subject to them, this information is best

 summarized in the individual job descriptions Bates Nos. SLCo Ostler 000259-000266 with

 respect to the Sheriff see Utah Code § 17-22-2 (Sheriff General duties) produced as part of

 Defendants’ initial disclosures and in response to Requests for Production of Documents,

 including supplements thereto. Please see those documents in accordance with Federal Rule of

 Civil Procedure 33(d).

         INTERROGATORY NO. 16: Describe in detail the supervisory duties, including

 what persons or entities are responsible for each aspect of the supervision, of the Salt Lake

 County Metro Jail, including, but not limited to, the implementation and establishment of

 policies and procedures applicable to the Salt Lake County Metro Jail and the supervision and

 training of officers, agents, and employees assigned to work at the Salt Lake County Metro Jail.

         Answer to Interrogatory No. 16: Ms. Lofgreen objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and compound.

         Without waiving these objections and subject to them, this information is summarized in

 documents Bates Nos. SLCo Ostler 000259-000267 with respect to the Sheriff see Utah Code §

 17-22-2 (Sheriff General duties). Please see those documents in accordance with Federal Rule of

 Civil Procedure 33(d). Additionally, generally, The Jail Policy Advisory Committee (JPAC)

 consists of members of the Corrections Bureau and the District Attorney’s Office. These members

 under direction and of a committee chair (lieutenant) systematically review existing policies for

 necessary changes and puts forth language for new policy creation. The committee members
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.368 Page 205 of 242




 facilitate a review and comment process through their respective chains of command and return

 the product to the committee. Once a product is complete, the committee chair has each division

 commander sign off on the policy with any comments prior to being submitted to the bureau chief

 for final approval and distribution.

         Training of jail personnel is managed by the Training Unit under the direction of a

 Division Commander. Training academies for new officers are facilitated by internal training staff

 and external partners under the authority of and following established curriculum and testing

 standards of Utah POST.

         Corrections Training Officer (CTO) Program is an in-house field training that begins once

 an officer has successfully graduated from the academy and is immersed in department specific,

 hands-on training under the supervision of another specially trained and seasoned officer and

 program supervisors. The trainee is not allowed to complete the program until they have

 demonstrated competence in all objectives.

         Annual training in-service training curriculum is created by the Training Unit and

 submitted through the chain of command for final approval by the Sheriff and/or his designee.

 When possible, the individual courses are pre-screened by the division commanders and

 administration. Minimum number of training hours for sworn personnel is 40 and records are

 provided to POST annually to ensure certifications are maintained.

         INTERROGATORY NO. 17: Describe in detail all evidentiary bases for Defendants’

 denials of the factual assertions in each of the paragraphs of Plaintiffs’ Complaint that were

 denied in their entirety.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.369 Page 206 of 242




          Answer to Interrogatory No. 17: Ms. Lofgreen objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and compound. Ms. Lofgreen further

 objects to the extent it calls for information protected by attorney-client privilege and/or attorney

 work-product.

          Without waiving these objections and subject to them, on September 19, 2018, the parties

 agreed that Plaintiffs withdraw this question as each individual denial would constitute a discrete

 subpart under Fed. R. Civ. P. 33 and therefore exceed the number allowed under the Scheduling

 Order.

          INTERROGATORY NO. 18: Describe in detail all disciplinary investigations or

 decisions by anybody, whether or not the investigation ultimately resulted in disciplinary action,

 regarding any of the individually named Defendants.

          Answer to Interrogatory No. 18: Ms. Lofgreen objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and compound. Ms. Lofgreen further

 objects to the extent it calls for information protected by attorney-client privilege and/or attorney

 work-product.

          Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.

          INTERROGATORY NO. 19: Describe in detail all requests that were made by any

 person to any of the Defendants, including their employees and agents, for Lisa Marie Ostler

 to receive medical evaluation or assistance.

          Answer to Interrogatory No. 19: Ms. Lofgreen objects to this interrogatory as overly

 broad, vague, not proportionate, and unduly burdensome.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.370 Page 207 of 242




         Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.

         INTERROGATORY NO. 20: Describe in detail all responses, including

 communications to Lisa Marie Ostler, by Defendants, including their employees and agents, to

 requests for Lisa Marie Ostler to receive medical evaluation or treatment.

         Answer to Interrogatory No. 20: Ms. Lofgreen objects to this interrogatory as overly

 broad, vague, not proportionate, and unduly burdensome. Ms. Lofgreen further objects to the

 extent it calls for information outside the scope of personal knowledge.

         Without waiving these objections and subject to them, I do not recall specific information

 to respond.

         INTERROGATORY NO. 21: Describe in detail any evidence or facts that support

 Defendants’ Fifth Affirmative Defense that “Lisa Ostler’s own conduct, or that of others,

 illegal and otherwise, and Ms. Ostler’s own contributory negligence and/or affirmative acts,

 directly caused or contributed to Plaintiffs’ alleged injuries.”

         Answer to Interrogatory No. 21: Ms. Lofgreen objects to this interrogatory as overly

 broad, vague, unduly burdensome, and calls for information that is outside the scope of her

 personal knowledge. Ms. Lofgreen further objects to the extent this information calls for

 information that is subject to attorney-client privilege and/or attorney work product. Moreover,

 Ms. Lofgreen objects to the extent that discovery, including fact discovery is not complete.

         Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.371 Page 208 of 242




           INTERROGATORY NO. 22: Describe in detail the exact sequence of events at the

 Salt Lake County Metro Jail from April 29, 2016, until April 2, 2016, involving Lisa Marie

 Ostler.

           Answer to Interrogatory No. 22: Ms. Lofgreen objects to this interrogatory as overly

 broad, vague, not proportionate, unduly burdensome, and calls for information that is outside the

 scope of her personal knowledge.

           Without waiving these objections and subject to them, I do not recall or possess specific

 information to respond.

           INTERROGATORY NO. 23: Describe in detail the policies and practices

 implemented at the Salt Lake County Metro Jail relating to discharging from confinement

 injured or ill Incarcerated Persons to be taken to a hospital or other medical facility.

           Answer to Interrogatory No. 23: Defendant Lofgreen objects to this interrogatory to the

 extent it calls for information that is outside the scope of her personal knowledge.


           Without waving these objections and subject to them, this information is best described

 in the policy and procedures that were provided in Defendants’ initial disclosures and in response

 to Requests for Production of Documents, including supplements thereto, that include those

 policies and procedures in the Salt Lake County Jail Health Services Unit Policies and Procedures.

 Please see those documents in accordance with Federal Rule of Civil Procedure 33(d).

           Generally, I recall that if a prisoner experiences a medical condition or emergency that

 requires care or treatment that exceeds the Jail’s ability to address, Health Services staff will make

 arrangements/orders for their transfer to a local facility. The transfer could be pre-scheduled such

 as an external appointment for dialysis or for an unplanned medical event. In most instances these
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.372 Page 209 of 242




 visits are temporary with the prisoner returning to the jail facility when the hospital or other

 treatment facility releases the prisoner from their care. Continuity of care is coordinated between

 the jail medical staff and the external provider.

        Respectfully submitted this 1st day of October 2018.


                                                SIM GILL
                                                District Attorney for Salt Lake County

        As to Objections                        /s/ Jacque M. Ramos
                                                JACQUE M. RAMOS
                                                Deputy District Attorney
                                                Attorney for Defendants
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.373 Page 210 of 242
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.374 Page 211 of 242




                                  CERTIFICATE OF SERVICE:

        I hereby certify that a true and correct copy of the foregoing Responses to Plaintiffs’ first

 Set of Interrogatories was SERVED via U.S. Mail, first-class, postage prepaid on this the 1st day

 of October, 2018, to the following:

 Ross C. Anderson
 Law Offices of Rocky Anderson
 The Judge Building
 Eight East Broadway, Suite 450
 Salt Lake City, UT 84111

                                                      /s/ Iris Pittman
                                                      Paralegal
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.375 Page 212 of 242




                               EXHIBIT E
    Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.376 Page 213 of 242


                           LAW OFFICES OF ROCKY ANDERSON




                                                 December 26, 2018


Via email - jmramos@slco.org

Jacque M. Ramos
Deputy District Attorney
Salt Lake County
35 East 500 South
Salt Lake City, UT 84111


         Re:      Responses to Your Letter Dated December 21, 2018

Dear Ms. Ramos:

       This letter is to respond to your letter dated December 21, 2018, with the subject “In preparation
of our meet and confer regarding discovery issues,”1 and to correct numerous mischaracterizations,
omissions, and after-the-fact additions contained therein. While your letter states it is a “summary of what
we have agreed,” which would be the appropriate scope of such a letter, you in fact went far beyond that
by adding your arguments and mischaracterizations of the facts. This is a classic example of the futility of
meeting and conferring with some lawyers.

        The purpose of this letter is not to argue the merits of the parties’ claims and defenses, but where
you have included in your letter your argument and erroneous characterization of the facts, we cannot
ignore it. In addressing the substance of your letter, I will, for clarity, utilize the same headings contained
in your letter.

         1. Plaintiff[s’] Interrogatory No. 1:

        You stated that you and your clients “simply don’t know or can [sic] know all Jail Staff who would
have passed Ms. Ostler in the hall or possibly exchanged niceties that would fall within your overly broad
request.” (Emphasis in original.) First, your statement is a bizarre mischaracterization of the record, which
reflects that Lisa Ostler, while she was suffering an extremely painful, fatal medical condition, was not
roaming the hallways but was instead locked in her cell2 and that Lisa Ostler was subject to cruel, vulgar,

1
  The subject line of your letter is erroneous in that it was sent after we met and conferred, and not in
“preparation” for any such meeting.
2
  See Deposition of Zachary Frederickson, 134:15–25.

Ross C. “Rocky” Anderson   Heather DeBusk, Paralegal        Judge Building, Eight East Broadway, Suite 450, Salt Lake City, Utah 84111
Walter M. Mason                                        801-349-1690 | RockyAnderson.org | email: Justice@AndersonLawOffices.org
    Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.377 Page 214 of 242


December 26, 2018
Page 2


threatening, and degrading language3—not “niceties.” Second, Lisa Ostler was in the Salt Lake County
Metro Jail for a very brief period of time, most of which is reflected on the video recordings your client
has maintained, and Defendants certainly can know, and identify to Plaintiffs, every member of the Jail
Staff who interacted with Lisa Ostler.

        You state that you “now understand” that Plaintiffs seek “the identification of those individuals in
control from April 1, 2016[,] to April 2, 2016, who would have been assigned to 8C and may have
communicated with Ms. Ostler or other individuals who purportedly spoke to control concerning Lisa
Ostler.” We object that you could only “now understand” this because the fact that Plaintiffs sought such
information was clear from August 23, 2018, when you were served with Plaintiffs’ Interrogatories, which
asked Defendants to “identify” all jail staff who “had any contact or communication with Lisa Marie
Ostler or who had any role in determining whether medical monitoring, diagnosis, evaluation or treatment
would be provided to Lisa Marie Ostler . . . .”

        Additionally, under your headings for Interrogatories No. 1 and No. 2, you attempted to “remind”
us “that there is no direct evidence” supporting our “theory” that “Ms. Ostler was pushing her intercom
button in her cell or that she spoke to anyone in control or other Jail Staff as a result.” What you
characterize as our “theory” is what, in addition to being supported by the testimony of other witnesses,
your client, who was the last person responsible for the care and custody of Lisa Ostler before she was
found unresponsive and not breathing in her cell, repeatedly testified he understood to be true before Lisa
Ostler died.4 You cannot credibly argue that you can withhold any information, whether related to
communications between Unit 8C and Central Control on the night of April 1, 2016, or otherwise, on this
basis.

        3. Plaintiff[s’] Interrogatory No. 3

         You state that individuals who were incarcerated at the Salt Lake County Metro Jail “have certain
privacy rights restricting disclosure of their personal identifying information and the County must be
diligent in protecting it from release.” Your unsupported notion that these witnesses’ addresses, phone
numbers, and other contact information is not discoverable is wasting time and expense and depriving
Plaintiffs of vital information. To be clear, we will seek sanctions for discovery abuse for your withholding
of this information if it is not produced by January 4, 2019.


3
  See e.g., Deposition of Nicole Danielle Bates, 61:16–19 (“I remember Harris being extremely rude to
Lisa. I remember her kicking the window, yelling at her, threatening to write her up for misusing
Medical.”).
4
  See, e.g., Deposition of Zachary Frederickson, 143:7–14 (“Q: Do you remember at least one or the
other Sergeant Beasley or the graveyard shift officer informing you that the inmate [Lisa Ostler] had
constantly pushed her intercom button asking for a nurse? A: I remember getting this information. I
would have gotten this information during shift briefing which would have come from Sergeant Beasley.
As to if I heard it both from the grave shift officer and Sergeant Beasley, I don’t remember.” (emphasis
added)).
  Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.378 Page 215 of 242


December 26, 2018
Page 3


        You also state in your letter that any disclosure you make of the incarcerated persons’ contact
information will be subject to a protective order. In our meeting, you never mentioned that you contend
such information would be subject to a protective order. Instead, you said this information was easily
ascertainable and “equally available” to Plaintiffs, which is not only false (because the information is in
your clients’ records), but quite the opposite of saying it is private, protected information. Your shifting
of your position after our meeting is not conducive to efficiently resolving our discovery disputes and
causes additional delay, frustration, and barriers to Plaintiffs acquiring necessary information. Even
though it is not at all what we agreed to at our meeting, if you believe the identifying information
pertaining to incarcerated persons is to be protected, then you may identify it as protected information and
invoke the protection granted by the Court’s Standard Protective Order. However, the identifying
information of those incarcerated persons does not fall within any category of protected information
defined in the Court’s Standard Protective Order. Accordingly, we will challenge any such designation
made by you. Because designating such information as protected would be baseless, we will also seek
sanctions for discovery abuses for your frivolous designations.

       Inexplicably, you cite to Rule 26(a)(1)(A), Fed. R. Civ. P., which addresses initial disclosures, for
your argument that you do not need to produce the information requested in Plaintiffs’ Interrogatory No.
3. Your position is baseless.

       4. RFPD No. 8

       You state in your letter that you will “again see if [responsive] photos are available and within
Defendants [sic] possession.” Your letter quotes a description of Plaintiffs’ RFPD No. 8, but it is not the
language of RFPD No. 8. Please refer to the language of RFPD No. 8 in preparing your supplemental
responses.

       Your letter states that you again object to the request on the basis the “County does not have
photographs” that are responsive to the request. That is contrary to your statement to us in the meeting, as
well as deposition testimony, that the County maintains identification photos for staff at the Salt Lake
County Metro Jail.

         In our meeting, you agreed you would, for persons identified in response to Interrogatory No. 1,
(1) see if the County’s identification photos that were used during a time near March or April of 2016 are
still within the County’s records and, if so, produce them and (2) if identification photos that were used
during that approximate time period are not in your client’s control, you would look to identification
photos used at earlier or later dates and provide a “reasonable response.” A “reasonable response” would
entail producing identification photos taken or used anytime within the last five years.

       In your letter you further object, unnecessarily, to producing photographs of “all Jail Staff.” We
have never made such a request. Neither was this point discussed in our meeting.
    Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.379 Page 216 of 242


December 26, 2018
Page 4


          5. RFPD No. 5

        For the highly relevant videos that would depict Lisa Ostler’s physical condition less than twenty-
four hours before she was found unresponsive and not breathing in her cell, you state in your letter that
you agree to provide “the reasons based on Defendants [sic] present knowledge and understanding
concerning the video footage.” That is not what was agreed at the meeting. We do not accept that what is
within Defendants’ present knowledge and understanding is sufficient. We expect that you inquire and
adequately explain what happened to this highly relevant video that was in your client’s possession and
which contained some of the last depictions of Lisa Ostler while she was alive. We expect if you are not
able to produce the video recordings that you provide an affidavit explaining their destruction while in
your client’s custody and control long after your client received notice not to destroy evidence relating to
Lisa Ostler’s death.

          6. Deposition of Ron Seewer

       I have provided herewith an amended notice for the depositions of Ron Seewer and Heather
Beasley. On November 14, 2018, Iris Pittman provided me with a “Waiver and Acceptance of Service of
Subpoena” for each Mr. Seewer and Ms. Beasley bearing your electronic signature. The depositions for
Mr. Seewer and Ms. Beasley have only been rescheduled because of your request to postpone them.
Accordingly, we expect Mr. Seewer and Ms. Beasley to attend their depositions with no further action
from us.

          7. RFPD 16

       We disagree with the characterization in your letter of the history of communications about RFPD
16, most of which are written and speak for themselves.

        We will provide to you by Monday, December 31, 2018, the topics from the Sherriff’s Office
Policy Manual and Post Orders for which we request further production of documents. Those indexes,
which should have been provided months ago, were only provided after we were forced to press the matter
and to spend almost three hours meeting and conferring with you.

          8. Inmate Handbook

        You state in your letter that “Your representation that we have not responded to your request is
disingenuous as we provided you the Medical Request Form that was available to Ms. Ostler as Bates No.
SLCo 002494 the day you requested the information.” Our representation was not what you described it
to be and was not disingenuous. Your documents, on page SLCo Ostler 1644, reflect that official policy,
which you have said was not violated with respect to Lisa Ostler,5 at the Salt Lake County Metro Jail was
that “[a] written pamphlet is given to each patient upon admission.” My representation to you, by letter
dated December 18, 2018, was that you did not provide documents reflecting the information provided to

5
    See Defendants’ responses to Plaintiffs’ Interrogatory No. 7.
  Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.380 Page 217 of 242


December 26, 2018
Page 5


Lisa Ostler relating to requests for medical treatment. We expect from you either a copy of the described
written pamphlet or amended answers to interrogatories reflecting that the policy was violated.

       9. Invocation of HIPAA

       You asked us at our meeting last Friday, and in your letter, to consider avenues for obtaining
information about Serious Medical Events other than obtaining medical records.

        Defendants have entirely ignored Interrogatory Nos. 5, 7, 8, 9, 12, and 13 and Request for
Production of Documents Nos. 12 and 13, with the excuse that medical records cannot be produced in
conformity with HIPAA (with which we vigorously disagree as being contrary to the clear legal
guidance regarding the production of medical records, particularly with the application of an available
protective order). Defendants have also objected on grounds of overbreadth and vagueness. We will
move the Court to compel the production of the medical records.

      For several months, Defendants have violated their duty to provide documents other than
medical records responsive to Plaintiffs’ discovery requests regarding Serious Medical Events, although
Defendants’ primary objections have focused on the HIPAA issues, which have no relevance to non-
medical records.

        For instance, Defendants have failed to provide (1) nursing logs, (2) housing officer logs, (3)
control logs, (4) disciplinary records, (5) records relating to morbidity and mortality meetings, (6)
investigations concerning deaths or failures to respond to medical emergencies or to refer for medical
diagnosis, monitoring, or treatment, (7) medical request forms (i.e., kites) relating to Serious Medical
Events, and (8) other non-medical-record documents relating to serious medical events. Obviously, jail
records (other than medical records) will disclose when inmates have died or been taken from the jail to
a hospital, yet you have not produced one such document. Jail records (other than medical records)
certainly disclose when inmates have claimed in writing that they or others suffered, or had suffered,
from serious medical conditions. Yet, you have not produced one page of any such documents. Has a
nurse or housing officer not been disciplined for failing to attend to an inmate’s serious medical
condition during the last ten years? You have not disclosed one page of any such records.

        For purposes of greater clarity, we will agree to limit the definition of “Serious Medical Event”
to “Any event or medical condition (an illness, injury, impairment or physical or mental condition) that
(1) resulted in death at either Salt Lake County Metro Jail or the Oxbow Jail (“Jails”) or elsewhere (to
the knowledge of any staff at the Jails), (2) led to or required in-patient hospitalization, (3) led to or
required an inmate being housed, monitored, or treated in a medical unit (including the Acute Medical
Unit) at the Jails, or (4) related to any matter considered at a disciplinary proceeding regarding, in whole
or in part, the failure to obtain or provide appropriate medical diagnosis, referral, or treatment for any
medical condition.

       We will not agree to reduce the time period for which such documents and information are being
sought. We are entitled to demonstrate a custom and practice at the Jails, as we have alleged. The last
  Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.381 Page 218 of 242


December 26, 2018
Page 6


jury trial Mr. Anderson tried (which, coincidentally, was before Judge Jenkins) was a death case against
Salt Lake County and staff at the jail, in which he established the failure to provide necessary medical
treatment for a man with a serious head injury. That was a long time ago – and it appears nothing has
changed in terms of the abysmal, indifferent medical treatment provided at the Salt Lake County jails.
We are entitled to demonstrate that to the jury.

       10. Other items

     We will provide to you executed releases for medical records pertaining to Lisa Ostler by
December 31, 2018.

        The last phone number for Laura Lee known by Plaintiffs was 605-777-1135. The last that
Plaintiffs knew of Laura Lee’s location is that she was moving to California.

       You state that you may schedule depositions for “any days in January” “without again confirming”
our availability. As Mr. Anderson stated in his email to you on December 14, 2018, and as we reiterated
in our meeting, we are unavailable on January 8 and we request you provide us with notice as soon as
possible, not less than two weeks in advance.


                                             Sincerely,

                                             /s/ Walter M. Mason
                                             Walter M. Mason


cc:   Tajha Ferrara
      tferrara@slco.org
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.382 Page 219 of 242




                               EXHIBIT F
    Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.383 Page 220 of 242


                           LAW OFFICES OF ROCKY ANDERSON




                                                 December 18, 2018



Via email - jmramos@slco.org

Jacque M. Ramos
Deputy District Attorney
Salt Lake County
35 East 500 South
Salt Lake City, UT 84111


          Re:     Request to Meet and Confer to Address Outstanding Discovery Disputes

Dear Ms. Ramos:

        This letter reflects our request that you confer with us by telephone pursuant to Rule 37(a)(1), Fed.
R. Civ. P., regarding several outstanding discovery disputes. Mr. Anderson and I will make ourselves
available any time today, tomorrow, or Thursday (December 18, 19, or 20) for a teleconference. Please
let us know when you, Ms. Ferrara, or another lawyer in your office will be available for such a conference.
For clarity, we will outline here the separate discovery requests, relevant subsequent communications
regarding those requests, and the outstanding issues.

          1) Plaintiffs’ Interrogatory No. 1. Plaintiffs’ First Set of Interrogatories was delivered to you
             electronically on August 23, 2018.1 Interrogatory No. 1 requested that you:

                      Identify all jail staff who had any contact or communication with Lisa Marie
                      Ostler or who had any role in determining whether medical monitoring,
                      diagnosis, evaluation, or treatment would be provided to Lisa Marie Ostler from
                      March 29, 2016, until her death, including anyone involved, either directly or
                      in a supervisory or consulting capacity, in the screening, interviewing,
                      evaluating, diagnosing, monitoring, triaging, receiving requests for medical
                      treatment, medical decision-making, providing treatment, and choosing to
                      withhold treatment pertaining to Lisa Marie Ostler.2


1
    Exhibit A, Plaintiffs’ First Set of Interrogatories.
2
    Exhibit A at 5.

Ross C. “Rocky” Anderson   Heather DeBusk, Paralegal        Judge Building, Eight East Broadway, Suite 450, Salt Lake City, Utah 84111
Walter M. Mason                                        801-349-1690 | RockyAnderson.org | email: Justice@AndersonLawOffices.org
    Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.384 Page 221 of 242


December 18, 2018
Page 2


           Defendant Salt Lake County responded on October 1, 2018, that, subject to objections, “this
           information is best described in the medical and jail records Bates Nos. SLCo Ostler 000001-
           000258 that were provided in Defendants’ initial disclosures and in response to Requests for
           Production of Documents, including supplements thereto.”3

           On October 26, 2018, I wrote you to by email and stated as follows (emphasis added):

                   Plaintiffs' Interrogatory No. 1 requested that Defendants "identify" all jail staff
                   who "had any contact or communication with Lisa Marie Ostler or who had any
                   role in determining whether medical monitoring, diagnosis, evaluation or
                   treatment would be provided to Lisa Marie Ostler . . ." In response, Defendants
                   did not "identify" anyone as that term was defined in Plaintiffs' First Set
                   of Interrogatories. The very basic information sought in this interrogatory is
                   critical to the merits of the litigation. I am confident that this information would
                   be compelled by the Court. Instead of "identifying" anyone, Defendants
                   referred Plaintiffs to documents numbered SLCo Ostler 1–258. Those
                   documents do provide relevant information, but they do not "identify" the
                   persons whose identities were sought in the interrogatory. This deficiency is
                   material. . . . Defendants have not identified any of the individuals who
                   were receiving requests for medical help from Lisa Ostler on the night of
                   4/1/16 through Lisa "constantly" (in Defendant Frederickson's words)
                   pushing the intercom button in her cell. The documents produced by
                   Defendants in response to Plaintiffs' Interrogatory No. 1 are inadequate. . . .
                   Please actually "identify," as that term is defined in Plaintiffs'
                   Interrogatories, the persons defined in Plaintiffs' Interrogatory No. 1,
                   including those who were receiving messages through Lisa's intercom
                   button. Also, please immediately "identify" the nurse referenced by Defendant
                   Harris, or, in the alternative, "identify" the nurses on duty at the Salt Lake
                   County Metro Jail on 4/1/16 and 4/2/16.4

           Having heard no response from you, I wrote to you by email again on November 23, 2018, and
           repeated our request as follows:

                   Plaintiffs' Interrogatory No. 1 requested that Defendants "identify" all jail staff
                   who "had any contact or communication with Lisa Marie Ostler or who had any
                   role in determining whether medical monitoring, diagnosis, evaluation or
                   treatment would be provided to Lisa Marie Ostler . . ." In response, Defendants

3
  Exhibit B, Defendant Salt Lake County’s Responses to Plaintiffs’ Request for Interrogatories [sic], at 3.
Each Defendant in this action provided separate responses to Plaintiffs’ Interrogatories, but each of the
Defendants’ responses to Interrogatory No. 1 similarly referred Plaintiffs to documents SLCo Ostler 1–
258.
4
  Exhibit C, 10-26-2018 Email from Walter Mason RE Several Discovery Issues.
    Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.385 Page 222 of 242


December 18, 2018
Page 3


                   did not "identify" anyone as that term was defined in Plaintiffs' First Set of
                   Interrogatories. Instead of "identifying" anyone, Defendants referred Plaintiffs
                   to documents numbered SLCo Ostler 1–258. Those documents do provide
                   relevant information, but they do not "identify" the persons whose identities
                   were sought in the interrogatory. Please actually "identify," as that term is
                   defined in Plaintiffs' Interrogatories, the persons defined in Plaintiffs'
                   Interrogatory No. 1, including those who were receiving messages through
                   Lisa's intercom button.5

           Over a month after my initial email, you finally responded on November 28, 2018, , and stated,
           in relevant part, as follows (emphasis added):

                   Defendants’ responses refe [sic] you to the medical and jail records identified
                   as SLCo Ostler 0000001-258 produced with Defendants’ Initial Disclosures or
                   responses to discovery. Your claim that these documents do not identify those
                   individuals “who had any contact or communication with Lisa Marie Ostler or
                   who had any role in determining whether medical monitoring, diagnosis,
                   evaluation, or treatment would be provided to Lisa Marie Ostler” is without
                   merit. Those records and Defendants’ disclosures identify (and you have taken
                   or will be taking the depositions of) individuals responsive to your request,
                   including: Dr. Todd Wilcox, Todd Booth, Brent Tucker, Holly Harris, Zachary
                   Fredrickson, Brad Lewis, and Ron Seewer. Additionally, you have been
                   provided the name of the admitting nurse, Diane Hardy (but have declined to
                   take her deposition). You have also been provided the name of the graveyard
                   nurse, Tim Lewis, which last known address and telephone number has been
                   supplemented to you in Defendants’ Supplemental Initial Disclosures,
                   provided herewith.

                   You are also aware that the intercom button either goes to the officer in
                   the pod, who have been identified above and in Defendants’ disclosures,
                   or control. Control logs have been provided through Defendants’
                   Supplemental Initial Disclosures, Bates Nos. SLCo Ostler 002495-002505.6

           Your response is inadequate. First, the documents to which you referred, SLCO Ostler 2495–
           2505, do not “identify” the individuals who worked in Central Control in any meaningful way,
           and certainly not within the meaning of “identify” as defined in Plaintiffs’ First Set of
           Interrogatories.7 The employees are “identified” in those documents only by their last name

5
  Exhibit D, 11-23-2018 Email from Walter Mason RE Follow-up on several discovery issues.
6
  Exhibit D, at 1–2.
7
  Exhibit A, at 3 (“’Identify’ with respect to a person means to give, to the extent known, the person’s (a)
full name; (b) current or last known home and business address; (c) current or last known home and
business telephone number; (d) current or last known place of employment; (e) job title; (f) job description;
  Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.386 Page 223 of 242


December 18, 2018
Page 4


          and a call code (and sometimes a first initial), for example, “Salazar JH1” or “Peterson IW9.”
          These documents to which you have referred are not responsive to Plaintiffs’ Interrogatory No.
          1. Also, you have failed to identify anyone in Central Control who had any intercom
          communication from or to Lisa Marie Ostler. We should not have to depose everyone on shift
          on April 1 and 2, 2016, to determine who communicated with, or received communication
          from, Lisa Marie Ostler. The individuals named in the documents are, or were, employees of
          Defendant Salt Lake County, which is in possession of all identifying information for these
          individuals. Information such as “Salazar JH1” is obviously useless to Plaintiffs in so far as
          Plaintiffs cannot subpoena “Salazar JH1”, Plaintiffs do not have any means to contact “Salazar
          JH1”, and “Salazar JH1” has no meaning outside of Defendant Salt Lake County’s system.
          Defendants have an obligation to immediately “identify,” as that term was defined in Plaintiffs’
          First Set of Interrogatories, all employees who were in Central Control and who had any
          communication with Lisa Marie Ostler, as requested in Plaintiffs’ Interrogatory No. 1.

          Second, despite my numerous requests, Defendants have never “identified”, within the
          meaning defined in Plaintiffs’ First Set of Interrogatories, anyone. While some identifying
          information is included in the documents produced, Defendants have not provided all the
          identifying information requested about any of the people sought to be identified in Plaintiffs’
          Interrogatory No. 1. Defendants have an obligation to immediately “identify,” as that term was
          defined in Plaintiffs’ First Set of Interrogatories, all Jail Staff who fall within the scope of
          Plaintiffs’ Interrogatory No. 1, including the individuals, who appear to be housing officers,
          who interacted with Lisa Marie Ostler on the night of April 1, 2016, during the “clothing
          exchange.”

       2) Plaintiffs’ Interrogatory No. 2. Plaintiffs sought in Interrogatory No. 2, the following:

                  For each person identified in response to Interrogatory No. 1, describe in detail
                  his or her conduct pertaining to Lisa Marie Ostler, including, but not limited to,
                  all failures to act, all information reviewed, all communications made or
                  received, all medical decisions made, all documentation created, all treatment
                  provided, all referrals made, all monitoring performed, and all duties or
                  responsibilities delegated.8

          Defendant Salt Lake County responded, subject to objections, that “this information is best
          described in the medical and jail records Bates Nos. SLCo Ostler 000001-000258 that were




and (g) any other contact information, including any other information for any person identified as an
emergency or other contact person.”).
8
  Exhibit A, at 5.
    Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.387 Page 224 of 242


December 18, 2018
Page 5


           provided in Defendants’ initial disclosures and in response to Requests for Production of
           Documents, including supplements thereto.”9

           Defendants’ response is, again, inadequate. Nowhere in the documents you have referenced is
           there any indication as to whether there was any communication with, from, or to Lisa Marie
           Ostler involving many of the people whose names appear in the documents. Defendants cannot
           fail to provide the basic, necessary information sought in Interrogatory No. 2 on the basis that
           Defendants refused to “identify” anyone as that term was defined in Plaintiffs’ First Set of
           Interrogatories in response to Interrogatory No. 1. Further, the documents referenced provide
           absolutely no information about whether or how anyone responded, from approximately 3:30
           p.m. on April 1, 2016, until approximately 6:40 a.m. on April 2, 2016, to the repeated,
           “constant” requests for help made by Lisa Marie Ostler. Lastly, the documents you produced
           do not fully and accurately “describe in detail”—or, in some instances, describe anything at all
           regarding—each relevant person’s “conduct pertaining to Lisa Marie Ostler.”

           Defendants are required to immediately provide a substantive response describing the relevant
           conduct of Jail Staff that is not reflected in the documents produced by Defendants. That
           includes the conduct and communications of employees in Central Control in addition to their
           identification.

           3) Plaintiffs’ Interrogatory No. 3. Plaintiffs’ Interrogatory No. 3 requested that you
              “Identify all Incarcerated Persons in Unit 8C of the Salt Lake County Metro Jail during any
              of the time in which Lisa Marie Ostler was incarcerated in Unit 8C.”10 In response,
              Defendants referred Plaintiffs to SLCo Ostler 268–69.11 That document only provides the
              names of certain incarcerated persons, which is far short of the information required to be
              provided to “identify” someone within the definition of that word in Plaintiffs’ First Set of
              Interrogatories. On October 26, 2018, I wrote to you and explained that Defendants’
              responses to this interrogatory were inadequate and requested that you provide the
              identifying information for these persons.12 On November 23, 2018, I repeated my request
              that you provide further identifying information about those incarcerated persons. 13 You
              finally responded on November 28, 2018, and stated, in relevant part, as follows:

                       The document provides the name of each of those individuals incarcerated
                       with Lisa in 8C. Rule 33 does not require Defendants to perform additional
                       research beyond its records, with such research opportunity equally

9
  Exhibit B, at 4. Each Defendant in this action provided separate responses to Plaintiffs’ Interrogatories,
but each of the Defendants’ responses to Interrogatory No. 1 similarly referred Plaintiffs to documents
SLCo Ostler 1–258.
10
   Exhibit A, at 5.
11
   Exhibit B, at 4.
12
   Exhibit C, at 1.
13
   Exhibit D, at 1.
     Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.388 Page 225 of 242


December 18, 2018
Page 6


                       available to you, to locate the telephone number and last known address of
                       these inmates.

               Your response is inadequate. First, you write as if Defendant Salt Lake County has no other
               “records” about these incarcerated persons. In fact, Defendant Salt Lake County Jail
               produced to Plaintiffs warrant records pertaining to Lisa Marie Ostler that contained her
               identifying information, including her address, telephone number, email address, and date
               of birth. It is inconceivable that Defendant Salt Lake County does not also have records,
               whether relating to warrants or otherwise, that contain the requested contact information
               for these incarcerated persons.

               Second, Rule 26(b)(1), Fed. R. Civ. P., defines the scope of discovery as follows: “Parties
               may obtain discovery regarding any nonprivileged matter that is relevant to any party's
               claim or defense and proportional to the needs of the case, considering the importance of
               the issues at stake in the action, the amount in controversy, the parties’ relative access to
               relevant information, the parties’ resources, the importance of the discovery in resolving
               the issues, and whether the burden or expense of the proposed discovery outweighs its
               likely benefit.” Every one of those factors weighs in favor of Defendants ascertaining and
               disclosing the identifying information about those incarcerated persons if it is accessible
               through a database search available to Defendants, which we know is available based upon
               the information your client provided pertaining to Lisa Marie Ostler.

            4) Plaintiffs’ RFPD No. 8. Plaintiffs’ First Set of Requests for Production of Documents was
               served to you on August 23, 2018.14 Defendants responded on October 1, 2018.15 I
               explained to you in an email on October 26 as follows:

                       Plaintiffs' Document Request No. 8 sought photographs of jail staff
                       "sufficient to identify the person based upon how he or she appeared at the
                       Salt Lake County Jail between March 29, 2016, to April 2, 2016."
                       Defendants responded that they "are not in possession of photographs
                       depicting individuals as they appeared between March 29, 2016 – April 2,
                       2016." That response misconstrues Plaintiffs' request. Plaintiffs did not seek
                       photographs "depicting individuals as they appeared" but instead sought
                       photographs "sufficient to identify the person based upon how he or she
                       appeared." Defendant Harris testified that jail staff members maintain photo
                       identification badges. Please provide the identification photos maintained
                       by Defendants for the persons specified in Plaintiffs' Document Request No.
                       8.16


14
   Exhibit F, Plaintiffs’ First Set of Requests for Production of Documents.
15
   Exhibit G, Defendants’ Responses to Plaintiffs’ First Set of Requests for Production of Documents.
16
   Exhibit C, at 2.
     Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.389 Page 226 of 242


December 18, 2018
Page 7


                I repeated my request in my November 23, 2018, email to you.17 On November 28, 2018,
                you responded to that email, but said nothing about Plaintiffs’ RFPD No. 8.18

                We are sure it is obvious to you how frustrating it is to receive no response from you at all
                regarding this issue that I first raised with you on October 26. You have an obligation to
                provide the requested documents immediately.

         5) RFPD No. 5. Plaintiffs’ First Set of Requests for Production of Documents was served to you
            on August 23, 2018.19 Defendants responded on October 1, 2018.20 I emailed you on November
            5, and stated:

                   [I]t appears that Defendants have omitted relevant videos from their discovery
                   responses. The video recordings from unit 8C begin at 10:10 a.m. on 4/1/2016.
                   However, it appears that Lisa was transferred to 8C a few minutes before that.
                   Also, no video reflects Lisa's movement from 5C to 8C. Accordingly, Plaintiffs
                   request that Defendants immediately supplement their response to Plaintiffs
                   RFP No. 5 with the video from 8C prior to 10:10 a.m. on 4/1/16 as well as the
                   videos reflecting Lisa's transfer from 5C to 8C

                You responded on November 28 as follows:

                   The video recording from 8C on April 2, 2016, beginning at 0000 hours was
                   provided with Defendants’ Responses to Plaintiffs’ First Set of Requests for
                   Production of Documents. I believe you are referencing the movement of
                   prisoners on April 1, 2016, noted on the C Pod Sgt. Shift Log Bates No. SLCo
                   Ostler 000043, Officer Shift Logs Bates No. SLCo Ostler 000062. Video of 5C
                   beginning at 0000 to 1200 reflecting the movement of prisoners was also
                   provided with Defendants’ Responses to Plaintiffs’ First Set of Requests of
                   Production of Documents. Video of 8C on April 1, 2016, prior to 1010 has been
                   requested and will be provided as soon as it has been received by my office.21

                Your claimed request for the video of 8C prior to 1010 on April 1, 2016, is appreciated,
                but we still have not yet received it. Please provide it immediately.

                You are also obligated to provide immediately the video records reflecting Lisa
                Marie Ostler being moved through the hallways from Unit 5C to Unit 8C on April
                1, 2016. Please provide those video records immediately.

17
   Exhibit D, at 1.
18
   Exhibit E.
19
   Exhibit F.
20
   Exhibit G.
21
   Exhibit E, at 2–3.
     Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.390 Page 227 of 242


December 18, 2018
Page 8



            6) Deposition of Ron Seewer. I will not repeat here the numerous communications since
               November 18, 2018, in which Mr. Anderson and I have asked for the alternative date for
               Mr. Seewer’s deposition, which was only required because we agreed to your request to
               postpone his deposition. Again, we insist that you provide us a date for his deposition as
               soon as possible.

            7) RFPD No. 16. Plaintiffs’ First Set of Requests for Production of Documents was served
               to you on August 23, 2018.22 Defendants responded on October 1, 2018.23 On October 28,
               I sent an email to you stating as follows:

                       In Plaintiffs' Request for Production of Documents No. 16, Plaintiffs
                       requested all "Documents not otherwise produced that reflect any policy or
                       procedure relied upon or implemented by any of the Defendants, including,
                       but not limited to, documents provided by Gary DeLand or any person
                       affiliated with him." Defendants produced the Salt Lake County Jail Policy
                       Manual but did not produce the "Post Order Manual" or "Bureau Orders,"
                       as those terms are identified in the Jail Policy Manual on page SLCo Ostler
                       283.

                       Please provide all versions of the Post Order Manual and all Bureau Orders
                       created or used in the relevant time period defined in Plaintiffs' First Set of
                       Requests for Production of Documents, from ten years prior to March 29,
                       2016, through and including the present.24

               You did not respond.

               I again emailed you on December 16, stating as follows:

                       On October 28, 2018, I requested that you supplement Defendants' response
                       to Plaintiffs' RFPD No. 16 by providing relevant versions of the Post Order
                       Manual, a type of document that was identified by Pam Lofgreen during her
                       deposition.

                       As it has now been more than six weeks since my request and you have not
                       responded, I assume you have had time to locate the responsive documents
                       and do not have an objection to producing the requested versions of the Post
                       Order Manual. Please provide these documents as soon as possible.


22
   Exhibit F.
23
   Exhibit G.
24
   Exhibit H, Emails from Walter Mason RE Post Order Manual and Bureau Orders.
     Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.391 Page 228 of 242


December 18, 2018
Page 9


                       Additionally, if there are other policy manuals utilized or referenced by the
                       staff at the Salt Lake County Metro Jail, whether promulgated by the
                       Sheriff's office, the County, or otherwise, those fall within the request and
                       must be produced.25

                 We then exchanged several emails on this topic on December 17, with your last word on
                 the matter being as follows:

                       [P]lease provide me the subject matters and I will see if there are post orders
                       that are not reflected in the Jail Policy Manual that you have in your
                       possession.26

                  Plaintiffs are without knowledge of the subject matters of the post orders because they
                  have never been produced to us, despite that Plaintiffs requested you produce all
                  “[d]ocuments not otherwise produced that reflect any policy or procedure relied upon or
                  implemented by any of the Defendants.” It is unacceptable for you to endlessly delay
                  your production of documents by ignoring our communications and, when we are finally
                  able to get a response from you, putting forward unanswerable follow-up questions. You
                  are obligated to produce the entire Post Order Manual (or the collection of Post Orders
                  in any other form that is not a “manual”) as well as the requested Bureau Orders and any
                  other documents reflecting the policies or procedures relied upon at the Salt Lake County
                  Metro Jail as requested on August 23, whether promulgated by the County, the Sheriff’s
                  Office, other persons responsible for managing the Salt Lake County Metro Jail, or any
                  other person or entity. You have failed to provide policies of the Sheriff’s Office or Salt
                  Lake County that apply to staff at the Salt Lake County Metro Jail.

             8) Inmate Handbook, Plaintiffs’ Interrogatory No. 2 and RFPD Nos. 1 and 16. On
                November 1, I emailed you as follows:

                       For tomorrow’s deposition, can you provide documents reflecting what
                       information was provided to Lisa Ostler relating to requests for medical
                       treatment? Prior deposition testimony reflected that inmates have access to
                       a type of handbook at a kiosk that contains policies or rules that include
                       requesting medical assistance. The documents produced by Defendants
                       reflects that Lisa Ostler was instructed at the time of booking about how to
                       request medical assistance. The documents produced by Defendants also
                       reflect, on page SLCo Ostler 1644, that “A written pamphlet is given to each
                       patient upon admission.”



25
     Exhibit H.
26
     Exhibit I, Email exchange RE Post Order Manual and Bureau Orders.
     Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.392 Page 229 of 242


December 18, 2018
Page 10


                      The documents reflecting what information was provided to Lisa Ostler
                      relating to request for medical treatment are within the scope of Plaintiffs’
                      Document Request Nos. 1 and 16. Those documents also should be included
                      with Defendants’ response to Interrogatory No. 2, which was answered by
                      reference to documents produced by Defendants.27

               At the deposition the following day, you did not provide the requested documents. Neither
               have you sent me any response to my email or otherwise produced the requested
               documents. You have an obligation to immediately produce whatever documents comprise
               the information given to, or made available to, Lisa Marie Ostler by staff at the Salt Lake
               County Jail pertaining to any policies, procedures, or rules, including the “written
               pamphlet.”

            9) Defendants’ Invocation of HIPAA in Response to Plaintiffs’ Interrogatory Nos. 5, 7,
               8, 9, 12, and 13 and Plaintiffs’ RFDP Nos. 12 and 13. Plaintiffs have never objected to
               the entry of a protective order pertaining to protected health information sought in
               Plaintiffs’ discovery requests. Plaintiffs’ counsel has, in fact, on numerous occasions,
               suggested that Defendants’ disclosures can be made pursuant to the Court’s Standard
               Protective Order. Nonetheless, you have, entirely without basis, absolutely refused to
               provide information in response to numerous written discovery requests on the purported
               grounds that they call “for the release of information protected from disclosure under
               HIPAA irrespective of DUCivR 26-2 Standard Protective Order and Stays of
               Depositions.”28 Never have you given any explanation, any fact, any legal argument, any
               case, any statute, or any other legal citation supporting your proposition that the
               information sought by Plaintiffs is “protected from disclosure under HIPAA irrespective
               of DUCivR 26-2”.

               Plaintiffs served their First Set of Interrogatories and First Set of Requests for Production
               of Documents on August 23, 2018.29 Those requests specifically contemplated that a
               protective order may be required by stating, for example, that information was to be
               produced “pursuant to an appropriate protective order if required.”30 Defendants responded
               on October 1, 2018, and repeatedly invoked HIPAA as a basis for withholding information,
               “irrespective” of the Court’s Standard Protective Order.

               On October 26, 2018, I asked for an explanation of your adamant, unfounded position by
               stating as follows:



27
   Exhibit J, Email from Walter Mason RE Inmate Handbook.
28
   See, e.g., Exhibit G, at 8.
29
   Exhibits A and F.
30
   See, e.g., Exhibit A, at 6.
     Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.393 Page 230 of 242


December 18, 2018
Page 11


                         Defendants have repeatedly stated that information sought by Plaintiffs is
                         protected by HIPAA from disclosure, irrespective of the Court's standard
                         protective order. To avoid bringing this dispute before the Court, please
                         explain the basis for your argument so that we may attempt to resolve the
                         dispute.31

                  You did not respond.

                  On November 23, 2018, I reiterated my request as follows:

                         Defendants have repeatedly stated that information sought by Plaintiffs is
                         protected by HIPAA from disclosure, irrespective of the Court's standard
                         protective order. Defendants raised this objection in response to Plaintiffs'
                         Interrogatory Nos. 5, 7, 8, 9, 12, and 13 and Plaintiffs' RFPD Nos. 12 and
                         13. The information Defendants seek to withhold pursuant to HIPAA
                         includes information that is highly relevant to Plaintiffs' claims. Please
                         withdraw the objection and produce the requested information subject to the
                         Court's Standard Protective Order or explain the basis for your argument so
                         that we may attempt to resolve the dispute.32

                  You finally deigned to respond on November 28, 2018, stating as follows:

                         DUCivR 26-2 provides that the Standard Protective Order is effective in
                         every case by virtue of the rule. However, the Protective Order does not
                         require production of documents of other non-party’s [sic] privileged
                         medical information in violation of HIPAA. This is particularly true when
                         no notice has been provided to these individuals or their representatives and
                         no opportunity has been afforded to them to object to the production of their
                         privileged medical information. You have not presented any argument or
                         authority as to how the Standard Protective Order requires the disclosure of
                         non-parties [sic] medical information, where such release would violate
                         HIPAA and may cause harm to those individuals.

                  You cited no authority for your position. You did not cite to any provision of HIPAA. And,
                  unbelievably, three months after Plaintiffs’ written discovery requests, and nearly two
                  months after Defendants’ responses and objections, you say that somehow Plaintiffs have
                  the burden of negating your objection (rather than, as the law provides, it being your burden




31
     Exhibit C, at 2.
32
     Exhibit D, at 1.
     Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.394 Page 231 of 242


December 18, 2018
Page 12


              to prove the validity of your objection33) and state, nonsensically, that Plaintiffs “have not
              presented any argument or authority as to how the Standard Protective Order requires the
              disclosure” of the requested information. No one has said, or would have any reason to say,
              that the Standard Protective Order “requires” the disclosure of information. Your clients’
              responses are required by the Federal Rules of Civil Procedure.

              HIPAA does not exempt you and your clients from producing information in response to
              Plaintiffs’ discovery requests, subject to the Court’s Standard Protective Order. 45 C.F.R.
              § 154.512, titled “Uses and disclosures for which an authorization or opportunity to agree
              or object is not required,” provides, under subsection (e), as follows:

                      (1) Permitted disclosures. A covered entity may disclose protected health
                          information in the course of any judicial or administrative proceeding:
                                                        *        *       *
                             (ii) In response to a subpoena, discovery request, or other lawful
                             process, that is not accompanied by an order of a court or
                             administrative tribunal, if:
                                                        *        *       *
                                    (B) The covered entity receives satisfactory assurance, as
                                    described in paragraph (e)(1)(iv) of this section, from the party
                                    seeking the information that reasonable efforts have been made
                                    by such party to secure a qualified protective order that meets
                                    the requirements of paragraph (e)(1)(v) of this section.

              DUCivR 26-2(a) provides as follows:

                      [I]t shall not be a legitimate ground for objecting to or refusing to produce
                      information or documents in response to an opposing party's discovery
                      request (e.g. interrogatory, document request, request for admissions,
                      deposition question) or declining to provide information otherwise required
                      to be disclosed pursuant to Fed. R. Civ. P. 26 (a)(1) that the discovery
                      request or disclosure requirement is premature because a protective order
                      has not been entered by the court. Unless the court enters a different
                      protective order, pursuant to motion or stipulated motion, the Standard
                      Protective Order available on the Forms page of the court's website
                      http://www.utd.uscourts.gov shall govern and discovery under the Standard
                      Protective Order shall proceed. The Standard Protective Order is effective


33
  See, e.g., Combe v. Cinemark USA, Inc, No. 1:08-CV-142 TS, 2009 WL 3584883, at *2 (D. Utah Oct.
26, 2009) (“When the discovery requested appears relevant, the burden is on the party objecting to show
discovery is not relevant.”).
 Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.395 Page 232 of 242


December 18, 2018
Page 13


                    by virtue of this rule and need not be entered in the docket of the specific
                    case.

            The plain language of the above authorities makes it clear that HIPAA does not serve as a
            justification for you to withhold the information that plaintiffs have sought through written
            discovery requests and that you may produce subject to the Court’s Standard Protective
            Order.

         10) Sanctions. We intend to seek sanctions against you and your clients to the fullest extent
             allowable, based upon, among the items discussed above, the following reasons:

                -   Your unreasonable delays in providing dates for Mr. Seewer’s deposition,
                    apparently having not even asked Mr. Seewer for the dates he is available until an
                    entire month after we requested alternative dates, even though he is an employee of
                    your client and you have previously accepted service of a subpoena on his behalf.
                    All of this was, of course, after we accommodated your request to postpone Mr.
                    Seewer’s deposition.
                -   Your refusal to allow us to take a deposition in the entire month of December,
                    causing significant delay, without ever providing an explanation as to why your co-
                    counsel or another attorney in your office could not attend the deposition in your
                    absence.
                -   Your baseless objections to written discovery requests on HIPAA grounds, creating
                    unreasonable delay and deprivation of vital discovery.
                -   Your failure to properly destroy, and actual use of, information that was identified
                    as inadvertently produced material protected by the attorney work-product doctrine.
                -   Your providing of authentications to interrogatory answers signed by your clients
                    when your clients had not read the answers you provided and later testified the
                    responses were incorrect, including an identical paragraph in the answers of
                    Defendant Frederickson and Defendant Tucker that was disclaimed by both of
                    them.
                -   The provision by you and your clients Defendant Frederickson and Defendant
                    Harris’s of interrogatory answers that were blatantly false, and even contradicted
                    by the documents you produced, regarding their disciplinary history.
                -   Your unreasonable and baseless objections to deposition questions, with the
                    intended and actual effect of coaching the witnesses.
                -   Denying the entirety of allegations in the Complaint where you had no basis for
                    denying parts of the allegation.
                -   Your refusal to provide reasonable answers to written discovery requests, including
                    not identifying members of the jail staff, not describing the conduct of those staff
                    members, not providing the identifying information known or otherwise available
                    to you about incarcerated persons, and not providing all requested manuals,
                    handbooks, and video recordings.
  Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.396 Page 233 of 242


December 18, 2018
Page 14


       Please let me know as soon as possible when you are available for a teleconference.


                                            Sincerely,
                                           /s/ Walter M. Mason           _
                                            Walter M. Mason


Enclosures

cc:   Tajha Ferrara
      tferrara@slco.org
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.397 Page 234 of 242




                              EXHIBIT G
  Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.398 Page 235 of 242


                           LAW OFFICES OF ROCKY ANDERSON




                                                 December 21, 2018



Via email - jmramos@slco.org

Jacque M. Ramos
Deputy District Attorney
Salt Lake County
35 East 500 South
Salt Lake City, UT 84111


         Re:      Confirmation of terms from 12/21/2018 meeting regarding discovery disputes

Ms. Ramos,

This message is to confirm in writing the terms to which we agreed earlier today during our meeting
regarding several discovery disputes. It is also to confirm our areas of disagreement.

You have agreed to do the following by January 4, 2019:

(1) In response to Interrogatory No. 1, you will (a) identify the individuals who were in Central Control
who were assigned to receive, or actually received, communications from inmates in Unit 8C on April 1
and 2 of 2016; (b) identify the jail staff who were in Unit 8C during clothing exchange on the night of
April 1, 2016; (c) identify the jail staff who assisted in transferring Lisa Ostler from Unit 5C to Unit 8C
on April 1, 2016; and (d) provide information which, in your words, “correlate the records” heretofore
produced by Defendants and the individuals identified in Defendants' Initial Disclosures.

(2) You will confirm whether video recordings are available for (a) the route from 5C to 8C when Lisa
Ostler was transferred to 8C on April 1, 2016, and (b) Lisa Ostler's entry to 8C and that unit from the
time Lisa arrived until the time the video you provided to us begins. If any of those video recordings do
not exist, you will provide an affidavit explaining why those recordings do not exist.

(3) In response to Interrogatory No.2, you will provide all information about communications by or to
Lisa Ostler, by or to any employee of the County or Wellcon, Inc., including those in Central Control,
those present during clothing exchange, and those who escorted Lisa Ostler from 5C to 8C on April 1,
2016.



Ross C. “Rocky” Anderson   Heather DeBusk, Paralegal        Judge Building, Eight East Broadway, Suite 450, Salt Lake City, Utah 84111
Walter M. Mason                                        801-349-1690 | RockyAnderson.org | email: Justice@AndersonLawOffices.org
  Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.399 Page 236 of 242


December 21, 2018
Page 2


(4) In response to RFPD No. 8, you will provide photographs of individuals within the scope of
Interrogatory No. 1 if you have photos used at some point in time near March or April of 2016 and, if
you do not have photos of them from that time period, you will provide other identification photos of
them. We contend a reasonable response would entail producing any identification photo taken within
the last five years.

(5) In response to RFPD No. 16, you will provide (a) an index of Sheriff's Office policies, (b) all
information that was made available to Lisa Ostler regarding medical requests, including information
available on the in-unit kiosk and any written handbook or pamphlet, and (c) responsive Post Orders and
Sheriff's Office policies within categories from their respective indexes that we identify to you.

In response to Interrogatory No. 3, you have not agreed to produce any additional information. You have
not agreed to provide any medical record relating to any inmate other than Lisa Ostler because you
contend that such inmates should be given notice of the disclosure and given the opportunity to object.

Rocky and I agreed to provide to you the following:

(1) Signed medical record release forms for Lisa Ostler.
(2) A phone number, if known, for Laura Lee.

We understand you will be providing additional release forms, including for Medicare, Medicaid, and
Social Security Disability.

Rocky and I agreed not to file a motion to compel until after January 4, 2019.

                                             Sincerely,

                                             /s/ Walter M. Mason
                                             Walter M. Mason

cc:   Tajha Ferrara
      tferrara@slco.org
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.400 Page 237 of 242




                              EXHIBIT H
       Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.401 Page 238 of 242




Ralph Chamness
                                                       SIM GILL                                         Jeffrey William Hall
Chief Deputy                                      DISTRICT ATTORNEY                                            Chief Deputy
Civil Division                                                                                                Justice Division

Lisa Ashman                                                                                               Blake Nakamura
Administrative                                                                                                 Chief Deputy
Operations                                                                                                    Justice Division
Civil Division



                                                     December 21, 2018


         Rocky Anderson
         Walter Mason
         Law Offices of Rocky Anderson
         Judge Building
         8 East Broadway, Suite 450
         Salt Lake City, Utah 84111
         Via Email and Regular Mail

                    RE:    In preparation of our meet and confer regarding discovery issues.


         Dear Mr. Anderson & Mr. Mason:

              As a follow-up to our discussion at the meet and confer meeting today, below is a
         summary of what we have agreed regarding discovery issues:

                 1. Plaintiff’s Interrogatory No. 1:

                 We objected, among others, to this request to the extent it calls for expert medical
         opinion and as overly broad and vague. We simply don’t know or can know all Jail Staff who
         would have passed Ms. Ostler in the hall or possibly exchanged niceties that would fall within
         your overly broad request. Subject to those objections, we referred you to Ms. Ostler’s medical
         records and those individuals identified in Defendants’ Initial Disclosures. Subsequently, in
         response to your request to “identify” who would have been the nurse that Officer Harris spoke
         to the evening of April 1, 2016, to early morning of April 2, 2016, I spoke with both you and Mr.
         Mason and informed you that the nurse scheduled to 8C was Tim Lewis and provided his last
         known address and telephone number through supplemental disclosure. Additionally, we have
         also provided Shift Logs for Central Control from April 1, 2016 to April 2, 2016, that identifies
         by last name Jail Staff on shift that evening. (See, SLCo 002495-002505).

                 Although you are requesting names of individuals in Central Control who spoke to Lisa, I
         will remind you that there is no direct evidence of your theory that Ms. Ostler was pushing her
         intercom button in her cell or that she spoke to anyone in control or other Jail Staff as a result. In


                                          35 East 500 South, Salt Lake City, UT 84111
                            Telephone 385.468.7700 · Fax 385.468.7800 · www.districtattorney.slco.org
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.402 Page 239 of 242

 fact, there is no mention in the logs that Lisa, or anyone in 8C, pushed her intercom and
 requested medical attention for Ms. Ostler. I will further remind you that Officer Frederickson
 has no direct knowledge of this occurring as well.

          I do, however, now understand that you are wanting the identification of those
 individuals in control from April 1, 2016 to April 2, 2016, who would have been assigned to 8C
 and may have communicated with Ms. Ostler or other individuals who purportedly spoke to
 control concerning Lisa Ostler. I will supplement with this information. Additionally, I will
 review our Rule 26 Disclosures, including supplements, and supplement our interrogatory
 response correlating the individuals identified in Lisa’s Ostler’s medical records to those
 identified in our disclosures and identify any other individuals who may have not been
 previously identified that had contact with Lisa Ostler, including the officers who were present in
 8C during the clothing exchange and who transported Lisa on April 1, 2016 from 5C to 8C.

    2. Plaintiff’s Interrogatory No. 2:

         As I discussed, we objected to this request on several grounds. However, I believe once
 you see the correlation between those individuals identified in the records cited and who are
 identified in Defendant’s initial disclosures, including supplements, you will find that (1) you
 have deposed these individuals and already have this information; and (2) the information you
 seek regarding those individuals are reflected in the documents referenced in our response.

         Again, there is no direct evidence of your theory that Ms. Ostler was pushing her
 intercom button in her cell, requesting help all night long, or that she spoke to anyone in control
 or other Jail Staff requesting medical help from 3:30 P.M. on April 1, 2016 to 6:40 A.M. on
 April 2, 2016. We simply cannot produce information that does not exist.

         However, in accordance with my agreement to review and identify additional individuals
 in response to Interrogatory No. 1, I will provide any additional information responsive to this
 request, including his or her conduct and communications that are not reflected in the records
 previously provided.

    3. Plaintiff’s Interrogatory No. 3:

          Your interrogatory requests identification of “all Incarcerated Persons in Unit 8C of the
 Salt Lake County Metro Jail during any of the time in which Lisa Marie Ostler was incarcerated
 in Unit 8C.” As you acknowledge, we provided a list of each inmates’ first and last name who
 were in 8C. I discussed with you that you have the ability to discover contact information for
 these individuals, such as through Xchange, as many of these individuals have criminal charges
 brought against them. Please recognize that these individuals have certain privacy rights
 restricting disclosure of their personal identifying information and the County must be diligent in
 protecting it from release.

         Rule 26(a)(1)(A) provides that Defendants’ have a duty to provide the name, and if
 known, the address and telephone number of each individual likely to have discoverable
 information . . . that the disclosing party may use to support its claims or defenses.
 However, in good faith, I will review the list previously provided to you and supplement, if
 known, their last known address, and telephone number, however, such disclosure will be subject
 to the protective order pursuant to DUCivR 26-2.
                                                       35 East 500 South, Salt Lake City, UT 84111
                                        Telephone 385.468.7700 · Fax 385.468.7800 · www.districtattorney@slco.org
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.403 Page 240 of 242


    4. RFPD No. 8:

         Your request seeks photographs of Jail Staff identified in Interrogatory No. 1. We again
 objected to this request and indicated the County does not have photographs that “depict
 individuals sufficient to identify as they appeared between March 29, 2016 – April 2, 2016” and
 referred you to the videos produced through discovery. In speaking with you, you indicated that
 you need the photographs to show to other inmates so they could “confirm” whether or not they
 were the individual officer or staff who interacted with or had contact with Lisa Ostler from
 April 1, 2016 to April 2, 2016.

         You confirmed that you have or will have photographs of the individuals that have been
 identified in the Defendants’ disclosures by way of deposition. These individuals include Officer
 Harris, Officer Booth, Officer Frederickson, Nurse Ron Seewer, and Nurse Brent Tucker. I also
 agreed that in my review of those individuals that would be responsive to Interrogatory No. 1,
 that I would again see if photos are available and within Defendants possession that “depict
 [those] individuals sufficient to identify them as they appeared between March 29, 2016 – April
 2, 2016.” I will not, however, agree to produce all Jail Staff photographs so you can go on a
 fishing expedition without some evidence that they had contact with Ms. Ostler.

    5. RFPD No. 5.

         You requested that all documents relating to any video recordings of Lisa Ostler during
 her incarceration be provided to you. To the best of our present knowledge, all video recordings
 that are in Defendants’ possession and control have been provided to you. Salt Lake County
 does not have the video of 8C from 0000 to 1009 on April 1, 2016. Additionally, we do not have
 the video of Lisa Ostler’s movement from 5C to 8C. Similar to other items that you request,
 Defendants’ cannot produce what does not exist.

        You requested an explanation for why we do not have these videos. I have agreed to
 provide to you the reasons based on Defendants present knowledge and understanding
 concerning the video footage.

    6. Deposition of Ron Seewer.

         We provided dates and you have elected to take his deposition on January 8, 2019.
 However, I have not seen an Amended Notice of Deposition for Mr. Seewer. I also remind you
 that he is not a named Defendant in this matter.

    7. RFPD 16.

         We have objected to your request as overly broad, vague, unduly burdensome, and not
 proportionate. Your request is not related to time or subject matter. However, in response to
 your request, we provided the relevant policies and procedures in light of your claims set forth in
 your Complaint. Subsequently, you have alleged that these are incomplete and referenced Ms.
 Lofgreen’s testimony concerning “post orders.” To the best of Defendants’ present knowledge,
 most if not all “post orders” are incorporated into the Jail Policies that are contained in the Jail
 Policy Manual or Health Unit Policies that have been provided to you. Therefore, to the best of
 Defendants’ present knowledge, all relevant policies responsive to your request are within your
                                                       35 East 500 South, Salt Lake City, UT 84111
                                        Telephone 385.468.7700 · Fax 385.468.7800 · www.districtattorney@slco.org
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.404 Page 241 of 242

 possession. That said, I have provided to you today the indices of the Emergency Post Orders,
 Position Post Orders, and Procedural Post Orders so that you may review and identify the subject
 matters that you wish the County to produce for your review. Included with this letter, I also
 provide you the Salt Lake County Sheriff’s Office Policy Manual (in effect during 2016) for the
 same subject matter designation. To the best of my present knowledge, Salt Lake County-Wide
 policies and procedures are publicly available to you.

    8. Inmate Handbook.

        To the best of my present understanding, the Inmate Handbook or any pamphlet as
 referenced by Ms. Lofgreen is not available in paper copy. The information, such as the Medical
 Request Form, and other policy information is available electronically to inmates at the Kiosk in
 each unit. Your representation that we have not responded to your request is disingenuous as we
 provided you the Medical Request Form that was available to Ms. Ostler as Bates No. SLCo
 002494 the day you requested the information. You also have the policies and procedures.
 However, I will review the information provided to you and review what written information
 was provided or made available to Ms. Ostler and supplement if we discover additional
 information responsive to this request that has not been produced to you.

    9. Invocation of HIPAA.

         At the outset, please note our objections to Plaintiffs’ Interrogatory Responses Nos. 5, 7,
 8, 9, 12, and 13 and Plaintiffs’ RFPD Nos. 12 and 13, include but are not exclusive of our
 objection that the records of third parties are protected under HIPAA. We have asserted and
 continue to assert that without first complying with HIPAA, including prior notice to those
 individuals with an opportunity for them to object to such disclosure, the County is prohibited
 from producing the records. We also do not believe the protective order pursuant to DUCivR
 26-2 contemplates or covers the release of protected information of third parties that you demand
 the County turn over.

         We proposed that there may be other ways to produce information that you seek, short of
 producing other non-parties medical records, to allow you to discover information that is
 admissible to prove or disprove your claim set forth in the Complaint that Salt Lake County has a
 policy or custom to be deliberately indifferent to serious medical needs and refuses (in violation
 of the constitutional safeguards) to provide proper and necessary medical care when inmates
 have life-threatening medical conditions, such as Ms. Lisa Ostler. I suggested that you provide
 possible alternative methods (such as a list of deaths, etc.) to allow production of non-HIPAA
 protected documents or information that would provide the information you seek. However, I do
 reassert that this information needs to be limited in time and scope. Your request of 10 years of
 records is unduly burdensome and grossly disproportionate.

    10. Other items.

        You agreed to provide an executed release for records pertaining to Ms. Lisa Ostler. I
 look forward to receiving the release.

         You agreed to provide Laura Lee Madrigal’s (“Ostler”) telephone number and last known
 location so we may locate her and subpoena to appear for deposition. As discussed, this


                                                      35 East 500 South, Salt Lake City, UT 84111
                                       Telephone 385.468.7700 · Fax 385.468.7800 · www.districtattorney@slco.org
Case 2:18-cv-00254-BSJ Document 46-1 Filed 01/06/19 PageID.405 Page 242 of 242

 information should be readily available as Kim Ostler just recently spoke to her daughter, Laura
 Lee and delivered items the day of her deposition.

        You also confirmed that any days in January that I have available to schedule
 depositions, I may do so without again confirming your availability.

          All the items agreed to be disclosed to either party will be done within the next two
 weeks.

        Thank you for your attention to this matter. Please call me if you would like to discuss
 anything.

                                                  Sincerely,

                                                  /s/ Jacque M. Ramos
                                                  JACQUE M. RAMOS
                                                  Deputy District Attorney
                                                  Civil Division
                                                  Telephone: (385) 468-7785




                                                        35 East 500 South, Salt Lake City, UT 84111
                                         Telephone 385.468.7700 · Fax 385.468.7800 · www.districtattorney@slco.org
